Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 1 of 92 PageID #:19




                     EXHIBIT A
                    Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 2 of 92 PageID    #:20MUST APPEAR ON ALL
                                                                                       POLICY NUMBER
                                                                                                                      CORRESPONDENCE

                                                                                                                             Policy Number
                                                                                                                (1)
                                                                                                                          WKA US02699-00


                                          Aspen Specialty Insurance Company
                                                 175 Capitol Blvd, Suite 100, Rocky Hill, CT 06067

    Please forward correspondence and claims to our Administrative Office: WKFC Underwriting Managers
                                                                           One Huntington Quadrangle
                                                                           Suite 4N20
                                                                           Melville, NY 11747

                                                        COMMERCIAL PROPERTY POLICY
                                                        COMMON POLICY DECLARATIONS
                         POLICY PERIOD                          At 12:01 A.M. Standard     RENEWAL OF NUMBER                 Account Number
Effective Date                 Expiration Date                   Time at your Mailing
            05/01/2019                     05/01/2020           Address Shown Below.

NAMED INSURED AND ADDRESS                                                                PRODUCER NAME AND ADDRESS
Bradley Hotel Corp DBA Quality Inn & Suites                                              R-T Specialty of Illinois, LLC
Bradley                                                                                  500 West Monroe Street
800 North Kinzie Avenue                                                                  30th Floor
Bradley, IL 60915                                                                        Chicago, IL 60661
                                                                                         Phone: 312-651-6000
BUSINESS DESCRIPTIONS: HOTELS AND MOTELS
In return for the payment of the premium and subject to all the terms of this policy, the company indicated above agrees to
provide the insurance stated in this policy.
PREMIUM SUMMARY:
           This policy consists of the following coverage parts for which a premium is indicated. This premium may be subject
           to adjustment.
                    Commercial Property Coverage Non-Terrorism Part                                                              $34,320.00
                    Commercial Property Coverage Terrorism Part                                                                   Not Taken
                    Commercial Inland Marine Coverage Non-Terrorism Part                                                              $0.00
                    Commercial Inland Marine Coverage Terrorism Part                                                                  $0.00
                    Commercial Crime Coverage Part                                                                                    $0.00
                    Commerical Auto Coverage Part                                                                                     $0.00
                    Commercial Equipment Breakdown Coverage Part                                                                      $0.00

                                                                                               Inspection Fee                          $150.00
 Notice to Policyholder:
 This contract is issued, pursuant to Section 445                                           MGA Service Fee                            $150.00
 of the Illinois Insurance Code, by a company not                                           BROKERAGE FEE                              $750.00
 authorized and licensed to transact business in
                                                                                            SURPLUS TAX                                $1,201.00
 Illinois and as such is not covered by the Illinois
 Insurance Guaranty Fund.                                                                   STAMPING FEE                               $26.00
                                                                                          Minimum Earned %                          25.00%
                                                                                                    TOTAL                        $34,620.00




    FORM(S) AND ENDORSEMENT(S) MADE A PART OF THIS POLICY AT TIME OF ISSUE*                                             Authorized Signature
 *Omits applicable forms and endorsements if shown in specific Coverage Part/Coverage Form Declarations.




                                                                          1
               Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 3 of 92 PageID #:21
                      COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS

Policy No.:WKA US02699-00                                                                             Effective Date:5/1/2019     **
                                                                                                           12:01 A.M. Standard Time
NAMED INSURED: Bradley Hotel Corp
DESCRIPTION OF PREMISES:
PREM/BLDG NO     LOCATION, CONSTRUCTION AND OCCUPANCY

See Location Schedule attached



COVERAGES PROVIDED -Insurance at the described premises applies only for which a limit of insurance is shown
PREM/BLDG NO    CODE COVERAGE                     LIMIT OF INSURANCE          ACV/RC*   COVERED CAUSES OF LOSS     COINSURANCE             RATES

See Location Schedule attached

                               *RC meansReplacement Cost
OPTIONAL COVERAGES - Applicable only when entries are made in the schedule below
PREM/BLDG NO CODE     COVERAGE                  LIMIT OF INSURANCE                      COVERED CAUSES OF LOSS     COINSURANCE**           RATES




                          ***MONTHLY LIMIT OF                        MAXIMUM PERIOD                ***EXTENDED PERIOD
PREM/BLDG NO              INDEMNITY(FRACTION)                        OF INDEMNITY (X)               OF INDEMNITY (DAYS)




                                  *RC means Replacement Cost **Extra Expense Coverage, Limits onLoss Payment ***Applies To Business Income Only
MORTGAGE HOLDERS
PREM/BLDG NO              MORTGAGE HOLDER NAME AND MAILING ADDRESS

See Mortgagee Schedule attached*

                              *If no schedule attached, no mortgagees apply
DEDUCTIBLE: $10,000- Other Deductibles May Apply See Attached Endorsements

FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in the policy):
Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue: See Form Schedule
attached
Coverage Exception
Applicable only to Specific           Prem No.             Bldg. No.              Coverages        Form Numbers
Premises/Coverages



PREMIUM
                                                          Minimum Premium for this Coverage Part: 25%
Premium for this Coverage Part $34,320.00

                                                                                                                     **Inclusion of Date Optional
       THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE
                    NAME OF THIS INSURED AND THE POLICY PERIOD

CF 15 00 06 03




                                                                          2
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 4 of 92 PageID #:22



                        Aspen Specialty Insurance Company




IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and
Secretary and countersigned where required by law on the Declarations page by its duly
Authorized Representative.




________________________________                ________________________________
            Secretary                                       President




ASPCO98 0213             © Aspen Specialty Insurance Company, 2013          Page 1 of 1




                                            3
               Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 5 of 92 PageID #:23
                                             Schedule of Forms
Named Insured Bradley Hotel Corp DBA: Quality Inn & Suites Bradley

Policy No:          WKA US02699-00              Aspen Specialty Insurance Company


                               Form Name                                        Form Edition No
Declarations Page                                                                        Dec Page
Supplemental Declarations                                                             CF 15 00 06 03
Signature Page                                                                       ASPCO98 0213
Schedule of Forms                                                                         Forms
Location Schedule                                                                   Locsched (F1 8/95)
Named Insured Schedule                                                                NamedInsured
Sub-Limits of Liability                                                                  SubLimit
Building and Personal Property Coverage Form                                         CP 00 10 10 12
Business Income (And Extra Expense) Coverage Form                                    CP 00 30 10 12
Causes of Loss – Special Form                                                        CP 10 30 10 12
Cancellation Changes                                                                 CP 02 99 11 85
Commercial Property Conditions                                                       CP 00 90 07 88
Common Policy Conditions                                                              IL 00 17 11 98
Certain Computer Related Loss Exclusion                                               IL 09 35 07 02
Illinois Changes                                                                      IL 01 18 03 99
Protective Safeguards                                                                 IL 04 15 04 98
Ordinance or Law Coverage                                                            CP 04 05 10 12
Exclusion of Certified Acts of Terrorism                                              IL 09 53 01 15
Disclosure Pursuant to Terrorism Risk Insurance Act                                   IL 09 85 01 15
Windstorm Or Hail Exclusion - Tier Two Territorial                                   WK CP 01 06 10
Notice to Policyholders U.S. Treasury Department's Office of Foreign Assets          WK CP 01 07 09
Control ("OFAC")
Notice to Policyholders-Privacy Policy                                              WK CP 03 07 09
Absolute Mold Exclusion                                                             WK CP 07 01 11
Notice to Policy Holders - Fraud Notice                                             WK FN 01 10 09
General Service of Suit Notice                                                      ASPCO002 0213
Hotels, Motels and Inns                                                             WK HM 01 07 07
Aluminum Wiring Exclusion                                                           WK 25 86 01 08
Cooking Or Hazardous Process Areas Warranty                                         WK 26 65 10 07
Occurrence Limit of Liability                                                       WK 62 28 10 07
Minimum Earned Premium                                                              WK 64 64 10 07
Pollution and Contamination Exclusion                                               WK 76 55 10 07
Asbestos Material Exclusion                                                         WK 27 23 02 15
ACV Roof Covering Endorsement                                                       WK CP 21 04 16
Existing Damage Exclusion Endorsement                                               WK CP 24 09 17




Forms
                                                              4
                                     Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 6 of 92 PageID #:24
                                                               LOCATION SCHEDULE
Named Insured:                 Bradley Hotel Corp
Policy Effective Date:         05/01/2019
Policy Expiration Date:        05/01/2020
This endorsement effective: 12:01 AM 05/01/2019           forms a part of Policy No: WKA US02699-00

Loc. #   Bldg. #   Location Address                 Coverage                         Limits           Covered Cause of Loss Co-Ins.          Valuation
1        1         800 North Kinzie Avenue          BUILDING                   $19,916,760            Special - Excluding Flood, EQ    NIL         RC
                   Bradley, IL Kankakee 60915       BUSINESS INCOME                $2,000,000         Special - Excluding Flood, EQ   100%        ALS
                                                    INCLUDING RENTAL VALUE
                   Protection: Wet-100% - Local
                   Class: Hotels & Motels           PERSONAL PROPERTY              $2,000,000         Special - Excluding Flood, EQ    NIL         RC
                   Construction: Fire Resistive
                   Year Built: 1969




                                                                               5
                 Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 7 of 92 PageID #:25
                                     NAMED INSURED SCHEDULE
Named Insured:                 Bradley Hotel Corp
Policy Effective Date:         05/01/2019
Policy Expiration Date:        05/01/2020
This endorsement effective: 12:01 AM      05/01/2019       forms a part of Policy No: WKA US02699-00

Named Insured
Mazales Properties Inc.
As respects:
Loc #1 Bldg #1




                                                       6
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 8 of 92 PageID #:26



Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019
Policy Expiration Date: 5/1/2020



                             SUB-LIMIT(s) OF LIABILITY

                                   Sewer Backup: $25,000




             All other terms and conditions of this policy remain unchanged.




                                             7
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 9 of 92 PageID #:27


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 10 10 12

                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your Business Personal Property
   We will pay for direct physical loss of or damage to                consists of the following property located in
   Covered Property at the premises described in the                   or on the building or structure described in
   Declarations caused by or resulting from any                        the Declarations or in the open (or in a
   Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                       structure or within 100 feet of the premises
   1. Covered Property                                                 described in the Declarations, whichever
      Covered Property, as used in this Coverage                       distance is greater:
      Part, means the type of property described in                   (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
      in the Declarations for that type of property.                  (3) "Stock";
      a. Building, meaning the building or structure                  (4) All other personal property owned by
          described in the Declarations, including:                       you and used in your business;
         (1) Completed additions;                                     (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                          others;
         (3) Permanently installed:
                                                                      (6) Your use interest as tenant in
             (a) Machinery; and                                           improvements        and      betterments.
             (b) Equipment;                                               Improvements and betterments are
                                                                          fixtures, alterations, installations or
         (4) Personal property owned by you that is
                                                                          additions:
              used to maintain or service the building
              or structure or its premises, including:                   (a) Made a part of the building or
                                                                              structure you occupy but do not own;
             (a) Fire-extinguishing equipment;
                                                                              and
             (b) Outdoor furniture;
                                                                         (b) You acquired or made at your
             (c) Floor coverings; and                                         expense but cannot legally remove;
             (d) Appliances used for refrigerating,                   (7) Leased personal property for which you
                  ventilating, cooking, dishwashing or                    have a contractual responsibility to
                  laundering;                                             insure, unless otherwise provided for
         (5) If not covered by other insurance:                           under Personal Property Of Others.
             (a) Additions        under     construction,           c. Personal Property Of Others that is:
                  alterations and repairs to the building             (1) In your care, custody or control; and
                  or structure;
                                                                      (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                       described in the Declarations or in the
                  temporary structures, on or within                      open (or in a vehicle) within 100 feet of
                  100 feet of the described premises,                     the building or structure or within 100
                  used      for     making     additions,                 feet of the premises described in the
                  alterations or repairs to the building                  Declarations, whichever distance is
                  or structure.                                           greater.




CP 00 10 10 12                         © Insurance Services Office, Inc., 2011                         Page 1 of 16
                                                            8
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 10 of 92 PageID #:28



          However, our payment for loss of or                    n. Electronic data, except as provided under
          damage to personal property of others will                the Additional Coverage, Electronic Data.
          only be for the account of the owner of the               Electronic data means information, facts or
          property.                                                 computer programs stored as or on,
   2. Property Not Covered                                          created or used on, or transmitted to or
                                                                    from computer software (including systems
      Covered Property does not include:                            and applications software), on hard or
      a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives, cells,
          other evidences of debt, money, notes or                  data processing devices or any other
          securities. Lottery tickets held for sale are             repositories of computer software which are
          not securities;                                           used      with     electronically     controlled
                                                                    equipment. The term computer programs,
      b. Animals, unless owned by others and
                                                                    referred to in the foregoing description of
          boarded by you, or if owned by you, only as
                                                                    electronic data, means a set of related
          "stock" while inside of buildings;
                                                                    electronic instructions which direct the
      c. Automobiles held for sale;                                 operations and functions of a computer or
      d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
          paved surfaces;                                           computer or device to receive, process,
                                                                    store, retrieve or send data. This
      e. Contraband, or property in the course of                   paragraph, n., does not apply to your
          illegal transportation or trade;                          "stock" of prepackaged software, or to
       f. The cost of excavations, grading, backfilling             electronic data which is integrated in and
          or filling;                                               operates or controls the building's elevator,
      g. Foundations of buildings, structures,                      lighting, heating, ventilation, air conditioning
          machinery or boilers if their foundations are             or security system;
          below:                                                 o. The cost to replace or restore the
         (1) The lowest basement floor; or                          information on valuable papers and
                                                                    records, including those which exist as
         (2) The surface of the ground, if there is no              electronic data. Valuable papers and
               basement;                                            records include but are not limited to
      h. Land (including land on which the property                 proprietary information, books of account,
          is located), water, growing crops or lawns                deeds, manuscripts, abstracts, drawings
          (other than lawns which are part of a                     and card index systems. Refer to the
          vegetated roof);                                          Coverage Extension for Valuable Papers
       i. Personal property while airborne or                       And Records (Other Than Electronic Data)
          waterborne;                                               for limited coverage for valuable papers and
                                                                    records other than those which exist as
       j. Bulkheads, pilings, piers, wharves or docks;              electronic data;
      k. Property that is covered under another                  p. Vehicles     or    self-propelled     machines
          coverage form of this or any other policy in              (including aircraft or watercraft) that:
          which it is more specifically described,
          except for the excess of the amount due                  (1) Are licensed for use on public roads; or
          (whether you can collect on it or not) from              (2) Are operated principally away from the
          that other insurance;                                         described premises.
       l. Retaining walls that are not part of a                    This paragraph does not apply to:
          building;                                                    (a) Vehicles or self-propelled machines
      m. Underground pipes, flues or drains;                                or autos you manufacture, process
                                                                            or warehouse;




Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
                                                          9
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 11 of 92 PageID #:29



           (b) Vehicles or self-propelled machines,                     (d) Remove property of others of a type
                 other than autos, you hold for sale;                        that would not be Covered Property
           (c) Rowboats or canoes out of water at                            under this Coverage Form;
                 the described premises; or                             (e) Remove deposits of mud or earth
           (d) Trailers, but only to the extent                              from the grounds of the described
                 provided for in the Coverage                                premises;
                 Extension for Non-owned Detached                        (f) Extract "pollutants" from land or
                 Trailers; or                                                water; or
      q. The following property while outside of                        (g) Remove, restore or replace polluted
         buildings:                                                          land or water.
        (1) Grain, hay, straw or other crops;                        (3) Subject to the exceptions in Paragraph
        (2) Fences, radio or television antennas                         (4), the following provisions apply:
             (including satellite dishes) and their                     (a) The most we will pay for the total of
             lead-in wiring, masts or towers, trees,                         direct physical loss or damage plus
             shrubs or plants (other than trees,                             debris removal expense is the Limit
             shrubs or plants which are "stock" or are                       of Insurance applicable to the
             part of a vegetated roof), all except as                        Covered Property that has sustained
             provided in the Coverage Extensions.                            loss or damage.
   3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
      See applicable Causes Of Loss form as shown                            will pay for debris removal expense
      in the Declarations.                                                   is limited to 25% of the sum of the
                                                                             deductible plus the amount that we
   4. Additional Coverages                                                   pay for direct physical loss or
      a. Debris Removal                                                      damage to the Covered Property that
                                                                             has sustained loss or damage.
         (1) Subject to Paragraphs (2), (3) and (4),
                                                                             However, if no Covered Property has
              we will pay your expense to remove
                                                                             sustained direct physical loss or
              debris of Covered Property and other
                                                                             damage, the most we will pay for
              debris that is on the described premises,
                                                                             removal of debris of other property (if
              when such debris is caused by or
                                                                             such removal is covered under this
              results from a Covered Cause of Loss
                                                                             Additional Coverage) is $5,000 at
              that occurs during the policy period. The
                                                                             each location.
              expenses will be paid only if they are
              reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
              of the date of direct physical loss or                     for debris removal expense, for each
              damage.                                                    location, in any one occurrence of
                                                                         physical loss or damage to Covered
         (2) Debris Removal does not apply to costs
                                                                         Property, if one or both of the following
              to:
                                                                         circumstances apply:
             (a) Remove debris of property of yours
                                                                        (a) The total of the actual debris removal
                  that is not insured under this policy,
                                                                             expense plus the amount we pay for
                  or property in your possession that is
                                                                             direct physical loss or damage
                  not Covered Property;
                                                                             exceeds the Limit of Insurance on
             (b) Remove debris of property owned by                          the Covered Property that has
                  or leased to the landlord of the                           sustained loss or damage.
                  building where your described
                                                                        (b) The actual debris removal expense
                  premises are located, unless you
                                                                             exceeds 25% of the sum of the
                  have a contractual responsibility to
                                                                             deductible plus the amount that we
                  insure such property and it is insured
                                                                             pay for direct physical loss or
                  under this policy;
                                                                             damage to the Covered Property that
             (c) Remove any property that is                                 has sustained loss or damage.
                  Property Not Covered, including
                  property addressed under the
                  Outdoor       Property      Coverage
                  Extension;




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 16
                                                           10
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 12 of 92 PageID #:30



             Therefore, if (4)(a) and/or (4)(b) applies,        The additional amount payable for debris removal
             our total payment for direct physical loss         expense is provided in accordance with the terms of
             or damage and debris removal expense               Paragraph (4), because the debris removal expense
             may reach but will never exceed the                ($40,000) exceeds 25% of the loss payable plus the
             Limit of Insurance on the Covered                  deductible ($40,000 is 50% of $80,000), and because
             Property that has sustained loss or                the sum of the loss payable and debris removal
             damage, plus $25,000.                              expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                           exceed the Limit of Insurance ($90,000). The
                                                                additional amount of covered debris removal expense
             The following examples assume that                 is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.                   (4). Thus, the total payable for debris removal
Example 1                                                       expense in this example is $35,500; $4,500 of the
                                                                debris removal expense is not covered.
Limit of Insurance:                    $ 90,000
                                                                      b. Preservation Of Property
Amount of Deductible:                  $     500
                                                                         If it is necessary to move Covered Property
Amount of Loss:                        $ 50,000                          from the described premises to preserve it
Amount of Loss Payable:                $ 49,500                          from loss or damage by a Covered Cause
                                ($50,000 – $500)                         of Loss, we will pay for any direct physical
Debris Removal Expense:                $ 10,000                          loss or damage to that property:
Debris Removal Expense Payable:        $ 10,000                         (1) While it is being moved or while
                                                                              temporarily stored at another location;
($10,000 is 20% of $50,000.)                                                  and
The debris removal expense is less than 25% of the                      (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                          30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit                  c. Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                       When the fire department is called to save
removal expense is payable in accordance with the                        or protect Covered Property from a
terms of Paragraph (3).                                                  Covered Cause of Loss, we will pay up to
                                                                         $1,000 for service at each premises
Example 2                                                                described in the Declarations, unless a
Limit of Insurance:                        $ 90,000                      higher limit is shown in the Declarations.
                                                                         Such limit is the most we will pay
Amount of Deductible:                      $      500
                                                                         regardless of the number of responding fire
Amount of Loss:                            $ 80,000                      departments or fire units, and regardless of
Amount of Loss Payable:                    $ 79,500                      the number or type of services performed.
                                     ($80,000 – $500)                    This Additional Coverage applies to your
Debris Removal Expense:                    $ 40,000                      liability for fire department service charges:
Debris Removal Expense Payable                                          (1) Assumed by contract or agreement prior
                      Basic Amount:        $ 10,500                           to loss; or
                      Additional Amount:   $ 25,000                     (2) Required by local ordinance.
The basic amount payable for debris removal                              No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                              Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                          © Insurance Services Office, Inc., 2011                          CP 00 10 10 12
                                                           11
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 13 of 92 PageID #:31



      d. Pollutant Clean-up And Removal                              (5) Under this Additional Coverage, we will
         We will pay your expense to extract                             not pay for:
         "pollutants" from land or water at the                         (a) The enforcement of or compliance
         described premises if the discharge,                                with any ordinance or law which
         dispersal, seepage, migration, release or                           requires        demolition,       repair,
         escape of the "pollutants" is caused by or                          replacement,             reconstruction,
         results from a Covered Cause of Loss that                           remodeling      or    remediation     of
         occurs during the policy period. The                                property due to contamination by
         expenses will be paid only if they are                              "pollutants" or due to the presence,
         reported to us in writing within 180 days of                        growth, proliferation, spread or any
         the date on which the Covered Cause of                              activity of "fungus", wet or dry rot or
         Loss occurs.                                                        bacteria; or
         This Additional Coverage does not apply to                     (b) Any costs associated with the
         costs to test for, monitor or assess the                            enforcement of or compliance with
         existence, concentration or effects of                              an ordinance or law which requires
         "pollutants". But we will pay for testing                           any insured or others to test for,
         which is performed in the course of                                 monitor, clean up, remove, contain,
         extracting the "pollutants" from the land or                        treat, detoxify or neutralize, or in any
         water.                                                              way respond to, or assess the
         The most we will pay under this Additional                          effects of "pollutants", "fungus", wet
         Coverage for each described premises is                             or dry rot or bacteria.
         $10,000 for the sum of all covered                          (6) The most we will pay under this
         expenses arising out of Covered Causes of                       Additional Coverage, for each described
         Loss occurring during each separate 12-                         building insured under this Coverage
         month period of this policy.                                    Form, is $10,000 or 5% of the Limit of
      e. Increased Cost Of Construction                                  Insurance applicable to that building,
                                                                         whichever is less. If a damaged building
        (1) This Additional Coverage applies only to                     is covered under a blanket Limit of
             buildings to which the Replacement                          Insurance which applies to more than
             Cost Optional Coverage applies.                             one building or item of property, then the
        (2) In the event of damage by a Covered                          most we will pay under this Additional
             Cause of Loss to a building that is                         Coverage, for that damaged building, is
             Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
             increased costs incurred to comply with                     value of the damaged building as of the
             the minimum standards of an ordinance                       time of loss times the applicable
             or law in the course of repair, rebuilding                  Coinsurance percentage.
             or replacement of damaged parts of that                     The amount payable under this
             property, subject to the limitations stated                 Additional Coverage is additional
             in e.(3) through e.(9) of this Additional                   insurance.
             Coverage.
                                                                     (7) With respect to this Additional
        (3) The ordinance or law referred to in e.(2)                    Coverage:
             of this Additional Coverage is an
             ordinance or law that regulates the                        (a) We will not pay for the Increased
             construction or repair of buildings or                          Cost of Construction:
             establishes zoning or land use                                  (i) Until the property is actually
             requirements at the described premises                              repaired or replaced at the same
             and is in force at the time of loss.                                or another premises; and
        (4) Under this Additional Coverage, we will                         (ii) Unless the repair or replacement
             not pay any costs due to an ordinance                               is made as soon as reasonably
             or law that:                                                        possible after the loss or
            (a) You were required to comply with                                 damage, not to exceed two
                 before the loss, even when the                                  years. We may extend this period
                 building was undamaged; and                                     in writing during the two years.
            (b) You failed to comply with.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 5 of 16
                                                           12
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 14 of 92 PageID #:32



           (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                at the same premises, or if you elect                    to Your Business Personal Property
                to rebuild at another premises, the                      apply to this Additional Coverage,
                most we will pay for the Increased                       Electronic Data, subject to the following:
                Cost of Construction, subject to the                    (a) If the Causes Of Loss – Special
                provisions of e.(6) of this Additional                      Form applies, coverage under this
                Coverage, is the increased cost of                          Additional     Coverage,     Electronic
                construction at the same premises.                          Data, is limited to the "specified
           (c) If the ordinance or law requires                             causes of loss" as defined in that
                relocation to another premises, the                         form and Collapse as set forth in that
                most we will pay for the Increased                          form.
                Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                provisions of e.(6) of this Additional                      applies,     coverage     under      this
                Coverage, is the increased cost of                          Additional     Coverage,     Electronic
                construction at the new premises.                           Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject                         in that form.
            to the terms of the Ordinance Or Law                        (c) If the Causes Of Loss form is
            Exclusion to the extent that such                               endorsed to add a Covered Cause of
            Exclusion would conflict with the                               Loss, the additional Covered Cause
            provisions of this Additional Coverage.                         of Loss does not apply to the
        (9) The costs addressed in the Loss                                 coverage provided under this
            Payment and Valuation Conditions and                            Additional     Coverage,     Electronic
            the     Replacement       Cost     Optional                     Data.
            Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
            not include the increased cost                                  a virus, harmful code or similar
            attributable to enforcement of or                               instruction introduced into or enacted
            compliance with an ordinance or law.                            on a computer system (including
            The amount payable under this                                   electronic data) or a network to
            Additional Coverage, as stated in e.(6)                         which it is connected, designed to
            of this Additional Coverage, is not                             damage or destroy any part of the
            subject to such limitation.                                     system or disrupt its normal
      f. Electronic Data                                                    operation. But there is no coverage
        (1) Under      this   Additional    Coverage,                       for loss or damage caused by or
            electronic data has the meaning                                 resulting from manipulation of a
            described under Property Not Covered,                           computer         system       (including
            Electronic      Data.    This    Additional                     electronic data) by any employee,
            Coverage does not apply to your "stock"                         including a temporary or leased
            of prepackaged software, or to                                  employee, or by an entity retained by
            electronic data which is integrated in                          you or for you to inspect, design,
            and operates or controls the building's                         install, modify, maintain, repair or
            elevator, lighting, heating, ventilation, air                   replace that system.
            conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




Page 6 of 16                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
                                                            13
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 15 of 92 PageID #:33



          (4) The most we will pay under this                        (2) Your Business Personal Property
              Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
              $2,500 (unless a higher limit is shown in                      Personal Property, you may extend
              the Declarations) for all loss or damage                       that insurance to apply to:
              sustained in any one policy year,
              regardless of the number of occurrences                        (i) Business      personal     property,
              of loss or damage or the number of                                 including such property that you
              premises,       locations   or   computer                          newly acquire, at any location
              systems involved. If loss payment on the                           you acquire other than at fairs,
              first occurrence does not exhaust this                             trade shows or exhibitions; or
              amount, then the balance is available for                     (ii) Business      personal     property,
              subsequent loss or damage sustained in                             including such property that you
              but not after that policy year. With                               newly acquire, located at your
              respect to an occurrence which begins                              newly constructed or acquired
              in one policy year and continues or                                buildings     at    the     location
              results in additional loss or damage in a                          described in the Declarations.
              subsequent policy year(s), all loss or                         The most we will pay for loss or
              damage is deemed to be sustained in                            damage under this Extension is
              the policy year in which the occurrence                        $100,000 at each building.
              began.
                                                                        (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                             (i) Personal property of others that
      Except as otherwise provided, the following
                                                                                 is temporarily in your possession
      Extensions apply to property located in or on                              in the course of installing or
      the building described in the Declarations or in                           performing     work     on     such
      the open (or in a vehicle) within 100 feet of the                          property; or
      described premises.
                                                                            (ii) Personal property of others that
      If a Coinsurance percentage of 80% or more,                                is temporarily in your possession
      or a Value Reporting period symbol, is shown                               in     the    course     of    your
      in the Declarations, you may extend the                                    manufacturing or wholesaling
      insurance provided by this Coverage Part as                                activities.
      follows:
                                                                     (3) Period Of Coverage
      a. Newly Acquired Or Constructed
           Property                                                      With respect to insurance provided
                                                                         under this Coverage Extension for
          (1) Buildings                                                  Newly       Acquired     Or    Constructed
              If this policy covers Building, you may                    Property, coverage will end when any of
              extend that insurance to apply to:                         the following first occurs:
             (a) Your new buildings while being built                   (a) This policy expires;
                   on the described premises; and                       (b) 30 days expire after you acquire the
             (b) Buildings you acquire at locations,                         property or begin construction of that
                   other than the described premises,                        part of the building that would qualify
                   intended for:                                             as covered property; or
                   (i) Similar use as the building                      (c) You report values to us.
                       described in the Declarations; or                 We will charge you additional premium
                  (ii) Use as a warehouse.                               for values reported from the date you
              The most we will pay for loss or damage                    acquire      the    property    or    begin
              under this Extension is $250,000 at                        construction of that part of the building
              each building.                                             that would qualify as covered property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                         Page 7 of 16
                                                           14
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 16 of 92 PageID #:34



      b. Personal Effects And Property Of Others                d. Property Off-premises
         You may extend the insurance that applies                (1) You may extend the insurance provided
         to Your Business Personal Property to                         by this Coverage Form to apply to your
         apply to:                                                     Covered Property while it is away from
        (1) Personal effects owned by you, your                        the described premises, if it is:
             officers, your partners or members, your                 (a) Temporarily at a location you do not
             managers or your employees. This                             own, lease or operate;
             Extension does not apply to loss or                      (b) In storage at a location you lease,
             damage by theft.                                             provided the lease was executed
        (2) Personal property of others in your care,                     after the beginning of the current
             custody or control.                                          policy term; or
         The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each                   (2) This Extension does not apply to
         described premises. Our payment for loss                      property:
         of or damage to personal property of others
         will only be for the account of the owner of                 (a) In or on a vehicle; or
         the property.                                                (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                               your salespersons, unless the
         Than Electronic Data)                                            property is in such care, custody or
                                                                          control at a fair, trade show or
        (1) You may extend the insurance that                             exhibition.
             applies to Your Business Personal
             Property to apply to the cost to replace             (3) The most we will pay for loss or damage
             or restore the lost information on                        under this Extension is $10,000.
             valuable papers and records for which              e. Outdoor Property
             duplicates do not exist. But this                     You may extend the insurance provided by
             Extension does not apply to valuable                  this Coverage Form to apply to your
             papers and records which exist as                     outdoor fences, radio and television
             electronic data. Electronic data has the              antennas (including satellite dishes), trees,
             meaning described under Property Not                  shrubs and plants (other than trees, shrubs
             Covered, Electronic Data.                             or plants which are "stock" or are part of a
        (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
             applies, coverage under this Extension                expense, caused by or resulting from any of
             is limited to the "specified causes of                the following causes of loss if they are
             loss" as defined in that form and                     Covered Causes of Loss:
             Collapse as set forth in that form.                  (1) Fire;
        (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
             applies, coverage under this Extension
             includes Collapse as set forth in that               (3) Explosion;
             form.                                                (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will                (5) Aircraft.
             pay to replace or restore the lost
                                                                   The most we will pay for loss or damage
             information is $2,500 at each described
                                                                   under this Extension is $1,000, but not
             premises, unless a higher limit is shown
                                                                   more than $250 for any one tree, shrub or
             in the Declarations. Such amount is
                                                                   plant. These limits apply to any one
             additional insurance. We will also pay
                                                                   occurrence, regardless of the types or
             for the cost of blank material for
                                                                   number of items lost or damaged in that
             reproducing the records (whether or not
                                                                   occurrence.
             duplicates exist) and (when there is a
             duplicate) for the cost of labor to
             transcribe or copy the records. The
             costs of blank material and labor are
             subject to the applicable Limit of
             Insurance on Your Business Personal
             Property and, therefore, coverage of
             such costs is not additional insurance.




Page 8 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
                                                        15
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 17 of 92 PageID #:35



         Subject to all aforementioned terms and                        (2) If the applicable Covered Causes of
         limitations of coverage, this Coverage                             Loss form or endorsement contains a
         Extension includes the expense of                                  limitation or exclusion concerning loss or
         removing from the described premises the                           damage from sand, dust, sleet, snow,
         debris of trees, shrubs and plants which are                       ice or rain to property in a structure,
         the property of others, except in the                              such limitation or exclusion also applies
         situation in which you are a tenant and such                       to property in a portable storage unit.
         property is owned by the landlord of the                       (3) Coverage under this Extension:
         described premises.
                                                                           (a) Will end 90 days after the business
      f. Non-owned Detached Trailers                                            personal property has been placed in
        (1) You may extend the insurance that                                   the storage unit;
             applies to Your Business Personal                             (b) Does not apply if the storage unit
             Property to apply to loss or damage to                             itself has been in use at the
             trailers that you do not own, provided                             described premises for more than 90
             that:                                                              consecutive days, even if the
            (a) The trailer is used in your business;                           business personal property has been
            (b) The trailer is in your care, custody or                         stored there for 90 or fewer days as
                  control at the premises described in                          of the time of loss or damage.
                  the Declarations; and                                 (4) Under this Extension, the most we will
            (c) You have a contractual responsibility                       pay for the total of all loss or damage to
                  to pay for loss or damage to the                          business personal property is $10,000
                  trailer.                                                  (unless a higher limit is indicated in the
                                                                            Declarations for such Extension)
        (2) We will not pay for any loss or damage                          regardless of the number of storage
             that occurs:                                                   units. Such limit is part of, not in addition
            (a) While the trailer is attached to any                        to, the applicable Limit of Insurance on
                  motor     vehicle    or     motorized                     Your Business Personal Property.
                  conveyance, whether or not the                            Therefore,      payment        under     this
                  motor     vehicle    or     motorized                     Extension will not increase the
                  conveyance is in motion;                                  applicable Limit of Insurance on Your
                                                                            Business Personal Property.
            (b) During       hitching   or   unhitching
                  operations, or when a trailer                         (5) This Extension does not apply to loss or
                  becomes accidentally unhitched from                       damage otherwise covered under this
                  a motor vehicle or motorized                              Coverage Form or any endorsement to
                  conveyance.                                               this Coverage Form or policy, and does
                                                                            not apply to loss or damage to the
        (3) The most we will pay for loss or damage
                                                                            storage unit itself.
             under this Extension is $5,000, unless a
             higher limit is shown in the Declarations.              Each of these Extensions is additional
                                                                     insurance unless otherwise indicated. The
        (4) This insurance is excess over the
                                                                     Additional Condition, Coinsurance, does not
             amount due (whether you can collect on
                                                                     apply to these Extensions.
             it or not) from any other insurance
             covering such property.                           B. Exclusions And Limitations
      g. Business Personal Property Temporarily                   See applicable Causes Of Loss form as shown in
         In Portable Storage Units                                the Declarations.
        (1) You may extend the insurance that                  C. Limits Of Insurance
             applies to Your Business Personal                    The most we will pay for loss or damage in any
             Property to apply to such property while             one occurrence is the applicable Limit Of
             temporarily stored in a portable storage             Insurance shown in the Declarations.
             unit (including a detached trailer)
             located within 100 feet of the building or           The most we will pay for loss or damage to
             structure described in the Declarations              outdoor signs, whether or not the sign is attached
             or within 100 feet of the premises                   to a building, is $2,500 per sign in any one
             described in the Declarations, whichever             occurrence.
             distance is greater.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                              Page 9 of 16
                                                          16
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 18 of 92 PageID #:36



   The amounts of insurance stated in the following               Total amount of loss payable:
   Additional Coverages apply in accordance with the              $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                         Example 2
   Declarations for any other coverage:                           (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                             penalty.)
   2. Pollutant Clean-up And Removal;                             The Deductible and Limits of Insurance are the same
                                                                  as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                            Loss to Building 1:                        $ 70,000
   Payments under the Preservation Of Property                      (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                      Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                                   (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                     Loss Payable – Building 1:                 $ 60,000
   In any one occurrence of loss or damage                          (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce        Loss Payable – Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.                 (Limit of Insurance)
   If the adjusted amount of loss is less than or equal           Total amount of loss payable:              $ 140,000
   to the Deductible, we will not pay for that loss. If
                                                                  E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible                  The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the                 Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                       Property Conditions:
   whichever is less.                                                1. Abandonment
   When the occurrence involves loss to more than                       There can be no abandonment of any property
   one item of Covered Property and separate Limits                     to us.
   of Insurance apply, the losses will not be
                                                                     2. Appraisal
   combined in determining application of the
   Deductible. But the Deductible will be applied only                  If we and you disagree on the value of the
   once per occurrence.                                                 property or the amount of loss, either may
                                                                        make written demand for an appraisal of the
Example 1                                                               loss. In this event, each party will select a
(This example assumes there is no Coinsurance                           competent and impartial appraiser. The two
penalty.)                                                               appraisers will select an umpire. If they cannot
                                                                        agree, either may request that selection be
Deductible:                                   $      250                made by a judge of a court having jurisdiction.
Limit of Insurance – Building 1:              $   60,000                The appraisers will state separately the value
Limit of Insurance – Building 2:              $   80,000                of the property and amount of loss. If they fail
                                                                        to agree, they will submit their differences to
Loss to Building 1:                           $   60,100                the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000                will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                      a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                        b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                                and umpire equally.
The Deductible will be subtracted from the amount of                    If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:                    right to deny the claim.
    $ 60,100                                                         3. Duties In The Event Of Loss Or Damage
    –     250                                                           a. You must see that the following are done in
    $ 59,850 Loss Payable – Building 1                                       the event of loss or damage to Covered
                                                                             Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                       (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                                broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                           © Insurance Services Office, Inc., 2011                          CP 00 10 10 12
                                                             17
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 19 of 92 PageID #:37



        (2) Give us prompt notice of the loss or              4. Loss Payment
             damage. Include a description of the                a. In the event of loss or damage covered by
             property involved.                                     this Coverage Form, at our option, we will
        (3) As soon as possible, give us a                          either:
             description of how, when and where the                (1) Pay the value of lost or damaged
             loss or damage occurred.                                   property;
        (4) Take all reasonable steps to protect the               (2) Pay the cost of repairing or replacing the
             Covered Property from further damage,                      lost or damaged property, subject to b.
             and keep a record of your expenses                         below;
             necessary to protect the Covered
             Property, for consideration in the                    (3) Take all or any part of the property at an
             settlement of the claim. This will not                     agreed or appraised value; or
             increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
             However, we will not pay for any                           with other property of like kind and
             subsequent loss or damage resulting                        quality, subject to b. below.
             from a cause of loss that is not a                     We will determine the value of lost or
             Covered Cause of Loss. Also, if                        damaged property, or the cost of its repair
             feasible, set the damaged property                     or replacement, in accordance with the
             aside and in the best possible order for               applicable terms of the Valuation Condition
             examination.                                           in this Coverage Form or any applicable
        (5) At our request, give us complete                        provision which amends or supersedes the
             inventories of the damaged and                         Valuation Condition.
             undamaged property. Include quantities,             b. The cost to repair, rebuild or replace does
             costs, values and amount of loss                       not include the increased cost attributable
             claimed.                                               to enforcement of or compliance with any
        (6) As often as may be reasonably required,                 ordinance      or      law    regulating  the
             permit us to inspect the property proving              construction, use or repair of any property.
             the loss or damage and examine your                 c. We will give notice of our intentions within
             books and records.                                     30 days after we receive the sworn proof of
             Also, permit us to take samples of                     loss.
             damaged and undamaged property for                  d. We will not pay you more than your
             inspection, testing and analysis, and                  financial interest in the Covered Property.
             permit us to make copies from your
             books and records.                                  e. We may adjust losses with the owners of
                                                                    lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss                   If we pay the owners, such payments will
             containing the information we request to               satisfy your claims against us for the
             investigate the claim. You must do this                owners' property. We will not pay the
             within 60 days after our request. We will              owners more than their financial interest in
             supply you with the necessary forms.                   the Covered Property.
        (8) Cooperate with us in the investigation or            f. We may elect to defend you against suits
             settlement of the claim.                               arising from claims of owners of property.
      b. We may examine any insured under oath,                     We will do this at our expense.
         while not in the presence of any other                  g. We will pay for covered loss or damage
         insured and at such times as may be                        within 30 days after we receive the sworn
         reasonably required, about any matter                      proof of loss, if you have complied with all
         relating to this insurance or the claim,                   of the terms of this Coverage Part, and:
         including an insured's books and records. In
         the event of an examination, an insured's                 (1) We have reached agreement with you
         answers must be signed.                                        on the amount of loss; or
                                                                   (2) An appraisal award has been made.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                      Page 11 of 16
                                                         18
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 20 of 92 PageID #:38



      h. A party wall is a wall that separates and is                       (b) When this policy is issued to the
         common to adjoining buildings that are                                  owner or general lessee of a
         owned by different parties. In settling                                 building, building means the entire
         covered losses involving a party wall, we                               building. Such building is vacant
         will pay a proportion of the loss to the party                          unless at least 31% of its total
         wall based on your interest in the wall in                              square footage is:
         proportion to the interest of the owner of the                          (i) Rented to a lessee or sublessee
         adjoining building. However, if you elect to                                and used by the lessee or
         repair or replace your building and the                                     sublessee     to     conduct    its
         owner of the adjoining building elects not to                               customary operations; and/or
         repair or replace that building, we will pay
         you the full value of the loss to the party                            (ii) Used by the building owner to
         wall, subject to all applicable policy                                      conduct customary operations.
         provisions including Limits of Insurance, the                 (2) Buildings       under     construction    or
         Valuation and Coinsurance Conditions and                            renovation are not considered vacant.
         all other provisions of this Loss Payment                 b. Vacancy Provisions
         Condition. Our payment under the
         provisions of this paragraph does not alter                    If the building where loss or damage occurs
         any right of subrogation we may have                           has been vacant for more than 60
         against any entity, including the owner or                     consecutive days before that loss or
         insurer of the adjoining building, and does                    damage occurs:
         not alter the terms of the Transfer Of Rights                 (1) We will not pay for any loss or damage
         Of Recovery Against Others To Us                                    caused by any of the following, even if
         Condition in this policy.                                           they are Covered Causes of Loss:
   5. Recovered Property                                                    (a) Vandalism;
      If either you or we recover any property after                        (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                            protected    the     system    against
      prompt notice. At your option, the property will                           freezing;
      be returned to you. You must then return to us
                                                                            (c) Building glass breakage;
      the amount we paid to you for the property. We
      will pay recovery expenses and the expenses                           (d) Water damage;
      to repair the recovered property, subject to the                      (e) Theft; or
      Limit of Insurance.
                                                                             (f) Attempted theft.
   6. Vacancy
                                                                       (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                                other than those listed in b.(1)(a)
         (1) As used in this Vacancy Condition, the                          through b.(1)(f) above, we will reduce
              term building and the term vacant have                         the amount we would otherwise pay for
              the meanings set forth in (1)(a) and                           the loss or damage by 15%.
              (1)(b) below:                                     7. Valuation
             (a) When this policy is issued to a                   We will determine the value of Covered
                  tenant, and with respect to that                 Property in the event of loss or damage as
                  tenant's interest in Covered Property,           follows:
                  building means the unit or suite
                  rented or leased to the tenant. Such             a. At actual cash value as of the time of loss
                  building is vacant when it does not                   or damage, except as provided in b., c., d.
                  contain enough business personal                      and e. below.
                  property to conduct customary                    b. If the Limit of Insurance for Building
                  operations.                                           satisfies      the    Additional     Condition,
                                                                        Coinsurance, and the cost to repair or
                                                                        replace the damaged building property is
                                                                        $2,500 or less, we will pay the cost of
                                                                        building repairs or replacement.




Page 12 of 16                         © Insurance Services Office, Inc., 2011                         CP 00 10 10 12
                                                           19
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 21 of 92 PageID #:39



         The cost of building repairs or replacement                     Instead, we will determine the most we will
         does not include the increased cost                             pay using the following steps:
         attributable    to   enforcement      of    or                 (1) Multiply the value of Covered Property
         compliance with any ordinance or law                                at the time of loss by the Coinsurance
         regulating the construction, use or repair of                       percentage;
         any property.
                                                                        (2) Divide the Limit of Insurance of the
         However, the following property will be                             property by the figure determined in
         valued at the actual cash value, even when                          Step (1);
         attached to the building:
                                                                        (3) Multiply the total amount of loss, before
        (1) Awnings or floor coverings;                                      the application of any deductible, by the
        (2) Appliances for refrigerating, ventilating,                       figure determined in Step (2); and
             cooking, dishwashing or laundering; or                     (4) Subtract the deductible from the figure
        (3) Outdoor equipment or furniture.                                  determined in Step (3).
      c. "Stock" you have sold but not delivered at                      We will pay the amount determined in Step
         the selling price less discounts and                            (4) or the Limit of Insurance, whichever is
         expenses you otherwise would have had.                          less. For the remainder, you will either have
      d. Glass at the cost of replacement with                           to rely on other insurance or absorb the
         safety-glazing material if required by law.                     loss yourself.
      e. Tenants' Improvements and Betterments at:             Example 1 (Underinsurance)
         (1) Actual cash value of the lost or                  When:    The value of the property is:       $ 250,000
              damaged property if you make repairs                      The Coinsurance percentage
              promptly.                                                 for it is:                               80%
         (2) A proportion of your original cost if you                  The Limit of Insurance for it is:   $ 100,000
              do not make repairs promptly. We will
                                                                        The Deductible is:                  $     250
              determine the proportionate value as
              follows:                                                  The amount of loss is:              $ 40,000
             (a) Multiply the original cost by the             Step (1): $250,000 x 80% = $200,000
                  number of days from the loss or                        (the minimum amount of insurance to
                  damage to the expiration of the                        meet your Coinsurance requirements)
                  lease; and
                                                               Step (2): $100,000  $200,000 = .50
             (b) Divide the amount determined in (a)           Step (3): $40,000 x .50 = $20,000
                  above by the number of days from
                  the installation of improvements to          Step (4): $20,000 – $250 = $19,750
                  the expiration of the lease.                 We will pay no more than $19,750. The remaining
              If your lease contains a renewal option,         $20,250 is not covered.
              the expiration of the renewal option             Example 2 (Adequate Insurance)
              period will replace the expiration of the
              lease in this procedure.                         When:    The value of the property is:       $ 250,000
         (3) Nothing if others pay for repairs or                       The Coinsurance percentage
              replacement.                                              for it is:                               80%
F. Additional Conditions                                                The Limit of Insurance for it is:   $ 200,000
   The following conditions apply in addition to the                    The Deductible is:                  $     250
   Common Policy Conditions and the Commercial                          The amount of loss is:              $ 40,000
   Property Conditions:                                        The minimum amount of insurance to meet your
   1. Coinsurance                                              Coinsurance requirement is $200,000 ($250,000 x
      If a Coinsurance percentage is shown in the              80%). Therefore, the Limit of Insurance in this
      Declarations, the following condition applies:           example is adequate, and no penalty applies. We will
                                                               pay no more than $39,750 ($40,000 amount of loss
      a. We will not pay the full amount of any loss if        minus the deductible of $250).
          the value of Covered Property at the time of
          loss times the Coinsurance percentage
          shown for it in the Declarations is greater
          than the Limit of Insurance for the property.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                           Page 13 of 16
                                                          20
         Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 22 of 92 PageID #:40



        b. If one Limit of Insurance applies to two or                      (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                              within 60 days after receiving notice
           apply to the total of all property to which the                       from us of your failure to do so; and
           limit applies.                                                   (3) Has notified us of any change in
Example 3                                                                        ownership, occupancy or substantial
                                                                                 change in risk known to the
When:      The value of the property is:                                         mortgageholder.
           Building at Location 1:             $ 75,000                      All of the terms of this Coverage Part will
           Building at Location 2:             $ 100,000                     then apply directly to the mortgageholder.
           Personal Property                                              e. If we pay the mortgageholder for any loss
           at Location 2:                      $ 75,000                      or damage and deny payment to you
                                               $ 250,000                     because of your acts or because you have
                                                                             failed to comply with the terms of this
           The Coinsurance percentage
                                                                             Coverage Part:
           for it is:                                90%
           The Limit of Insurance for                                       (1) The mortgageholder's rights under the
           Buildings and Personal Property                                       mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $ 180,000                         extent of the amount we pay; and
           The Deductible is:                  $ 1,000                      (2) The mortgageholder's right to recover
                                                                                 the full amount of the mortgageholder's
           The amount of loss is:                                                claim will not be impaired.
           Building at Location 2:             $ 30,000
                                                                             At our option, we may pay to the
           Personal Property                                                 mortgageholder the whole principal on the
           at Location 2:                      $ 20,000                      mortgage plus any accrued interest. In this
                                               $ 50,000                      event, your mortgage and note will be
Step (1): $250,000 x 90% = $225,000                                          transferred to us and you will pay your
                                                                             remaining mortgage debt to us.
          (the minimum amount of insurance to
          meet your Coinsurance requirements                              f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                              notice to the mortgageholder at least:
Step (2): $180,000  $225,000 = .80                                         (1) 10 days before the effective date of
                                                                                 cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000
                                                                                 nonpayment of premium; or
Step (4): $40,000 – $1,000 = $39,000
                                                                            (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                                  cancellation if we cancel for any other
$11,000 is not covered.                                                          reason.
   2. Mortgageholders                                                    g. If we elect not to renew this policy, we will
      a. The term mortgageholder includes trustee.                           give written notice to the mortgageholder at
                                                                             least 10 days before the expiration date of
      b. We will pay for covered loss of or damage                           this policy.
          to buildings or structures to each
          mortgageholder shown in the Declarations                G. Optional Coverages
          in their order of precedence, as interests                 If shown as applicable in the Declarations, the
          may appear.                                                following Optional Coverages apply separately to
      c. The mortgageholder has the right to receive                 each item:
          loss payment even if the mortgageholder                    1. Agreed Value
          has started foreclosure or similar action on                    a. The Additional Condition, Coinsurance,
          the building or structure.                                         does not apply to Covered Property to
      d. If we deny your claim because of your acts                          which this Optional Coverage applies. We
          or because you have failed to comply with                          will pay no more for loss of or damage to
          the terms of this Coverage Part, the                               that property than the proportion that the
          mortgageholder will still have the right to                        Limit of Insurance under this Coverage Part
          receive loss payment if the mortgageholder:                        for the property bears to the Agreed Value
         (1) Pays any premium due under this                                 shown for it in the Declarations.
              Coverage Part at our request if you
              have failed to do so;




Page 14 of 16                           © Insurance Services Office, Inc., 2011                           CP 00 10 10 12
                                                             21
          Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 23 of 92 PageID #:41



         b. If the expiration date for this Optional                  (4) "Stock", unless the Including "Stock"
             Coverage shown in the Declarations is not                      option is shown in the Declarations.
             extended,      the    Additional  Condition,              Under the terms of this Replacement Cost
             Coinsurance, is reinstated and this Optional              Optional Coverage, tenants' improvements
             Coverage expires.                                         and betterments are not considered to be
         c. The terms of this Optional Coverage apply                  the personal property of others.
             only to loss or damage that occurs:                    c. You may make a claim for loss or damage
            (1) On or after the effective date of this                 covered by this insurance on an actual cash
                 Optional Coverage; and                                value basis instead of on a replacement
            (2) Before the Agreed Value expiration date                cost basis. In the event you elect to have
                 shown in the Declarations or the policy               loss or damage settled on an actual cash
                 expiration date, whichever occurs first.              value basis, you may still make a claim for
                                                                       the additional coverage this Optional
      2. Inflation Guard                                               Coverage provides if you notify us of your
         a. The Limit of Insurance for property to which               intent to do so within 180 days after the loss
             this Optional Coverage applies will                       or damage.
             automatically increase by the annual                   d. We will not pay on a replacement cost basis
             percentage shown in the Declarations.                     for any loss or damage:
         b. The amount of increase will be:                           (1) Until the lost or damaged property is
           (1) The Limit of Insurance that applied on                       actually repaired or replaced; and
               the most recent of the policy inception                (2) Unless the repair or replacement is
               date, the policy anniversary date, or any                    made as soon as reasonably possible
               other policy change amending the Limit                       after the loss or damage.
               of Insurance, times
                                                                       With respect to tenants' improvements and
           (2) The percentage of annual increase                       betterments, the following also apply:
               shown in the Declarations, expressed as
               a decimal (example: 8% is .08), times                  (3) If the conditions in d.(1) and d.(2) above
                                                                            are not met, the value of tenants'
           (3) The number of days since the beginning                       improvements and betterments will be
               of the current policy year or the effective                  determined as a proportion of your
               date of the most recent policy change                        original cost, as set forth in the
               amending the Limit of Insurance, divided                     Valuation Loss Condition of this
               by 365.                                                      Coverage Form; and
Example                                                               (4) We will not pay for loss or damage to
If:     The applicable Limit of Insurance is:   $ 100,000                   tenants' improvements and betterments
                                                                            if others pay for repairs or replacement.
        The annual percentage increase is:            8%
                                                                    e. We will not pay more for loss or damage on
        The number of days since the                                   a replacement cost basis than the least of
        beginning of the policy year                                   (1), (2) or (3), subject to f. below:
        (or last policy change) is:                   146
                                                                      (1) The Limit of Insurance applicable to the
        The amount of increase is:
                                                                            lost or damaged property;
        $100,000 x .08 x 146  365 =            $   3,200
                                                                      (2) The cost to replace the lost or damaged
      3. Replacement Cost                                                   property with other property:
         a. Replacement Cost (without deduction for                        (a) Of comparable material and quality;
            depreciation) replaces Actual Cash Value in                          and
            the Valuation Loss Condition of this
                                                                          (b) Used for the same purpose; or
            Coverage Form.
                                                                      (3) The amount actually spent that is
         b. This Optional Coverage does not apply to:
                                                                            necessary to repair or replace the lost or
           (1) Personal property of others;                                 damaged property.
           (2) Contents of a residence;                                If a building is rebuilt at a new premises, the
           (3) Works of art, antiques or rare articles,                cost described in e.(2) above is limited to
               including etchings, pictures, statuary,                 the cost which would have been incurred if
               marbles, bronzes, porcelains and bric-a-                the building had been rebuilt at the original
               brac; or                                                premises.




CP 00 10 10 12                          © Insurance Services Office, Inc., 2011                       Page 15 of 16
                                                             22
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 24 of 92 PageID #:42



      f. The cost of repair or replacement does not           H. Definitions
         include the increased cost attributable to              1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                      including mold or mildew, and any mycotoxins,
         ordinance      or    law     regulating   the              spores, scents or by-products produced or
         construction, use or repair of any property.               released by fungi.
   4. Extension Of Replacement Cost To                           2. "Pollutants" means any solid, liquid, gaseous or
      Personal Property Of Others                                   thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage                  smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,                chemicals and waste. Waste includes materials
         then this Extension may also be shown as                   to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this               3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph                    for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional                   finished goods, including supplies used in their
         Coverage is deleted and all other provisions               packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. With respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                        © Insurance Services Office, Inc., 2011                        CP 00 10 10 12
                                                         23
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 25 of 92 PageID #:43


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 30 10 12

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of a building, your premises means:
      Business Income means the:
                                                                          (a) The portion of the building which you
      a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
         income taxes) that would have been earned
         or incurred; and                                                 (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      b. Continuing normal operating expenses                                 premises       described     in    the
          incurred, including payroll.                                        Declarations, whichever distance is
      For manufacturing risks, Net Income includes                            greater (with respect to loss of or
      the net sales value of production.                                      damage to personal property in the
      Coverage is provided as described and limited                           open or personal property in a
      below for one or more of the following options                          vehicle); and
      for which a Limit Of Insurance is shown in the                      (c) Any area within the building or at the
      Declarations:                                                           described premises, if that area
         (1) Business Income Including "Rental                                services, or is used to gain access
             Value".                                                          to, the portion of the building which
                                                                              you rent, lease or occupy.
         (2) Business Income Other Than "Rental
              Value".                                           2. Extra Expense
         (3) "Rental Value".                                       a. Extra Expense Coverage is provided at the
                                                                      premises described in the Declarations only
      If option (1) above is selected, the term                       if the Declarations show that Business
      Business Income will include "Rental Value". If                 Income Coverage applies at that premises.
      option (3) above is selected, the term Business
      Income will mean "Rental Value" only.                         b. Extra Expense means necessary expenses
                                                                       you incur during the "period of restoration"
      If Limits of Insurance are shown under more                      that you would not have incurred if there
      than one of the above options, the provisions                    had been no direct physical loss or damage
      of this Coverage Part apply separately to each.                  to property caused by or resulting from a
      We will pay for the actual loss of Business                      Covered Cause of Loss.
      Income you sustain due to the necessary                          We will pay Extra Expense (other than the
      "suspension" of your "operations" during the                     expense to repair or replace property) to:
      "period of restoration". The "suspension" must
      be caused by direct physical loss of or damage                  (1) Avoid or minimize the "suspension" of
      to property at premises which are described in                      business and to continue operations at
      the Declarations and for which a Business                           the    described     premises     or  at
      Income Limit Of Insurance is shown in the                           replacement premises or temporary
      Declarations. The loss or damage must be                            locations, including relocation expenses
      caused by or result from a Covered Cause of                         and costs to equip and operate the
      Loss. With respect to loss of or damage to                          replacement location or temporary
      personal property in the open or personal                           location.
      property in a vehicle, the described premises
      include the area within 100 feet of such
      premises.



CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 9
                                                         24
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 26 of 92 PageID #:44



        (2) Minimize the "suspension" of business if            5. Additional Coverages
            you cannot continue "operations".                      a. Civil Authority
         We will also pay Extra Expense to repair or                  In this Additional Coverage, Civil Authority,
         replace property, but only to the extent it                  the described premises are premises to
         reduces the amount of loss that otherwise                    which this Coverage Form applies, as
         would have been payable under this                           shown in the Declarations.
         Coverage Form.
                                                                      When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                          damage to property other than property at
      Limitations                                                     the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                     actual loss of Business Income you sustain
      in the Declarations.                                            and necessary Extra Expense caused by
   4. Additional Limitation – Interruption Of                         action of civil authority that prohibits access
      Computer Operations                                             to the described premises, provided that
                                                                      both of the following apply:
      a. Coverage for Business Income does not
          apply when a "suspension" of "operations"                  (1) Access to the area immediately
          is caused by destruction or corruption of                       surrounding the damaged property is
          electronic data, or any loss or damage to                       prohibited by civil authority as a result of
          electronic data, except as provided under                       the damage, and the described
          the Additional Coverage, Interruption Of                        premises are within that area but are not
          Computer Operations.                                            more than one mile from the damaged
                                                                          property; and
      b. Coverage for Extra Expense does not apply
          when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
          "suspension" of "operations" caused by                          response      to      dangerous      physical
          destruction or corruption of electronic data,                   conditions resulting from the damage or
          or any loss or damage to electronic data,                       continuation of the Covered Cause of
          except as provided under the Additional                         Loss that caused the damage, or the
          Coverage, Interruption Of Computer                              action is taken to enable a civil authority
          Operations.                                                     to have unimpeded access to the
                                                                          damaged property.
      c. Electronic data means information, facts or
         computer programs stored as or on,                           Civil Authority Coverage for Business
         created or used on, or transmitted to or                     Income will begin 72 hours after the time of
         from computer software (including systems                    the first action of civil authority that prohibits
         and applications software), on hard or                       access to the described premises and will
         floppy disks, CD-ROMs, tapes, drives, cells,                 apply for a period of up to four consecutive
         data processing devices or any other                         weeks from the date on which such
         repositories of computer software which are                  coverage began.
         used      with     electronically    controlled              Civil Authority Coverage for Extra Expense
         equipment. The term computer programs,                       will begin immediately after the time of the
         referred to in the foregoing description of                  first action of civil authority that prohibits
         electronic data, means a set of related                      access to the described premises and will
         electronic instructions which direct the                     end:
         operations and functions of a computer or                   (1) Four consecutive weeks after the date
         device connected to it, which enable the                        of that action; or
         computer or device to receive, process,
         store, retrieve or send data.                               (2) When your Civil Authority Coverage for
                                                                         Business Income ends;
      d. This Additional Limitation does not apply
         when loss or damage to electronic data                       whichever is later.
         involves only electronic data which is
         integrated in and operates or controls a
         building's elevator,       lighting,   heating,
         ventilation, air conditioning or security
         system.




Page 2 of 9                           © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
                                                           25
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 27 of 92 PageID #:45



      b. Alterations And New Buildings                                   However, Extended Business Income
         We will pay for the actual loss of Business                     does not apply to loss of Business
         Income you sustain and necessary Extra                          Income incurred as a result of
         Expense you incur due to direct physical                        unfavorable business conditions caused
         loss or damage at the described premises                        by the impact of the Covered Cause of
         caused by or resulting from any Covered                         Loss in the area where the described
         Cause of Loss to:                                               premises are located.
        (1) New buildings or structures, whether                         Loss of Business Income must be
            complete or under construction;                              caused by direct physical loss or
                                                                         damage at the described premises
        (2) Alterations or additions to existing                         caused by or resulting from any Covered
            buildings or structures; and                                 Cause of Loss.
        (3) Machinery, equipment, supplies or                        (2) "Rental Value"
            building materials located on or within
            100 feet of the described premises and:                      If the necessary "suspension" of your
                                                                         "operations" produces a "Rental Value"
            (a) Used in the construction, alterations                    loss payable under this policy, we will
                 or additions; or                                        pay for the actual loss of "Rental Value"
            (b) Incidental to the occupancy of new                       you incur during the period that:
                 buildings.                                             (a) Begins on the date property is
         If such direct physical loss or damage                              actually repaired, rebuilt or replaced
         delays the start of "operations", the "period                       and tenantability is restored; and
         of restoration" for Business Income                            (b) Ends on the earlier of:
         Coverage will begin on the date
         "operations" would have begun if the direct                         (i) The date you could restore tenant
         physical loss or damage had not occurred.                               occupancy,      with    reasonable
                                                                                 speed, to the level which would
      c. Extended Business Income                                                generate the "Rental Value" that
        (1) Business Income Other Than "Rental                                   would have existed if no direct
             Value"                                                              physical loss or damage had
             If the necessary "suspension" of your                               occurred; or
             "operations" produces a Business                               (ii) 60 consecutive days after the
             Income loss payable under this policy,                              date determined in (2)(a) above.
             we will pay for the actual loss of                          However, Extended Business Income
             Business Income you incur during the                        does not apply to loss of "Rental Value"
             period that:                                                incurred as a result of unfavorable
            (a) Begins on the date property (except                      business conditions caused by the
                 "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
                 rebuilt or replaced and "operations"                    the area where the described premises
                 are resumed; and                                        are located.
            (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                 (i) The date you could restore your                     by direct physical loss or damage at the
                     "operations", with reasonable                       described premises caused by or
                     speed, to the level which would                     resulting from any Covered Cause of
                     generate the business income                        Loss.
                     amount that would have existed if            d. Interruption Of Computer Operations
                     no direct physical loss or damage              (1) Under      this  Additional  Coverage,
                     had occurred; or                                   electronic data has the meaning
                (ii) 60 consecutive days after the                      described under Additional Limitation –
                     date determined in (1)(a) above.                   Interruption Of Computer Operations.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 9
                                                           26
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 28 of 92 PageID #:46



        (2) Subject to all provisions of this                       (4) The most we will pay under this
            Additional Coverage, you may extend                         Additional Coverage, Interruption Of
            the insurance that applies to Business                      Computer Operations, is $2,500 (unless
            Income and Extra Expense to apply to a                      a higher limit is shown in the
            "suspension" of "operations" caused by                      Declarations) for all loss sustained and
            an interruption in computer operations                      expense incurred in any one policy year,
            due to destruction or corruption of                         regardless     of    the    number     of
            electronic data due to a Covered Cause                      interruptions or the number of premises,
            of Loss. However, we will not provide                       locations or computer systems involved.
            coverage       under     this   Additional                  If loss payment relating to the first
            Coverage when the Additional Limitation                     interruption does not exhaust this
            – Interruption Of Computer Operations                       amount, then the balance is available for
            does not apply based on Paragraph                           loss or expense sustained or incurred as
            A.4.d. therein.                                             a result of subsequent interruptions in
        (3) With respect to the coverage provided                       that policy year. A balance remaining at
            under this Additional Coverage, the                         the end of a policy year does not
            Covered Causes of Loss are subject to                       increase the amount of insurance in the
            the following:                                              next policy year. With respect to any
                                                                        interruption which begins in one policy
           (a) If the Causes Of Loss – Special                          year and continues or results in
               Form applies, coverage under this                        additional loss or expense in a
               Additional Coverage, Interruption Of                     subsequent policy year(s), all loss and
               Computer Operations, is limited to                       expense is deemed to be sustained or
               the "specified causes of loss" as                        incurred in the policy year in which the
               defined in that form and Collapse as                     interruption began.
               set forth in that form.
                                                                    (5) This Additional Coverage, Interruption
           (b) If the Causes Of Loss – Broad Form                       Of Computer Operations, does not apply
               applies,     coverage      under    this                 to loss sustained or expense incurred
               Additional Coverage, Interruption Of                     after the end of the "period of
               Computer       Operations,     includes                  restoration", even if the amount of
               Collapse as set forth in that form.                      insurance stated in (4) above has not
           (c) If the Causes Of Loss form is                            been exhausted.
               endorsed to add a Covered Cause of              6. Coverage Extension
               Loss, the additional Covered Cause
               of Loss does not apply to the                      If a Coinsurance percentage of 50% or more is
               coverage provided under this                       shown in the Declarations, you may extend the
               Additional Coverage, Interruption Of               insurance provided by this Coverage Part as
               Computer Operations.                               follows:
           (d) The Covered Causes of Loss include                 Newly Acquired Locations
               a virus, harmful code or similar                   a. You may extend your Business Income and
               instruction introduced into or enacted                Extra Expense Coverages to apply to
               on a computer system (including                       property at any location you acquire other
               electronic data) or a network to                      than fairs or exhibitions.
               which it is connected, designed to                 b. The most we will pay under this Extension,
               damage or destroy any part of the                     for the sum of Business Income loss and
               system or disrupt its normal                          Extra Expense incurred, is $100,000 at
               operation. But there is no coverage                   each location, unless a higher limit is shown
               for an interruption related to                        in the Declarations.
               manipulation of a computer system
               (including electronic data) by any                 c. Insurance under this Extension for each
               employee, including a temporary or                    newly acquired location will end when any
               leased employee, or by an entity                      of the following first occurs:
               retained by you or for you to inspect,               (1) This policy expires;
               design, install, maintain, repair or
               replace that system.




Page 4 of 9                          © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
                                                          27
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 29 of 92 PageID #:47



         (2) 30 days expire after you acquire or                2. Duties In The Event Of Loss
             begin to construct the property; or                   a. You must see that the following are done in
         (3) You report values to us.                                 the event of loss:
          We will charge you additional premium for                  (1) Notify the police if a law may have been
          values reported from the date you acquire                      broken.
          the property.                                              (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                        physical loss or damage. Include a
      not apply to this Extension.                                       description of the property involved.
B. Limits Of Insurance                                               (3) As soon as possible, give us a
   The most we will pay for loss in any one                              description of how, when and where the
   occurrence is the applicable Limit Of Insurance                       direct physical loss or damage occurred.
   shown in the Declarations.                                        (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                       Covered Property from further damage,
   increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                         necessary to protect the Covered
   1. Alterations And New Buildings;                                     Property, for consideration in the
   2. Civil Authority;                                                   settlement of the claim. This will not
   3. Extra Expense; or                                                  increase the Limit of Insurance.
                                                                         However, we will not pay for any
   4. Extended Business Income.                                          subsequent loss or damage resulting
   The amounts of insurance stated in the                                from a cause of loss that is not a
   Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
   Coverage and the Newly Acquired Locations                             feasible, set the damaged property
   Coverage Extension apply in accordance with the                       aside and in the best possible order for
   terms of those coverages and are separate from                        examination.
   the Limit(s) Of Insurance shown in the                            (5) As often as may be reasonably required,
   Declarations for any other coverage.                                  permit us to inspect the property proving
C. Loss Conditions                                                       the loss or damage and examine your
                                                                         books and records.
   The following conditions apply in addition to the
   Common Policy Conditions and the Commercial                           Also permit us to take samples of
   Property Conditions:                                                  damaged and undamaged property for
                                                                         inspection, testing and analysis, and
   1. Appraisal
                                                                         permit us to make copies from your
      If we and you disagree on the amount of Net                        books and records.
      Income and operating expense or the amount
                                                                     (6) Send us a signed, sworn proof of loss
      of loss, either may make written demand for an
                                                                         containing the information we request to
      appraisal of the loss. In this event, each party
                                                                         investigate the claim. You must do this
      will select a competent and impartial appraiser.
                                                                         within 60 days after our request. We will
      The two appraisers will select an umpire. If                       supply you with the necessary forms.
      they cannot agree, either may request that
                                                                     (7) Cooperate with us in the investigation or
      selection be made by a judge of a court having
                                                                         settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of Net Income and operating                         (8) If you intend to continue your business,
      expense or amount of loss. If they fail to agree,                  you must resume all or part of your
      they will submit their differences to the umpire.                  "operations" as quickly as possible.
      A decision agreed to by any two will be                      b. We may examine any insured under oath,
      binding. Each party will:                                       while not in the presence of any other
      a. Pay its chosen appraiser; and                                insured and at such times as may be
                                                                      reasonably required, about any matter
      b. Bear the other expenses of the appraisal                     relating to this insurance or the claim,
          and umpire equally.                                         including an insured's books and records. In
      If there is an appraisal, we will still retain our              the event of an examination, an insured's
      right to deny the claim.                                        answers must be signed.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 5 of 9
                                                           28
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 30 of 92 PageID #:48



   3. Loss Determination                                             c. Resumption Of Operations
      a. The amount of Business Income loss will be                      We will reduce the amount of your:
         determined based on:                                           (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                           Expense, to the extent you can resume
            the direct physical loss or damage                              your "operations", in whole or in part, by
            occurred;                                                       using damaged or undamaged property
        (2) The likely Net Income of the business if                        (including merchandise or stock) at the
            no physical loss or damage had                                  described premises or elsewhere.
            occurred, but not including any Net                         (2) Extra Expense loss to the extent you
            Income that would likely have been                              can return "operations" to normal and
            earned as a result of an increase in the                        discontinue such Extra Expense.
            volume of business due to favorable                      d. If you do not resume "operations", or do not
            business conditions caused by the                            resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                       we will pay based on the length of time it
            customers or on other businesses;                            would have taken to resume "operations" as
        (3) The operating expenses, including                            quickly as possible.
            payroll expenses, necessary to resume                 4. Loss Payment
            "operations" with the same quality of
            service that existed just before the direct              We will pay for covered loss within 30 days
            physical loss or damage; and                             after we receive the sworn proof of loss, if you
                                                                     have complied with all of the terms of this
        (4) Other relevant sources of information,                   Coverage Part, and:
            including:
                                                                     a. We have reached agreement with you on
           (a) Your      financial  records   and                        the amount of loss; or
                accounting procedures;
                                                                     b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;
                and                                            D. Additional Condition
           (c) Deeds, liens or contracts.                         COINSURANCE
      b. The amount of Extra Expense will be                      If a Coinsurance percentage is shown in the
         determined based on:                                     Declarations, the following condition applies in
                                                                  addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal                   Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the              We will not pay the full amount of any Business
            "period of restoration" if no direct                  Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.                 Income is less than:
            We will deduct from the total of such                 1. The Coinsurance percentage shown for
            expenses:                                                Business Income in the Declarations; times
           (a) The salvage value that remains of                  2. The sum of:
                any property bought for temporary
                                                                     a. The Net Income (Net Profit or Loss before
                use during the "period of restoration",
                                                                         income taxes), and
                once "operations" are resumed; and
                                                                     b. Operating expenses, including payroll
           (b) Any Extra Expense that is paid for by                     expenses,
                other insurance, except for insurance
                that is written subject to the same                  that would have been earned or incurred (had
                plan,    terms,      conditions    and               no loss occurred) by your "operations" at the
                provisions as this insurance; and                    described premises for the 12 months following
                                                                     the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                       of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                          © Insurance Services Office, Inc., 2011                         CP 00 30 10 12
                                                          29
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 31 of 92 PageID #:49



   Instead, we will determine the most we will pay            Example 1 (Underinsurance)
   using the following steps:
                                                              When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                      expenses for the 12 months
              expense for the 12 months following the                   following the inception, or last
              inception, or last previous anniversary                   previous anniversary date, of
              date, of this policy by the Coinsurance                   this policy at the described
              percentage;                                               premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                      The Coinsurance percentage is:        50%
              described premises by the figure
              determined in Step (1); and                               The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the                   The amount of loss is:           $ 80,000
              figure determined in Step (2).                  Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                     (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the                   meet your Coinsurance requirements)
   remainder, you will either have to rely on other           Step (2): $150,000 ÷ $200,000 = .75
   insurance or absorb the loss yourself.                     Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the                 We will pay no more than $60,000. The remaining
   following expenses, if applicable, shall be                $20,000 is not covered.
   deducted from the total of all operating expenses:         Example 2 (Adequate Insurance)
         (1) Prepaid freight – outgoing;                      When:    The Net Income and operating
         (2) Returns and allowances;                                   expenses for the 12 months
         (3) Discounts;                                                following the inception, or last
                                                                       previous anniversary date, of
         (4) Bad debts;                                                this policy at the described
         (5) Collection expenses;                                      premises would have been:        $ 400,000
         (6) Cost of raw stock and factory supplies                    The Coinsurance percentage is:        50%
              consumed (including transportation                       The Limit of Insurance is:       $ 200,000
              charges);                                                The amount of loss is:           $ 80,000
         (7) Cost of merchandise sold (including
              transportation charges);                        The minimum amount of insurance to meet your
                                                              Coinsurance requirement is $200,000 ($400,000 x
         (8) Cost of other supplies consumed                  50%). Therefore, the Limit of Insurance in this
              (including transportation charges);             example is adequate and no penalty applies. We will
        (9) Cost of services purchased from                   pay no more than $80,000 (amount of loss).
            outsiders (not employees) to resell, that         This condition does not apply to Extra Expense
            do not continue under contract;                   Coverage.
       (10) Power, heat and refrigeration expenses            E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                          If shown as applicable in the Declarations, the
                                                                 following Optional Coverages apply separately to
       (11) All payroll expenses or the amount of                each item.
            payroll expense excluded (if Form CP
            15 10 is attached); and                              1. Maximum Period Of Indemnity
                                                                     a. The Additional Condition, Coinsurance,
       (12) Special deductions for mining properties
                                                                        does not apply to this Coverage Form at the
            (royalties unless specifically included in
            coverage; actual depletion commonly                         described premises to which this Optional
            known as unit or cost depletion – not                       Coverage applies.
            percentage depletion; welfare and
            retirement fund charges based on
            tonnage; hired trucks).




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                           Page 7 of 9
                                                         30
         Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 32 of 92 PageID #:50



        b. The most we will pay for the total of                            (b) Estimated for the 12 months
           Business Income loss and Extra Expense is                             immediately following the inception
           the lesser of:                                                        of this Optional Coverage.
          (1) The amount of loss sustained and                           (2) The Declarations must indicate that the
              expenses incurred during the 120 days                          Business Income Agreed Value Optional
              immediately following the beginning of                         Coverage applies, and an Agreed Value
              the "period of restoration"; or                                must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                            Agreed Value should be at least equal
              Declarations.                                                  to:
   2. Monthly Limit Of Indemnity                                            (a) The Coinsurance percentage shown
                                                                                 in the Declarations; multiplied by
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at the                        (b) The amount of Net Income and
         described premises to which this Optional                               operating expenses for the following
         Coverage applies.                                                       12 months you report on the Work
                                                                                 Sheet.
        b. The most we will pay for loss of Business
           Income in each period of 30 consecutive                     b. The Additional Condition, Coinsurance, is
           days after the beginning of the "period of                     suspended until:
           restoration" is:                                              (1) 12 months after the effective date of this
          (1) The Limit of Insurance, multiplied by                          Optional Coverage; or
          (2) The fraction shown in the Declarations                     (2) The expiration date of this policy;
              for this Optional Coverage.                                 whichever occurs first.
Example                                                                c. We will reinstate the Additional Condition,
                                                                          Coinsurance, automatically if you do not
When:     The Limit of Insurance is:         $ 120,000                    submit a new Work Sheet and Agreed
          The fraction shown in the                                       Value:
          Declarations for this Optional
                                                                         (1) Within 12 months of the effective date of
          Coverage is:                              1/4                      this Optional Coverage; or
          The most we will pay for loss in
          each period of 30 consecutive                                  (2) When you request a change in your
                                                                             Business Income Limit of Insurance.
          days is:                           $   30,000
          ($120,000 x 1/4 = $30,000)                                   d. If the Business Income Limit of Insurance is
                                                                          less than the Agreed Value, we will not pay
          If, in this example, the actual                                 more of any loss than the amount of loss
          amount of loss is:                                              multiplied by:
          Days 1–30:                         $   40,000
                                                                         (1) The Business Income            Limit    of
          Days 31–60:                        $   20,000                      Insurance; divided by
          Days 61–90:                        $   30,000                  (2) The Agreed Value.
                                             $   90,000        Example
          We will pay:
                                                               When:     The Limit of Insurance is:         $ 100,000
          Days 1–30:                       $ 30,000
                                                                         The Agreed Value is:               $ 200,000
          Days 31–60:                      $ 20,000
                                                                         The amount of loss is:             $ 80,000
          Days 61–90:                      $ 30,000
                                                               Step (1): $100,000 ÷ $200,000 = .50
                                           $ 80,000
                                                               Step (2): .50 x $80,000 = $40,000
        The remaining $10,000 is not covered.
                                                               We will pay $40,000. The remaining $40,000 is not
   3. Business Income Agreed Value
                                                               covered.
      a. To activate this Optional Coverage:
                                                                  4. Extended Period Of Indemnity
        (1) A Business Income Report/Work Sheet
            must be submitted to us and must show                    Under Paragraph A.5.c., Extended Business
            financial data for your "operations":                    Income, the number 60 in Subparagraphs
                                                                     (1)(b) and (2)(b) is replaced by the number
           (a) During the 12 months prior to the                     shown in the Declarations for this Optional
                date of the Work Sheet; and                          Coverage.




Page 8 of 9                            © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
                                                          31
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 33 of 92 PageID #:51



F. Definitions                                                       (2) Requires any insured or others to test
   1. "Finished stock" means stock you have                              for, monitor, clean up, remove, contain,
      manufactured.                                                      treat, detoxify or neutralize, or in any
                                                                         way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                         "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                 The expiration date of this policy will not cut
      Income in the Declarations.                                 short the "period of restoration".
      "Finished stock" does not include stock you              4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the              thermal irritant or contaminant, including
      premises of any retail outlet insured under this            smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                              chemicals and waste. Waste includes materials
                                                                  to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                               5. "Rental Value" means Business Income that
      a. Your business activities occurring at the                consists of:
          described premises; and
                                                                  a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,                income taxes) that would have been earned
          if coverage for Business Income Including                  or incurred as rental income from tenant
          "Rental Value" or "Rental Value" applies.                  occupancy of the premises described in the
   3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
      that:                                                          you, including fair rental value of any
      a. Begins:                                                     portion of the described premises which is
                                                                     occupied by you; and
         (1) 72 hours after the time of direct physical
              loss or damage for Business Income                  b. Continuing normal operating expenses
              Coverage; or                                           incurred in connection with that premises,
                                                                     including:
         (2) Immediately after the time of direct
              physical loss or damage for Extra                     (1) Payroll; and
              Expense Coverage;                                     (2) The amount of charges which are the
         caused by or resulting from any Covered                         legal obligation of the tenant(s) but
         Cause of Loss at the described premises;                        would otherwise be your obligations.
         and                                                   6. "Suspension" means:
      b. Ends on the earlier of:                                  a. The slowdown or cessation of your
        (1) The date when the property at the                        business activities; or
            described premises should be repaired,                b. That a part or all of the described premises
            rebuilt or replaced with reasonable                      is rendered untenantable, if coverage for
            speed and similar quality; or                            Business Income Including "Rental Value"
        (2) The date when business is resumed at a                   or "Rental Value" applies.
            new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
         (1) Regulates the construction, use or
             repair, or requires the tearing down, of
             any property; or




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 9 of 9
                                                          32
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 34 of 92 PageID #:52


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 10 30 10 12

                     CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                            collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                          conditions      which     cause     settling,
   loss unless the loss is excluded or limited in this                   cracking or other disarrangement of
   policy.                                                               foundations or other parts of realty. Soil
                                                                         conditions        include       contraction,
B. Exclusions                                                            expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                          improperly compacted soil and the
       directly or indirectly by any of the following.                   action of water under the ground
       Such loss or damage is excluded regardless of                     surface.
       any other cause or event that contributes                     But if Earth Movement, as described in
       concurrently or in any sequence to the loss.                  b.(1) through (4) above, results in fire or
       a. Ordinance Or Law                                           explosion, we will pay for the loss or
           The enforcement of or compliance with any                 damage caused by that fire or explosion.
           ordinance or law:                                        (5) Volcanic eruption, explosion or effusion.
         (1) Regulating the construction, use or                         But if volcanic eruption, explosion or
             repair of any property; or                                  effusion results in fire, building glass
                                                                         breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                           for the loss or damage caused by that
             property, including the cost of removing                    fire, building glass breakage or Volcanic
             its debris.                                                 Action.
          This exclusion, Ordinance Or Law, applies                      Volcanic Action means direct loss or
          whether the loss results from:                                 damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                     volcano when the loss or damage is
                even if the property has not been                        caused by:
                damaged; or                                             (a) Airborne volcanic blast or airborne
            (b) The increased costs incurred to                              shock waves;
                comply with an ordinance or law in                      (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                renovation, remodeling or demolition                    (c) Lava flow.
                of property, or removal of its debris,                   With respect to coverage for Volcanic
                following a physical loss to that                        Action as set forth in (5)(a), (5)(b) and
                property.                                                (5)(c), all volcanic eruptions that occur
      b. Earth Movement                                                  within any 168-hour period will constitute
                                                                         a single occurrence.
        (1) Earthquake, including tremors and
            aftershocks and any earth sinking, rising                   Volcanic Action does not include the
            or shifting related to such event;                          cost to remove ash, dust or particulate
                                                                        matter that does not cause direct
        (2) Landslide, including any earth sinking,                     physical loss or damage to the
            rising or shifting related to such event;                   described property.
         (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
             of a man-made mine, whether or not                      whether any of the above, in Paragraphs
             mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                     nature or is otherwise caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 10
                                                         33
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 35 of 92 PageID #:53



      c. Governmental Action                                         (3) Insurrection,   rebellion,    revolution,
         Seizure or destruction of property by order                     usurped power, or action taken by
         of governmental authority.                                      governmental authority in hindering or
                                                                         defending against any of these.
         But we will pay for loss or damage caused
         by or resulting from acts of destruction                 g. Water
         ordered by governmental authority and                      (1) Flood, surface water, waves (including
         taken at the time of a fire to prevent its                     tidal wave and tsunami), tides, tidal
         spread, if the fire would be covered under                     water, overflow of any body of water, or
         this Coverage Part.                                            spray from any of these, all whether or
      d. Nuclear Hazard                                                 not driven by wind (including storm
                                                                        surge);
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                             (2) Mudslide or mudflow;
         But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
         radioactive contamination, results in fire, we                 otherwise discharged from a sewer,
         will pay for the loss or damage caused by                      drain, sump, sump pump or related
         that fire.                                                     equipment;
      e. Utility Services                                           (4) Water under the ground surface
                                                                        pressing on, or flowing or seeping
         The failure of power, communication, water                     through:
         or other utility service supplied to the
         described premises, however caused, if the                    (a) Foundations, walls, floors or paved
         failure:                                                           surfaces;
        (1) Originates away from the described                         (b) Basements, whether paved or not; or
              premises; or                                             (c) Doors, windows or other openings;
        (2) Originates at the described premises,                           or
              but only if such failure involves                      (5) Waterborne       material     carried    or
              equipment used to supply the utility                        otherwise moved by any of the water
              service to the described premises from                      referred to in Paragraph (1), (3) or (4),
              a source away from the described                            or material carried or otherwise moved
              premises.                                                   by mudslide or mudflow.
         Failure of any utility service includes lack of              This exclusion applies regardless of
         sufficient capacity and reduction in supply.                 whether any of the above, in Paragraphs
         Loss or damage caused by a surge of                          (1) through (5), is caused by an act of
         power is also excluded, if the surge would                   nature or is otherwise caused. An example
         not have occurred but for an event causing                   of a situation to which this exclusion applies
         a failure of power.                                          is the situation where a dam, levee, seawall
                                                                      or other boundary or containment system
         But if the failure or surge of power, or the                 fails in whole or in part, for any reason, to
         failure of communication, water or other                     contain the water.
         utility service, results in a Covered Cause of
         Loss, we will pay for the loss or damage                    But if any of the above, in Paragraphs (1)
         caused by that Covered Cause of Loss.                       through (5), results in fire, explosion or
                                                                     sprinkler leakage, we will pay for the loss or
         Communication services include but are not                  damage caused by that fire, explosion or
         limited to service relating to Internet access              sprinkler leakage (if sprinkler leakage is a
         or access to any electronic, cellular or                    Covered Cause of Loss).
         satellite network.
                                                                  h. "Fungus", Wet Rot, Dry Rot And
      f. War And Military Action                                     Bacteria
        (1) War, including undeclared or civil war;                   Presence, growth, proliferation, spread or
        (2) Warlike action by a military force,                       any activity of "fungus", wet or dry rot or
            including action in hindering or                          bacteria.
            defending against an actual or expected                   But if "fungus", wet or dry rot or bacteria
            attack, by any government, sovereign or                   result in a "specified cause of loss", we will
            other authority using military personnel                  pay for the loss or damage caused by that
            or other agents; or                                       "specified cause of loss".




Page 2 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
                                                           34
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 36 of 92 PageID #:54



         This exclusion does not apply:                              (5) Nesting or infestation, or discharge or
        (1) When "fungus", wet or dry rot or bacteria                    release of waste products or secretions,
            result from fire or lightning; or                            by insects, birds, rodents or other
                                                                         animals.
        (2) To the extent that coverage is provided
            in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
            Coverage For "Fungus", Wet Rot, Dry                          rupture or bursting caused by centrifugal
            Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
            damage by a cause of loss other than                         results in elevator collision, we will pay
            fire or lightning.                                           for the loss or damage caused by that
                                                                         elevator collision.
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                    (7) The following causes of loss to personal
      damage or affects a substantial area.                              property:
   2. We will not pay for loss or damage caused by                       (a) Dampness        or     dryness     of
      or resulting from any of the following:                                atmosphere;
      a. Artificially generated electrical, magnetic or                  (b) Changes in or extremes of
         electromagnetic energy that damages,                                temperature; or
         disturbs, disrupts or otherwise interferes                      (c) Marring or scratching.
         with any:                                                   But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,                   listed in 2.d.(1) through (7) results in a
             appliance, system or network; or                        "specified cause of loss" or building glass
        (2) Device, appliance, system or network                     breakage, we will pay for the loss or
             utilizing cellular or satellite technology.             damage caused by that "specified cause of
                                                                     loss" or building glass breakage.
         For the purpose of this exclusion, electrical,
         magnetic or electromagnetic energy                       e. Explosion of steam boilers, steam pipes,
         includes but is not limited to:                             steam engines or steam turbines owned or
                                                                     leased by you, or operated under your
            (a) Electrical current, including arcing;                control. But if explosion of steam boilers,
            (b) Electrical charge produced or                        steam pipes, steam engines or steam
                  conducted by a magnetic or                         turbines results in fire or combustion
                  electromagnetic field;                             explosion, we will pay for the loss or
           (c) Pulse of electromagnetic energy; or                   damage caused by that fire or combustion
                                                                     explosion. We will also pay for loss or
           (d) Electromagnetic           waves         or            damage caused by or resulting from the
                 microwaves.                                         explosion of gases or fuel within the furnace
         But if fire results, we will pay for the loss or            of any fired vessel or within the flues or
         damage caused by that fire.                                 passages through which the gases of
                                                                     combustion pass.
      b. Delay, loss of use or loss of market.
                                                                  f. Continuous or repeated seepage or
      c. Smoke, vapor or gas from agricultural                       leakage of water, or the presence or
         smudging or industrial operations.                          condensation of humidity, moisture or
      d.(1) Wear and tear;                                           vapor, that occurs over a period of 14 days
        (2) Rust or other corrosion, decay,                          or more.
            deterioration, hidden or latent defect or             g. Water, other liquids, powder or molten
            any quality in property that causes it to                material that leaks or flows from plumbing,
            damage or destroy itself;                                heating, air conditioning or other equipment
        (3) Smog;                                                    (except fire protective systems) caused by
                                                                     or resulting from freezing, unless:
        (4) Settling,  cracking,        shrinking     or
            expansion;                                              (1) You do your best to maintain heat in the
                                                                         building or structure; or




CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 10
                                                            35
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 37 of 92 PageID #:55



        (2) You drain the equipment and shut off                        (b) To collapse caused by one or more
             the supply if the heat is not maintained.                       of the following:
      h. Dishonest or criminal act (including theft) by                      (i) The "specified causes of loss";
         you, any of your partners, members,                                (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                          (iii) Weight of rain that collects on a
         directors,     trustees      or     authorized                          roof; or
         representatives, whether acting alone or in                       (iv) Weight of people or personal
         collusion with each other or with any other                             property.
         party; or theft by any person to whom you
                                                                   l. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,
                                                                      release or escape of "pollutants" unless the
         whether acting alone or in collusion with
                                                                      discharge, dispersal, seepage, migration,
         any other party.
                                                                      release or escape is itself caused by any of
         This exclusion:                                              the "specified causes of loss". But if the
        (1) Applies whether or not an act occurs                      discharge, dispersal, seepage, migration,
             during your normal hours of operation;                   release or escape of "pollutants" results in a
                                                                      "specified cause of loss", we will pay for the
        (2) Does not apply to acts of destruction by                  loss or damage caused by that "specified
             your employees (including temporary                      cause of loss".
             employees and leased workers) or
             authorized representatives; but theft by                 This exclusion, I., does not apply to
             your employees (including temporary                      damage to glass caused by chemicals
             employees and leased workers) or                         applied to the glass.
             authorized representatives is not                    m. Neglect of an insured to use all reasonable
             covered.                                                 means to save and preserve property from
      i. Voluntary parting with any property by you                   further damage at and after the time of loss.
         or anyone else to whom you have entrusted             3. We will not pay for loss or damage caused by
         the property if induced to do so by any                  or resulting from any of the following, 3.a.
         fraudulent scheme, trick, device or false                through 3.c. But if an excluded cause of loss
         pretense.                                                that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                     Covered Cause of Loss, we will pay for the
         property in the open.                                    loss or damage caused by that Covered Cause
                                                                  of Loss.
      k. Collapse, including any of the following
         conditions of property or any part of the                a. Weather conditions. But this exclusion only
         property:                                                    applies if weather conditions contribute in
                                                                      any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                      Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                   damage.
             separation of parts of the property or               b. Acts or decisions, including the failure to act
             property in danger of falling down or                    or decide, of any person, group,
             caving in; or                                            organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,              c. Faulty, inadequate or defective:
             leaning, settling, shrinkage or expansion
             as such condition relates to (1) or (2)                 (1) Planning,        zoning,    development,
             above.                                                       surveying, siting;
         But if collapse results in a Covered Cause                  (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                       repair,     construction,     renovation,
         pay for the loss or damage caused by that                        remodeling, grading, compaction;
         Covered Cause of Loss.                                      (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                              renovation or remodeling; or
            (a) To the extent that coverage is                       (4) Maintenance;
                provided under the Additional                         of part or all of any property on or off the
                Coverage, Collapse; or                                described premises.




Page 4 of 10                         © Insurance Services Office, Inc., 2011                       CP 10 30 10 12
                                                          36
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 38 of 92 PageID #:56



   4. Special Exclusions                                           (5) Any other consequential loss.
      The following provisions apply only to the                 b. Leasehold Interest Coverage Form
      specified Coverage Forms:                                    (1) Paragraph B.1.a., Ordinance Or Law,
      a. Business Income (And Extra Expense)                           does not apply to insurance under this
         Coverage Form, Business Income                                Coverage Form.
         (Without Extra Expense) Coverage Form,                    (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                      (a) Your cancelling the lease;
         We will not pay for:
                                                                      (b) The      suspension,       lapse    or
        (1) Any loss caused by or resulting from:                         cancellation of any license; or
            (a) Damage or destruction of "finished                    (c) Any other consequential loss.
                stock"; or
                                                                 c. Legal Liability Coverage Form
            (b) The time required to reproduce
                "finished stock".                                  (1) The following exclusions do not apply to
                                                                       insurance under this Coverage Form:
            This exclusion does not apply to Extra
            Expense.                                                  (a) Paragraph B.1.a. Ordinance Or Law;
        (2) Any loss caused by or resulting from                      (b) Paragraph B.1.c. Governmental
            direct physical loss or damage to radio                       Action;
            or television antennas (including satellite               (c) Paragraph B.1.d. Nuclear Hazard;
            dishes) and their lead-in wiring, masts or
                                                                      (d) Paragraph B.1.e. Utility Services;
            towers.
                                                                          and
        (3) Any increase of loss caused by or
                                                                       (e) Paragraph B.1.f. War And Military
            resulting from:
                                                                           Action.
           (a) Delay in rebuilding, repairing or
                                                                    (2) The following additional exclusions
               replacing the property or resuming
                                                                        apply to insurance under this Coverage
               "operations", due to interference at
                                                                        Form:
               the location of the rebuilding, repair
               or replacement by strikers or other                     (a) Contractual Liability
               persons; or                                                 We will not defend any claim or
           (b) Suspension, lapse or cancellation of                        "suit", or pay damages that you are
               any license, lease or contract. But if                      legally liable to pay, solely by reason
               the suspension, lapse or cancellation                       of your assumption of liability in a
               is     directly   caused    by    the                       contract or agreement. But this
               "suspension" of "operations", we will                       exclusion does not apply to a written
               cover such loss that affects your                           lease agreement in which you have
               Business Income during the "period                          assumed liability for building damage
               of restoration" and any extension of                        resulting from an actual or attempted
               the "period of restoration" in                              burglary or robbery, provided that:
               accordance with the terms of the                             (i) Your assumption of liability was
               Extended         Business     Income                             executed prior to the accident;
               Additional      Coverage   and    the                            and
               Extended Period Of Indemnity
                                                                           (ii) The building is Covered Property
               Optional Coverage or any variation
                                                                                under this Coverage Form.
               of these.
                                                                       (b) Nuclear Hazard
        (4) Any Extra Expense caused by or
            resulting from suspension, lapse or                            We will not defend any claim or
            cancellation of any license, lease or                          "suit", or pay any damages, loss,
            contract beyond the "period of                                 expense or obligation, resulting from
            restoration".                                                  nuclear reaction or radiation, or
                                                                           radioactive contamination, however
                                                                           caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 5 of 10
                                                          37
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 39 of 92 PageID #:57



   5. Additional Exclusion                                         d. Building materials and supplies not
      The following provisions apply only to the                      attached as part of the building or structure,
      specified property:                                             caused by or resulting from theft.
      Loss Or Damage To Products                                      However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                          sale by you, unless they are insured
      by or resulting from error or omission by any                       under the Builders Risk Coverage Form;
      person or entity (including those having                            or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                      Expense Coverage.
      stage of the development, production or use of               e. Property that is missing, where the only
      the product, including planning, testing,                         evidence of the loss or damage is a
      processing,        packaging,        installation,                shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                     other instances where there is no physical
      to any effect that compromises the form,                          evidence to show what happened to the
      substance or quality of the product. But if such                  property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                      f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                             person or to a place outside the described
                                                                        premises on the basis of unauthorized
C. Limitations                                                          instructions.
   The following limitations apply to all policy forms             g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                           part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                          resulting from:
      property, as described and limited in this                       (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                    of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                           (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                     (3) Disease;
          or steam turbines caused by or resulting                     (4) Frost or hail; or
          from any condition or event inside such
                                                                       (5) Rain, snow, ice or sleet.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
          resulting from an explosion of gases or fuel             following types of property unless caused by
          within the furnace of any fired vessel or                the "specified causes of loss" or building glass
          within the flues or passages through which               breakage:
          the gases of combustion pass.                            a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                       their destruction is made necessary.
          equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
          condition or event inside such boilers or                   chinaware and porcelains, if broken. This
          equipment, other than an explosion.                         restriction does not apply to:
      c. The interior of any building or structure, or               (1) Glass; or
          to personal property in the building or
                                                                     (2) Containers of property held for sale.
          structure, caused by or resulting from rain,
          snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
          driven by wind or not, unless:                              owned by you or entrusted to you, provided
                                                                      such property is Covered Property.
         (1) The building or structure first sustains
              damage by a Covered Cause of Loss to                    However, this limitation does not apply:
              its roof or walls through which the rain,              (1) If the property is located on or within
              snow, sleet, ice, sand or dust enters; or                  100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
              results from thawing of snow, sleet or                     Builders Risk Coverage Form; or
              ice on the building or structure.                      (2) To Business Income Coverage or to
                                                                         Extra Expense Coverage.




Page 6 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
                                                           38
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 40 of 92 PageID #:58



   3. The special limit shown for each category, a.            2. We will pay for direct physical loss or damage
      through d., is the total limit for loss of or               to Covered Property, caused by abrupt
      damage to all property in that category. The                collapse of a building or any part of a building
      special limit applies to any one occurrence of              that is insured under this Coverage Form or
      theft, regardless of the types or number of                 that contains Covered Property insured under
      articles that are lost or damaged in that                   this Coverage Form, if such collapse is caused
      occurrence. The special limits are (unless a                by one or more of the following:
      higher limit is shown in the Declarations):                 a. Building decay that is hidden from view,
      a. $2,500 for furs, fur garments and garments                  unless the presence of such decay is
          trimmed with fur.                                          known to an insured prior to collapse;
      b. $2,500 for jewelry, watches, watch                       b. Insect or vermin damage that is hidden
          movements, jewels, pearls, precious and                    from view, unless the presence of such
          semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
          platinum and other precious alloys or                      collapse;
          metals. This limit does not apply to jewelry            c. Use of defective material or methods in
          and watches worth $100 or less per item.                   construction, remodeling or renovation if the
      c. $2,500 for patterns, dies, molds and forms.                 abrupt collapse occurs during the course of
      d. $250 for stamps, tickets, including lottery                 the construction, remodeling or renovation.
          tickets held for sale, and letters of credit.           d. Use of defective material or methods in
      These special limits are part of, not in addition              construction, remodeling or renovation if the
      to, the Limit of Insurance applicable to the                   abrupt      collapse   occurs     after    the
      Covered Property.                                              construction, remodeling or renovation is
                                                                     complete, but only if the collapse is caused
      This limitation, C.3., does not apply to                       in part by:
      Business Income Coverage or to Extra
      Expense Coverage.                                             (1) A cause of loss listed in 2.a. or 2.b.;
   4. We will not pay the cost to repair any defect to              (2) One or more of the "specified causes of
      a system or appliance from which water, other                      loss";
      liquid, powder or molten material escapes. But                (3) Breakage of building glass;
      we will pay the cost to repair or replace                     (4) Weight of people or personal property;
      damaged parts of fire-extinguishing equipment                      or
      if the damage:
                                                                    (5) Weight of rain that collects on a roof.
      a. Results in discharge of any substance from
           an automatic fire protection system; or             3. This Additional Coverage – Collapse does
                                                                  not apply to:
       b. Is directly caused by freezing.
                                                                  a. A building or any part of a building that is in
       However, this limitation does not apply to                    danger of falling down or caving in;
       Business Income Coverage or to Extra
       Expense Coverage.                                          b. A part of a building that is standing, even if
                                                                     it has separated from another part of the
D. Additional Coverage – Collapse                                    building; or
   The coverage provided under this Additional                    c. A building that is standing or any part of a
   Coverage, Collapse, applies only to an abrupt                     building that is standing, even if it shows
   collapse as described and limited in D.1. through                 evidence of cracking, bulging, sagging,
   D.7.                                                              bending, leaning, settling, shrinkage or
   1. For the purpose of this Additional Coverage,                   expansion.
       Collapse, abrupt collapse means an abrupt               4. With respect to the following property:
       falling down or caving in of a building or any
       part of a building with the result that the                a. Outdoor radio or television antennas
       building or part of the building cannot be                    (including satellite dishes) and their lead-in
       occupied for its intended purpose.                            wiring, masts or towers;




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                         Page 7 of 10
                                                          39
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 41 of 92 PageID #:59



      b.  Awnings, gutters and downspouts;                      E. Additional Coverage – Limited Coverage For
      c.  Yard fixtures;                                           "Fungus", Wet Rot, Dry Rot And Bacteria
      d.  Outdoor swimming pools;                                  1. The coverage described in E.2. and E.6. only
                                                                      applies when the "fungus", wet or dry rot or
      e.  Fences;                                                     bacteria are the result of one or more of the
      f.  Piers, wharves and docks;                                   following causes that occur during the policy
      g.  Beach       or     diving    platforms     or               period and only if all reasonable means were
          appurtenances;                                              used to save and preserve the property from
                                                                      further damage at the time of and after that
      h. Retaining walls; and                                         occurrence:
       i. Walks, roadways and other paved surfaces;                   a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                       lightning; or
      loss listed in 2.a. through 2.d., we will pay for               b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                            applies to the affected premises.
           (1) Such loss or damage is a direct result of              This Additional Coverage does not apply to
               the abrupt collapse of a building insured              lawns, trees, shrubs or plants which are part of
               under this Coverage Form; and                          a vegetated roof.
           (2) The property is Covered Property under              2. We will pay for loss or damage by "fungus",
               this Coverage Form.                                    wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                     Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of                 means:
      abrupt collapse of a building, we will pay for                   a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                        Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                         or bacteria, including the cost of removal of
      a. The collapse of personal property was                            the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                     b. The cost to tear out and replace any part of
         through 2.d.;                                                   the building or other property as needed to
      b. The personal property which collapses is                        gain access to the "fungus", wet or dry rot
          inside a building; and                                         or bacteria; and
      c. The property which collapses is not of a                     c. The cost of testing performed after removal,
          kind listed in 4., regardless of whether that                   repair, replacement or restoration of the
          kind of property is considered to be                            damaged property is completed, provided
          personal property or real property.                             there is a reason to believe that "fungus",
                                                                          wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or             3. The coverage described under E.2. of this
      scratching is the only damage to that personal                  Limited Coverage is limited to $15,000.
      property caused by the collapse.                                Regardless of the number of claims, this limit is
                                                                      the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not                    damage arising out of all occurrences of
      apply to personal property that has not abruptly                "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal
                                                                      lightning) and Flood which take place in a 12-
      property shows evidence of cracking, bulging,                   month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage                  present annual policy period). With respect to a
      or expansion.
                                                                      particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not                    "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in                    pay more than a total of $15,000 even if the
      this Coverage Part.                                             "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                     be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                     period.
      and limited in D.1. through D.7.




Page 8 of 10                           © Insurance Services Office, Inc., 2011                        CP 10 30 10 12
                                                           40
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 42 of 92 PageID #:60



   4. The coverage provided under this Limited                  F. Additional Coverage Extensions
      Coverage does not increase the applicable                    1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                      This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,                 property to which this form applies.
      and other loss or damage, we will not pay                       a. You may extend the insurance provided by
      more, for the total of all loss or damage, than                    this Coverage Part to apply to your
      the applicable Limit of Insurance on the                           personal property (other than property in
      affected Covered Property.                                         the care, custody or control of your
      If there is covered loss or damage to Covered                      salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot                   from the described premises. Property must
      or bacteria, loss payment will not be limited by                   be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                      or operate while between points in the
      the extent that "fungus", wet or dry rot or                        coverage territory.
      bacteria cause an increase in the loss. Any                     b. Loss or damage must be caused by or
      such increase in the loss will be subject to the                   result from one of the following causes of
      terms of this Limited Coverage.                                    loss:
   5. The terms of this Limited Coverage do not                         (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                              hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                             vandalism.
      Liquids, Powder Or Molten Material Damage)
                                                                        (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the
                                                                            Collision means accidental contact of
      Additional Coverage, Collapse.
                                                                            your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                          object. It does not mean your vehicle's
      Business Income and/or Extra Expense                                  contact with the roadbed.
      Coverage applies to the described premises
                                                                        (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"
                                                                            by forced entry into a securely locked
      satisfies all terms and conditions of the
                                                                            body or compartment of the vehicle.
      applicable Business Income and/or Extra
                                                                            There must be visible marks of the
      Expense Coverage Form:
                                                                            forced entry.
      a. If the loss which resulted in "fungus", wet or
                                                                      c. The most we will pay for loss or damage
          dry rot or bacteria does not in itself
                                                                         under this Extension is $5,000.
          necessitate a "suspension" of "operations",
          but such "suspension" is necessary due to                   This Coverage Extension is additional
          loss or damage to property caused by                        insurance.     The    Additional     Condition,
          "fungus", wet or dry rot or bacteria, then our              Coinsurance, does not apply to this Extension.
          payment under Business Income and/or                     2. Water Damage, Other Liquids, Powder Or
          Extra Expense is limited to the amount of                   Molten Material Damage
          loss and/or expense sustained in a period
          of not more than 30 days. The days need                     If loss or damage caused by or resulting from
          not be consecutive.                                         covered water or other liquid, powder or molten
                                                                      material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"                    the cost to tear out and replace any part of the
         was caused by loss or damage other than                      building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                     system or appliance from which the water or
         remediation of "fungus", wet or dry rot or                   other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",               Extension does not increase the Limit of
         we will pay for loss and/or expense                          Insurance.
         sustained during the delay (regardless of
                                                                   3. Glass
         when such a delay occurs during the
         "period of restoration"), but such coverage                  a. We will pay for expenses incurred to put up
         is limited to 30 days. The days need not be                     temporary plates or board up openings if
         consecutive.                                                    repair or replacement of damaged glass is
                                                                         delayed.




CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 9 of 10
                                                           41
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 43 of 92 PageID #:61



      b. We will pay for expenses incurred to                     c. Water damage means:
          remove or replace obstructions when                       (1) Accidental discharge or leakage of
          repairing or replacing glass that is part of a                 water or steam as the direct result of the
          building. This does not include removing or                    breaking apart or cracking of a
          replacing window displays.                                     plumbing, heating, air conditioning or
      This Coverage Extension F.3. does not                              other system or appliance (other than a
      increase the Limit of Insurance.                                   sump system including its related
G. Definitions                                                           equipment and parts), that is located on
                                                                         the described premises and contains
   1. "Fungus" means any type or form of fungus,                         water or steam; and
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or                     (2) Accidental discharge or leakage of
      released by fungi.                                                 water or waterborne material as the
                                                                         direct result of the breaking apart or
   2. "Specified causes of loss" means the following:                    cracking of a water or sewer pipe that is
      fire; lightning; explosion; windstorm or hail;                     located off the described premises and
      smoke; aircraft or vehicles; riot or civil                         is part of a municipal potable water
      commotion; vandalism; leakage from fire-                           supply system or municipal sanitary
      extinguishing equipment; sinkhole collapse;                        sewer system, if the breakage or
      volcanic action; falling objects; weight of snow,                  cracking is caused by wear and tear.
      ice or sleet; water damage.
                                                                     But water damage does not include loss or
      a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
          sinking or collapse of land into underground               terms of the Water Exclusion. Therefore, for
          empty spaces created by the action of                      example, there is no coverage under this
          water on limestone or dolomite. This cause                 policy in the situation in which discharge or
          of loss does not include:                                  leakage of water results from the breaking
         (1) The cost of filling sinkholes; or                       apart or cracking of a pipe which was
         (2) Sinking or collapse of land into man-                   caused by or related to weather-induced
             made underground cavities.                              flooding, even if wear and tear
                                                                     contributed to the breakage or cracking. As
       b. Falling objects does not include loss or                   another example, and also in accordance
          damage to:                                                 with the terms of the Water Exclusion, there
         (1) Personal property in the open; or                       is no coverage for loss or damage caused
                                                                     by or related to weather-induced flooding
         (2) The interior of a building or structure, or
                                                                     which follows or is exacerbated by pipe
             property inside a building or structure,
                                                                     breakage or cracking attributable to wear
             unless the roof or an outside wall of the
                                                                     and tear.
             building or structure is first damaged by
             a falling object.                                       To the extent that accidental discharge or
                                                                     leakage of water falls within the criteria set
                                                                     forth in c.(1) or c.(2) of this definition of
                                                                     "specified causes of loss," such water is not
                                                                     subject to the provisions of the Water
                                                                     Exclusion which preclude coverage for
                                                                     surface water or water under the surface of
                                                                     the ground.




Page 10 of 10                         © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
                                                           42
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 44 of 92 PageID #:62


                                                                                        COMMERCIAL PROPERTY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CANCELLATION CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

The following is added to the CANCELLATION Com-                 C. The building has:
mon Policy Condition:                                              1. An outstanding order to vacate;
If any one of the following conditions exists at any               2. An outstanding demolition order;
building that is Covered Property in this policy, we
may cancel this Coverage Part by mailing or deliver-               3. Been declared unsafe by governmental author-
ing to the first Named Insured written notice of cancel-               ity.
lation at least 5 days before the effective date of can-        D. Fixed and salvageable items have been or are
cellation.                                                         being removed from the building and are not being
A. The building has been vacant or unoccupied 60 or                replaced. This does not apply to such removal that
    more consecutive days. This does not apply to:                 is necessary or incidental to any renovation or re-
                                                                   modeling.
     1. Seasonal unoccupancy;
                                                                E. Failure to:
     2. Buildings in the course of construction, renova-
        tion or addition; or                                       1. Furnish necessary heat, water, sewer service
                                                                       or electricity for 30 consecutive days or more,
     3. Buildings to which the Vacancy Permit en-                      except during a period of seasonal unoccu-
        dorsement applies.                                             pancy; or
    Buildings with 65% or more of the rental units or              2. Pay property taxes that are owing and have
    floor area vacant or unoccupied are considered                     been outstanding for more than one year fol-
    unoccupied under this provision.                                   lowing the date due, except that this provision
B. After damage by a covered cause of loss, perma-                     will not apply where you are in a bona fide dis-
    nent repairs to the building:                                      pute with the taxing authority regarding pay-
     1. Have not started, and                                          ment of such taxes.
     2. Have not been contracted for,
    within 30 days of initial payment of loss.




CP 02 99 11 85                Copyright, ISO Commercial Risk Services, Inc., 1984                         Page 1 of 1     
                                                           43
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 45 of 92 PageID #:63


                                                                                        COMMERCIAL PROPERTY



                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                            F. NO BENEFIT TO BAILEE
   FRAUD                                                           No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by              custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.            insurance.
   It is also void if you or any other insured, at any          G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a
   material fact concerning:                                       1. You may have other insurance subject to the
                                                                      same plan, terms, conditions and provisions as
   1. This Coverage Part;                                             the insurance under this Coverage Part. If you
   2. The Covered Property;                                           do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                       damage. Our share is the proportion that the
                                                                      applicable Limit of Insurance under this
   4. A claim under this Coverage Part.                               Coverage Part bears to the Limits of Insurance
B. CONTROL OF PROPERTY                                                of all insurance covering on the same basis.
   Any act or neglect of any person other than you                 2. If there is other insurance covering the same
   beyond your direction or control will not affect this              loss or damage, other than that described in 1.
   insurance.                                                         above, we will pay only for the amount of
                                                                      covered loss or damage in excess of the
   The breach of any condition of this Coverage Part
                                                                      amount due from that other insurance, whether
   at any one or more locations will not affect
                                                                      you can collect on it or not. But we will not pay
   coverage at any location where, at the time of loss
                                                                      more than the applicable Limit of Insurance.
   or damage, the breach of condition does not exist.
                                                                H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE          UNDER      TWO     OR     MORE
   COVERAGES                                                       Under this Coverage Part:
   If two or more of this policy's coverages apply to              1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                       a. During the policy period shown in the
   than the actual amount of the loss or damage.                          Declarations; and
D. LEGAL ACTION AGAINST US                                            b. Within the coverage territory.
   No one may bring a legal action against us under                2. The coverage territory is:
   this Coverage Part unless:
                                                                       a. The United States of America (including its
   1. There has been full compliance with all of the                      territories and possessions);
        terms of this Coverage Part; and
                                                                      b. Puerto Rico; and
   2. The action is brought within 2 years after the
        date on which the direct physical loss or                      c. Canada.
        damage occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without
   additional premium within 45 days prior to or
   during the policy period, the broadened coverage
   will immediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                 Page 1 of 2          o
                                                           44
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 46 of 92 PageID #:64


I. TRANSFER OF RIGHTS OF RECOVERY                            1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                         Covered Income.
   If any person or organization to or for whom we           2. After a loss to your Covered Property or
   make payment under this Coverage Part has                    Covered Income only if, at time of loss, that
   rights to recover damages from another, those                party is one of the following:
   rights are transferred to us to the extent of our            a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and                b. A business firm:
   must do nothing after loss to impair them. But you              (1) Owned or controlled by you; or
   may waive your rights against another party in                  (2) That owns or controls you; or
   writing:
                                                                c. Your tenant.
                                                             This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987            CP 00 90 07 88    o
                                                        45
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 47 of 92 PageID #:65


                                                                                                        IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                         b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                         and
       tions may cancel this policy by mailing or de-                   c. Recommend changes.
       livering to us advance written notice of cancel-             2. We are not obligated to make any inspections,
       lation.                                                          surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                    such actions we do undertake relate only to in-
       ering to the first Named Insured written notice                  surability and the premiums to be charged. We
       of cancellation at least:                                        do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-                  dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-                   organization to provide for the health or safety
           mium; or                                                     of workers or the public. And we do not warrant
                                                                        that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                    a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                   b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                        standards.
       us.                                                          3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective                   not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end                 rate service or similar organization which
       on that date.                                                    makes insurance inspections, surveys, reports
                                                                        or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we                  4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first                to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                         mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-                 tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                    nances or regulations, of boilers, pressure ves-
       refund.                                                          sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-         E. Premiums
       ficient proof of notice.                                     The first Named Insured shown in the Declara-
B. Changes                                                          tions:
   This policy contains all the agreements between                  1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                        and
   The first Named Insured shown in the Declara-                    2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                     pay.
   of this policy with our consent. This policy's terms          F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                     This Policy
   issued by us and made a part of this policy.
                                                                    Your rights and duties under this policy may not
C. Examination Of Your Books And Records                            be transferred without our written consent except
   We may examine and audit your books and rec-                     in the case of death of an individual named in-
   ords as they relate to this policy at any time during            sured.
   the policy period and up to three years afterward.               If you die, your rights and duties will be trans-
D. Inspections And Surveys                                          ferred to your legal representative but only while
   1. We have the right to:                                         acting within the scope of duties as your legal rep-
                                                                    resentative. Until your legal representative is ap-
       a. Make inspections and surveys at any time;                 pointed, anyone having proper temporary custody
                                                                    of your property will have your rights and duties
                                                                    but only with respect to that property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                           Page 1 of 1     o
                                                            46
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 48 of 92 PageID #:66



                                                                                                      IL 09 35 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY


A. We will not pay for loss ("loss") or damage caused              2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss                 inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any                   replacement or supervision provided or done by
   other cause or event that contributes concurrently                 you or for you to determine, rectify or test for,
   or in any sequence to the loss ("loss") or damage.                 any potential or actual problems described in
   1. The failure, malfunction or inadequacy of:                      Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to             B. If an excluded Cause of Loss as described in
         any insured or to others:                                 Paragraph A. of this endorsement results:
         (1) Computer hardware, including micro-                   1. In a Covered Cause of Loss under the Crime
             processors;                                              and Fidelity Coverage Part, the Commercial
                                                                      Inland Marine Coverage Part or the Standard
         (2) Computer application software;                           Property Policy; or
         (3) Computer operating systems and related                2. Under the Commercial Property Coverage Part:
             software;
                                                                      a. In a "Specified Cause of Loss", or in eleva-
         (4) Computer networks;                                          tor collision resulting from mechanical
         (5) Microprocessors (computer chips) not                        breakdown, under the Causes of Loss –
             part of any computer system; or                             Special Form; or
         (6) Any other computerized or electronic                     b. In a Covered Cause of Loss under the
             equipment or components; or                                 Causes Of Loss – Basic Form or the
      b. Any other products, and any services, data                      Causes Of Loss – Broad Form;
         or functions that directly or indirectly use or           we will pay only for the loss ("loss") or damage
         rely upon, in any manner, any of the items                caused by such "Specified Cause of Loss", eleva-
         listed in Paragraph A.1.a. of this endorse-               tor collision, or Covered Cause of Loss.
         ment;                                                  C. We will not pay for repair, replacement or modifi-
      due to the inability to correctly recognize, proc-           cation of any items in Paragraphs A.1.a. and
      ess, distinguish, interpret or accept one or                 A.1.b. of this endorsement to correct any deficien-
      more dates or times. An example is the inability             cies or change any features.
      of computer software to recognize the year
      2000.




IL 09 35 07 02                             © ISO Properties, Inc., 2001                                   Page 1 of 1     o
                                                           47
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 49 of 92 PageID #:67



                                                                                                    IL 01 18 03 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. When this endorsement is attached to Standard                 3. The Concealment, Misrepresentation Or
   Property Policy CP 00 99, the terms Coverage Part                Fraud Condition is replaced by the following:
   and Coverage Form in this endorsement are                        CONCEALMENT,            MISREPRESENTATION
   replaced by the term Policy.                                     OR FRAUD
B. The following is added to the Legal Action                       a. This Coverage Part or Coverage Form is
   Against Us Condition:                                               void if you or any insured ("insured") commit
   The 2 year period for legal action against us is                    fraud or conceal or misrepresent a fact in
   extended by the number of days between the date                     the process leading to the issuance of this
   the proof of loss is filed with us and the date we                  insurance, and such fraud, concealment or
   deny the claim in whole or in part.                                 misrepresentation is stated in the policy or
C. If this policy covers:                                              endorsement or in the written application for
                                                                       this policy and:
   1. The following in a. and b., then Paragraphs 2.
        and 3. apply:                                                 (1) Was made with actual intent to deceive;
                                                                           or
        a. Real property used principally for residential
             purposes up to and including a four family               (2) Materially affected either our decision to
             dwelling; or                                                  provide this insurance or the hazard we
                                                                           assumed.
        b. Household or personal property that is
             usual or incidental to the occupancy of any               However, this condition will not serve as a
             premises used for residential purposes.                   reason to void this Coverage Part or
                                                                       Coverage Form after the Coverage Part or
   2. The second paragraph of the Appraisal                            Coverage Form has been in effect for one
        Condition is deleted and replaced by the                       year or one policy term, whichever is less.
        following:
                                                                    b. This Coverage Part or Coverage Form is
        a. Each party will pay its own appraiser and                   void if you or any other insured ("insured"),
             bear the other expenses of the appraisal                  at any time subsequent to the issuance of
             and umpire equally, except as provided in b.              this insurance, commit fraud or intentionally
             below.                                                    conceal or misrepresent a material fact
        b. We will pay your appraiser's fee and the                    relating to:
             umpire's appraisal fee, if the following                 (1) This Coverage Part or Coverage Form;
             conditions exist:
                                                                      (2) The Covered Property;
            (1) You demanded the appraisal; and
                                                                      (3) Your interest in the Covered Property; or
            (2) The full amount of loss, as set by your
                appraiser, is agreed to by our appraiser              (4) A claim under this Coverage Part or
                or by the umpire.                                          Coverage Form.
                                                                    c. Notwithstanding the limitations stated in 3.a.
                                                                       above, we may cancel the Coverage Part or
                                                                       Coverage Form in accordance with the
                                                                       terms of the Cancellation Condition.




IL 01 18 03 99                    Copyright, Insurance Services Office, Inc., 1998                      Page 1 of 2     
                                                            48
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 50 of 92 PageID #:68


D. For the Commercial Property Coverage Part and               E. The Intentional Loss Exclusion in the Causes of
   the Standard Property Policy, the following                    Loss Form – Farm Property, Mobile Agricultural
   exclusion and related provisions are added to                  Machinery And Equipment Coverage Form and
   Paragraph B.2. Exclusions in the Causes of Loss                Livestock Coverage Form is replaced by the
   Forms and to any Coverage Form or policy to                    following:
   which a Causes of Loss Form is not attached:                   1. We will not pay for loss ("loss") or damage
   1. We will not pay for loss or damage arising out                  arising out of any act committed:
      of any act committed:                                            a. By or at the direction of any "insured"; and
      a. By or at the direction of any insured; and                   b. With the intent to cause a loss ("loss").
      b. With the intent to cause a loss.                         2. This exclusion, however, will not apply to deny
   2. However, this exclusion will not apply to deny                  payment to an innocent co-"insured" who did
      payment to an innocent co-insured who did not                   not cooperate in or contribute to the creation of
      cooperate in or contribute to the creation of the               the loss ("loss") if:
      loss if:                                                         a. The loss ("loss") arose out of a pattern of
      a. The loss arose out of a pattern of criminal                      criminal domestic violence; and
          domestic violence; and                                      b. The perpetrator of the loss ("loss") is
      b. The perpetrator of the loss is criminally                        criminally prosecuted for the act causing the
          prosecuted for the act causing the loss.                        loss.
   3. If we pay a claim pursuant to Paragraph D.2.,               3. If we pay a claim pursuant to Paragraph E.2.,
      our payment to the insured is limited to that                   our payment to the "insured" is limited to that
      insured's insurable interest in the property less               "insured's" insurable interest in the property
      any payments we first made to a mortgagee or                    less any payments we first made to a
      other party with a legal secured interest in the                mortgagee or other party with a legal secured
      property. In no event will we pay more than the                 interest in the property. In no event will we pay
      Limit of Insurance.                                             more than the Limit of Insurance.




Page 2 of 2                      Copyright, Insurance Services Office, Inc., 1998                      IL 01 18 03 99     
                                                          49
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 51 of 92 PageID #:69


                                                                                                     INTERLINE
                                                                                                  IL 04 15 04 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART
                                   SCHEDULE*

                     Prem.                        Bldg.                  Protective Safeguards
                     No.                          No.                    Symbols Applicable
                     All                          All                    P-1
                     All                          All                    P-9

Describe any "P-9":      Ansul System w/ Semi-Annual Cleaning Contract

* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.


A. The following is added to the:                                         (3) Tanks, their component parts and
   Commercial Property Conditions                                              supports; and
   General Conditions in the                                              (4) Pumps and private fire protection
       Farm Property – Other Farm                                              mains.
       Provisions Form – Additional Coverages,
       Conditions, Definitions                                          b. When supplied from an automatic
   General Conditions in the Mobile Agricultural                           fire protective system:
       Machinery and Equipment Coverage Form                              (1) Non-automatic fire protective
   General Conditions in the Livestock Coverage                                systems; and
       Form                                                               (2) Hydrants, standpipes and outlets.
      PROTECTIVE SAFEGUARDS                                          "P-2" Automatic Fire Alarm, protecting
      1. As a condition of this insurance, you are                         the entire building, that is:
          required to maintain the protective devices                   a. Connected to a central station; or
          or services listed in the Schedule above.
                                                                        b. Reporting to a public or private fire
      2. The protective safeguards to which this                           alarm station.
          endorsement applies are identified by the
          following symbols:                                         "P-3" Security Service, with a recording
                                                                           system or watch clock, making hourly
         "P-1" Automatic Sprinkler System,                                 rounds covering the entire building,
                  including related supervisory                            when the premises are not in actual
                  services.                                                operation.
              Automatic Sprinkler System means:                      "P-4" Service Contract with a privately
               a. Any automatic fire protective or                         owned fire department providing fire
                  extinguishing system, including                          protection service to the described
                  connected:                                               premises.
                 (1) Sprinklers and discharge nozzles;               "P-9" The protective system described in
                 (2) Ducts, pipes, valves and fittings;                    the Schedule.




IL 04 15 04 98                   Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 2   
                                                          50
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 52 of 92 PageID #:70



B. The following is added to the EXCLUSIONS                We will not pay for loss or damage caused by
   section of:                                             or resulting from fire if, prior to the fire, you:
   CAUSES OF LOSS – BASIC FORM                             1. Knew of any suspension or impairment in
   CAUSES OF LOSS – BROAD FORM                                 any protective safeguard listed in the
   CAUSES OF LOSS – SPECIAL FORM                               Schedule above and failed to notify us of
   MORTGAGE HOLDERS ERRORS AND                                 that fact; or
     OMISSIONS COVERAGE FORM                               2. Failed to maintain any protective safeguard
   STANDARD PROPERTY POLICY                                    listed in the Schedule above, and over
   CAUSES OF LOSS FORM – FARM PROPERTY                         which you had control, in complete working
                                                               order.
   MOBILE AGRICULTURAL MACHINERY AND
     EQUIPMENT COVERAGE FORM                               If part of an Automatic Sprinkler System is shut
   LIVESTOCK COVERAGE FORM                                 off due to breakage, leakage, freezing
                                                           conditions or opening of sprinkler heads,
                                                           notification to us will not be necessary if you
                                                           can restore full protection within 48 hours.




Page 2 of 2               Copyright, Insurance Services Office, Inc., 1997                   IL 04 15 04 98     
                                                51
         Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 53 of 92 PageID #:71


                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 04 05 10 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ORDINANCE OR LAW COVERAGE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

                                                  Coverage B            Coverage C           Coverage B And C
 Building Number/                                     Limit                 Limit             Combined Limit
 Premises Number           Coverage A             Of Insurance          Of Insurance           Of Insurance
   All     /    All                          $ 500,000             $ 500,000               $                   *
           /                                 $                     $                       $                   *
           /                                 $                     $                       $                   *
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
*Do not enter a Blanket Limit of Insurance if individual Limits of Insurance are selected for Coverages B and C,
or if one of these Coverages is not applicable.


A. Each Coverage – Coverage A, Coverage B and                    2.a. The building sustains direct physical
   Coverage C – is provided under this endorsement                    damage that is covered under this policy
   only if that Coverage(s) is chosen by entry in the                 and as a result of such damage, you are
   above Schedule and then only with respect to the                   required to comply with the ordinance or
   building identified for that Coverage(s) in the                    law; or
   Schedule.                                                       b. The building sustains both direct physical
B. Application Of Coverage(s)                                         damage that is covered under this policy
   The Coverage(s) provided by this endorsement                       and direct physical damage that is not
   applies only if both B.1. and B.2. are satisfied and               covered under this policy, and as a result of
   are then subject to the qualifications set forth in                the building damage in its entirety, you are
   B.3.                                                               required to comply with the ordinance or
                                                                      law.
   1. The ordinance or law:
                                                                   c. But if the building sustains direct physical
       a. Regulates the demolition, construction or                   damage that is not covered under this
           repair of buildings, or establishes zoning or              policy, and such damage is the subject of
           land use requirements at the described                     the ordinance or law, then there is no
           premises; and                                              coverage under this endorsement even if
       b. Is in force at the time of loss.                            the building has also sustained covered
                                                                      direct physical damage.
   But coverage under this endorsement applies only
   in response to the minimum requirements of the
   ordinance or law. Losses and costs incurred in
   complying with recommended actions or
   standards that exceed actual requirements are not
   covered under this endorsement.




CP 04 05 10 12                        © Insurance Services Office, Inc., 2011                         Page 1 of 4
                                                           52
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 54 of 92 PageID #:72



   3. In the situation described in B.2.b. above, we              2. Coverage B – Demolition Cost Coverage
      will not pay the full amount of loss otherwise                 With respect to the building that has sustained
      payable under the terms of Coverages A, B,                     covered direct physical damage, we will pay
      and/or C of this endorsement. Instead, we will                 the cost to demolish and clear the site of
      pay a proportion of such loss, meaning the                     undamaged parts of the same building as a
      proportion that the covered direct physical                    consequence of a requirement to comply with
      damage bears to the total direct physical                      an ordinance or law that requires demolition of
      damage.                                                        such undamaged property.
      (Section H. of this endorsement provides an                    The Coinsurance Additional Condition does not
      example of this procedure.)                                    apply to Demolition Cost Coverage.
      However, if the covered direct physical                     3. Coverage C – Increased Cost Of
      damage, alone, would have resulted in a                        Construction Coverage
      requirement to comply with the ordinance or
      law, then we will pay the full amount of loss                  a. With respect to the building that has
      otherwise payable under the terms of                               sustained covered direct physical damage,
      Coverages A, B and/or C of this endorsement.                       we will pay the increased cost to:
C. We will not pay under Coverage A, B or C of this                     (1) Repair or reconstruct damaged portions
   endorsement for:                                                          of that building; and/or
   1. Enforcement of or compliance with any                             (2) Reconstruct or remodel undamaged
      ordinance or law which requires the demolition,                        portions of that building, whether or not
      repair, replacement, reconstruction, remodeling                        demolition is required;
      or     remediation     of    property     due     to               when the increased cost is a consequence
      contamination by "pollutants" or due to the                        of a requirement to comply with the
      presence, growth, proliferation, spread or any                     minimum standards of the ordinance or law.
      activity of "fungus", wet or dry rot or bacteria; or               However:
   2. The costs associated with the enforcement of                      (1) This coverage applies only if the
      or compliance with any ordinance or law which                          restored or remodeled property is
      requires any insured or others to test for,                            intended for similar occupancy as the
      monitor, clean up, remove, contain, treat,                             current property, unless such occupancy
      detoxify or neutralize, or in any way respond to,                      is not permitted by zoning or land use
      or assess the effects of "pollutants", "fungus",                       ordinance or law.
      wet or dry rot or bacteria.
                                                                        (2) We will not pay for the increased cost of
D. Coverage                                                                  construction if the building is not
   1. Coverage A – Coverage For Loss To The                                  repaired, reconstructed or remodeled.
      Undamaged Portion Of The Building                                  The Coinsurance Additional Condition does
      With respect to the building that has sustained                    not apply to Increased Cost of Construction
      covered direct physical damage, we will pay                        Coverage.
      under Coverage A for the loss in value of the                  b. When a building is damaged or destroyed
      undamaged portion of the building as a                             and Coverage C applies to that building in
      consequence of a requirement to comply with                        accordance with 3.a. above, coverage for
      an ordinance or law that requires demolition of                    the increased cost of construction also
      undamaged parts of the same building.                              applies to repair or reconstruction of the
      Coverage A is included within the Limit Of                         following, subject to the same conditions
      Insurance shown in the Declarations as                             stated in 3.a.:
      applicable to the covered building. Coverage A                    (1) The cost of excavations, grading,
      does not increase the Limit of Insurance.                              backfilling and filling;




Page 2 of 4                             © Insurance Services Office, Inc., 2011                      CP 04 05 10 12
                                                             53
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 55 of 92 PageID #:73



          (2) Foundation of the building;                        b. The applicable Limit Of Insurance shown
          (3) Pilings; and                                            for Coverage B in the Schedule above.
          (4) Underground pipes, flues and drains.            4. Unless Paragraph E.5. applies, loss payment
                                                                 under Coverage C – Increased Cost Of
           The items listed in b.(1) through b.(4)               Construction Coverage will be determined as
           above are deleted from Property Not                   follows:
           Covered, but only with respect to the
           coverage described in this provision, 3.b.            a. We will not pay under Coverage C:
E. Loss Payment                                                      (1) Until the property is actually repaired or
                                                                          replaced, at the same or another
   1. All following loss payment provisions, E.2.                         premises; and
      through E.5., are subject to the apportionment
      procedures set forth in Section B.3. of this                   (2) Unless the repair or replacement is
      endorsement.                                                        made as soon as reasonably possible
                                                                          after the loss or damage, not to exceed
   2. When there is a loss in value of an undamaged                       two years. We may extend this period in
      portion of a building to which Coverage A                           writing during the two years.
      applies, the loss payment for that building,
      including damaged and undamaged portions,                  b. If the building is repaired or replaced at the
      will be determined as follows:                                  same premises, or if you elect to rebuild at
                                                                      another premises, the most we will pay
      a. If the Replacement Cost Coverage Option                      under Coverage C is the lesser of:
           applies and the property is being repaired
           or replaced, on the same or another                       (1) The increased cost of construction at
           premises, we will not pay more than the                        the same premises; or
           lesser of:                                                (2) The applicable Limit Of Insurance
          (1) The amount you would actually spend to                      shown for Coverage C in the Schedule
              repair, rebuild or reconstruct the                          above.
              building, but not for more than the                c. If the ordinance or law requires relocation to
              amount it would cost to restore the                     another premises, the most we will pay
              building on the same premises and to                    under Coverage C is the lesser of:
              the same height, floor area, style and                 (1) The increased cost of construction at
              comparable quality of the original                          the new premises; or
              property insured; or
                                                                     (2) The applicable Limit Of Insurance
          (2) The Limit Of Insurance shown in the                         shown for Coverage C in the Schedule
              Declarations as applicable to the                           above.
              covered building.
                                                              5. If a Combined Limit Of Insurance is shown for
      b. If the Replacement Cost Coverage Option                 Coverages B and C in the Schedule above,
           applies and the property is not repaired or           Paragraphs E.3. and E.4. of this endorsement
           replaced, or if the Replacement Cost                  do not apply with respect to the building that is
           Coverage Option does not apply, we will               subject to the Combined Limit, and the
           not pay more than the lesser of:                      following loss payment provisions apply
          (1) The actual cash value of the building at           instead:
              the time of loss; or                               The most we will pay, for the total of all
          (2) The Limit Of Insurance shown in the                covered losses for Demolition Cost and
              Declarations as applicable to the                  Increased Cost of Construction, is the
              covered building.                                  Combined Limit Of Insurance shown for
   3. Unless Paragraph E.5. applies, loss payment                Coverages B and C in the Schedule above.
      under Coverage B – Demolition Cost Coverage                Subject to this Combined Limit of Insurance,
      will be determined as follows:                             the following loss payment provisions apply:
      We will not pay more than the lesser of the                a. For Demolition Cost, we will not pay more
      following:                                                      than the amount you actually spend to
                                                                      demolish and clear the site of the described
      a. The amount you actually spend to demolish                    premises.
           and clear the site of the described
           premises; or




CP 04 05 10 12                       © Insurance Services Office, Inc., 2011                          Page 3 of 4
                                                         54
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 56 of 92 PageID #:74



      b. With respect to the Increased Cost of                     Assume:
          Construction:                                             Wind is a Covered Cause of Loss; Flood is an
         (1) We will not pay for the increased cost of                 excluded Cause of Loss
              construction:                                         The building has a value of $200,000
             (a) Until the property is actually repaired            Total direct physical damage to building:
                  or replaced, at the same or another                  $100,000
                  premises; and                                     The ordinance or law in this jurisdiction is
             (b) Unless the repair or replacement is                   enforced when building damage equals or
                  made as soon as reasonably                           exceeds 50% of the building's value
                  possible after the loss or damage,                Portion of direct physical damage that is
                  not to exceed two years. We may                      covered (caused by wind): $30,000
                  extend this period in writing during
                                                                    Portion of direct physical damage that is not
                  the two years.
                                                                       covered (caused by flood): $70,000
         (2) If the building is repaired or replaced at             Loss under Ordinance Or Law Coverage C of
              the same premises, or if you elect to                    this endorsement: $60,000
              rebuild at another premises, the most
              we will pay for the increased cost of                Step 1: Determine the proportion that the covered
              construction is the increased cost of                          direct physical damage bears to the total
              construction at the same premises.                             direct physical damage.
         (3) If the ordinance or law requires                                $30,000  $100,000 = .30
              relocation to another premises, the most             Step 2: Apply that proportion to the Ordinance or
              we will pay for the increased cost of                          Law loss.
              construction is the increased cost of                          $60,000 x .30 = $18,000
              construction at the new premises.
                                                                   In this example, the most we will pay under this
F. The terms of this endorsement apply separately to               endorsement for the Coverage C loss is $18,000,
   each building to which this endorsement applies.                subject to the applicable Limit of Insurance and
G. Under this endorsement we will not pay for loss                 any other applicable provisions.
   due to any ordinance or law that:                               Note: The same procedure applies to losses
   1. You were required to comply with before the                  under Coverages A and B of this endorsement.
      loss, even if the building was undamaged; and             I. The following definition is added:
   2. You failed to comply with.                                   "Fungus" means any type or form of fungus,
H. Example of proportionate loss payment for                       including mold or mildew, and any mycotoxins,
   Ordinance Or Law Coverage Losses (procedure                     spores, scents or by-products produced or
   as set forth in Section B.3. of this endorsement).              released by fungi.




Page 4 of 4                           © Insurance Services Office, Inc., 2011                        CP 04 05 10 12
                                                           55
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 57 of 92 PageID #:75



                                                                                                           IL 09 53 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
if covered under the indicated Coverage Form, Coverage Part or Policy:


                       State(s)                                Coverage Form, Coverage Part Or Policy
CA, GA, HI, IA, IL, MA, ME,MO, NC, NJ, NY, OR, RI,          Commercial Property Coverage Part
US VI, WA, WI, and WV




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to            B. The following exclusion is added:
   the provisions of this endorsement:                             CERTIFIED ACT OF TERRORISM EXCLUSION
   "Certified act of terrorism" means an act that is               We will not pay for loss or damage caused directly
   certified by the Secretary of the Treasury, in                  or indirectly by a "certified act of terrorism". Such
   accordance with the provisions of the federal                   loss or damage is excluded regardless of any
   Terrorism Risk Insurance Act, to be an act of                   other cause or event that contributes concurrently
   terrorism pursuant to such Act. The criteria                    or in any sequence to the loss.
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:        C. Exception Covering Certain Fire Losses
   1. The act resulted in insured losses in excess of              The following exception to the exclusion in
       $5 million in the aggregate, attributable to all            Paragraph B. applies only if indicated and as
       types of insurance subject to the Terrorism                 indicated in the Schedule of this endorsement.
       Risk Insurance Act; and                                     If a "certified act of terrorism" results in fire, we will
   2. The act is a violent act or an act that is                   pay for the loss or damage caused by that fire.
       dangerous to human life, property or                        Such coverage for fire applies only to direct loss or
       infrastructure and is committed by an individual            damage by fire to Covered Property. Therefore, for
       or individuals as part of an effort to coerce the           example, the coverage does not apply to
       civilian population of the United States or to              insurance provided under Business Income and/or
       influence the policy or affect the conduct of the           Extra Expense coverage forms or endorsements
       United States Government by coercion.                       which apply to those forms, or to the Legal Liability
                                                                   Coverage Form or the Leasehold Interest
                                                                   Coverage Form.




IL 09 53 01 15                        © Insurance Services Office, Inc., 2015                                  Page 1 of 2
                                                           56
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 58 of 92 PageID #:76


   If aggregate insured losses attributable to terrorist        D. Application Of Other Exclusions
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we               The terms and limitations of any terrorism
   have met our insurer deductible under the                       exclusion, or the inapplicability or omission of a
   Terrorism Risk Insurance Act, we shall not be                   terrorism exclusion, do not serve to create
   liable for the payment of any portion of the amount             coverage for any loss which would otherwise be
   of such losses that exceeds $100 billion, and in                excluded under this Coverage Part or Policy, such
   such case insured losses up to that amount are                  as losses excluded by the Nuclear Hazard
   subject to pro rata allocation in accordance with               Exclusion or the War And Military Action
   procedures established by the Secretary of the                  Exclusion.
   Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015                         IL 09 53 01 15
                                                           57
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 59 of 92 PageID #:77


POLICY NUMBER: WKA US02699-00                                                                     IL 09 85 01 15


    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts)        Declined
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses       81     % Year: 20     19
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses       80     % Year: 20     20
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
                                                         58
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 60 of 92 PageID #:78



B. Disclosure Of Federal Participation In Payment             C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                           Terrorism Losses
   The United States Government, Department of the               If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses                acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal                Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of             have met our insurer deductible under the
   the Schedule of this endorsement or in the policy             Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such           liable for the payment of any portion of the amount
   insured losses that exceeds the applicable insurer            of such losses that exceeds $100 billion, and in
   retention. However, if aggregate insured losses               such case insured losses up to that amount are
   attributable to terrorist acts certified under the            subject to pro rata allocation in accordance with
   Terrorism Risk Insurance Act exceed $100 billion              procedures established by the Secretary of the
   in a calendar year, the Treasury shall not make               Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                          © Insurance Services Office, Inc., 2015                          IL 09 85 01 15
                                                         59
    Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 61 of 92 PageID #:79
                                                                                 COMMERCIAL PROPERTY
                                                                                        WK CP 01 06 10


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      WINDSTORM OR HAIL EXCLUSION – TWO TIER TERRITORIAL
This endorsement modifies insurance provided under the following:

      CAUSES OF LOSS – BASIC FORM
      CAUSES OF LOSS – BROAD FORM
      CAUSES OF LOSS – SPECIAL FORM

                                                     SCHEDULE

Additional Territory(ies):

The following applies only with respect to                           sand or dust, and that resulting cause of
property located within the “coastal territories”:                   loss is a Covered Cause of Loss, we will
                                                                     pay for the loss or damage caused by
A. The following is added to the EXCLUSIONS                          such Covered Cause of Loss. For
   section and is therefore not a Covered                            example, if the Windstorm or Hail
   Cause of Loss:                                                    damages a heating system and fire
                                                                     results, the loss or damage attributable
   WINDSTORM OR HAIL                                                 to the fire is covered subject to any
                                                                     other applicable policy provisions.
   We will not pay for loss or damage:
                                                             B. Under ADDITIONAL COVERAGE –
   1. Caused directly or indirectly by                          COLLAPSE, in the Causes of Loss – Broad
      Windstorm or Hail, consisting of any or                   Form, Windstorm or Hail is deleted from
      all of the following:                                     paragraph 2.a.

        a. Wind;                                             C. In the Causes of Loss – Special Form,
                                                                Windstorm or Hail is deleted from the
        b. Wind-driven water;                                   "specified causes of loss".

        c. Wind-driven objects;                              D. Under ADDITIONAL COVERAGE
                                                                EXTENSIONS – PROPERTY IN TRANSIT,
        d. Erosion of soil or other land caused                 in the Causes of Loss – Special Form,
           by wind or wind-driven water;                        Windstorm or Hail is deleted from paragraph
                                                                b.(1).
        e. Hail; or
                                                             E. The following definition is added:
        f.   Collapse of a building or other
                                                                “Coastal territories” means:
             structure due to wind,
                                                                1. Baldwin     County, Clarke    County,
    regardless of any other cause or event that                    Covington County, Escambia County,
    contributes concurrently or in any sequence                    Geneva County, Mobile County, Monroe
    to the loss or damage; or                                      County and Washington County in the
                                                                   state of Alabama;
    2. Caused by rain, snow, sand or dust,
       whether driven by wind or not, if that                   2. The entire state of Delaware;
       loss or damage would not have                            3. The entire state of Florida;
       occurred but for the Windstorm or Hail.
                                                                4. Brantley County, Bryan County, Camden
        But if Windstorm or Hail results in a                      County, Charlton County, Chatham
        cause of loss other than rain, snow,                       County, Effingham County, Glynn



WK CP 01 06 10                                                                                Page 1 of 2
         Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                        60
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 62 of 92 PageID #:80



       County, Liberty County, Long County,                9. Beaufort County, Berkeley County,
       McIntosh County and Wayne County in                    Charleston County, Colleton County,
       the State of Georgia;                                  Dorchester County, Georgetown County,
                                                              Hampton County, Horry County, Jasper
   5. Acadia Parish, Assumption Parish,
                                                              County, Marion County and Williamsburg
      Calcasieu Parish, Cameron Parish, Iberia
      Parish, Jefferson Parish, Jefferson Davis               County in the state of South Carolina;
      Parish, Lafayette Parish, LaFourche                  10. Aransas County, Bee County, Brazoria
      Parish, Orleans Parish, Plaquemines                      County, Brooks County, Calhoun County,
      Parish, St. Bernard Parish, St. Charles                  Cameron County, Chambers County,
      Parish, St. James Parish, St. Martin                     Fort Bend County, Galveston County,
      Parish, St. Mary Parish, St. Tammany                     Goliad County, Hardin County, Harris
      Parish, Terrebonne Parish and Vermilion                  County,    Hidalgo     County, Jackson
      Parish in the state of Louisiana;                        County, Jefferson County, Jim Wells
   6. Caroline    County,      Cecil   County,                 County, Kenedy County, Kleberg County,
      Dorchester County, Kent County, Queen                    Liberty County, Matagorda County,
      Anne’s County, Somerset County, Talbot                   Nueces County, Orange County, Refugio
      County, Wicomico County and Worcester                    County, San Patricio County, Victoria
      County in the state of Maryland;                         County, Wharton County and Willacy
                                                               County in the state of Texas;
   7. George County, Hancock County,
                                                           11. Accomack County, Gloucester County,
      Harrison County, Jackson County, Pearl
                                                               Isle of Wight County, James City County,
      River County and Stone County in the
                                                               Lancaster County, Matthews County,
      state of Mississippi;
                                                               Middlesex County, Northampton County,
   8. Beaufort County, Brunswick County,                       Northumberland      County,      Richmond
      Camden County, Carteret County,                          County, Surry County and Westmoreland
      Chowan County, Columbus County,                          County in the state of Virginia;
      Craven County, Currituck County, Dare
                                                           12. Independent Cities of Chesapeake,
      County, Hyde County, Jones County,
                                                               Hampton, Newport News, Norfolk,
      New Hanover County, Onslow County,
                                                               Poquoson, Portsmouth, Suffolk, Virginia
      Pamlico County, Pasquotank County,
      Pender County, Perquimans County,                        Beach and Williamsburg in the State of
      Tyrrell County and Washington County in                  Virginia; and
      the state of North Carolina;                         13. Any other location shown in the
                                                               “additional territory” Schedule on page 1.




WK CP 01 06 10                                                                                Page 2 of 2
         Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                   61
            Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 63 of 92 PageID #:81
WK CP 01 07 09                                                                     COMMERCIAL PROPERTY




 U.S TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                          (“OFAC”)

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy.

You should read your policy and review your Declarations page for complete information on the coverages you are

provided.



This Policyholder Notice provides information concerning possible impact on your insurance coverage due to

directives issued by OFAC. Please read this Policyholder Notice carefully.



OFAC administers and enforces sanctions policy, based on Presidential declarations of "national emergency".

OFAC has identified and listed numerous

                                 • Foreign agents

                                 • Front organizations

                                 • Terrorists

                                 • Terrorist organizations

                                 • Narcotics traffickers

as "Specially Designated Nationals and Blocked Persons". This list can be found on the United States Treasury’s

web site - http//www.treas.gov/ofac.



In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity

claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and

Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all

provisions of this insurance will be immediately subject to OFAC. When an insurance policy is considered to be such

a blocked or frozen contract, neither payments nor premium refunds may be made without authorization from

OFAC. Other limitations on the premiums and payments also apply.




WK CP 01 07 09

                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                             62
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 64 of 92 PageID #:82

                       NOTICE TO POLICYHOLDERS

                                        PRIVACY POLICY

The Aspen Specialty Insurance Company (the “Companies”), believes personal information that
we collect about our customers, potential customers, and proposed insureds (referred to
collectively in this Privacy Policy as “customers”) must be treated with the highest degree of
confidentiality. For this reason and in compliance with the Title V of the Gramm-Leach-Bliley Act
(“GLBA”), we have developed a Privacy Policy that applies to all of our companies. For purposes
of our Privacy Policy, the term “personal information” includes all information we obtain about a
customer and maintain in a personally identifiable way. In order to assure the confidentiality of
the personal information we collect and in order to comply with applicable laws, all individuals
with access to personal information about our customers are required to follow this policy.

Our Privacy Promise

Your privacy and the confidentiality of your business records are important to us. Information and
the analysis of information is essential to the business of insurance and critical to our ability to
provide to you excellent, cost-effective service and products. We understand that gaining and
keeping your trust depends upon the security and integrity of our records concerning you.
Accordingly, we promise that:

1. We will follow strict standards of security and confidentiality to protect any information you
   share with us or information that we receive about you;
2. We will verify and exchange information regarding your credit and financial status only for the
   purposes of underwriting, policy administration, or risk management and only with reputable
   references and clearinghouse services;
3. We will not collect and use information about you and your business other than the minimum
   amount of information necessary to advise you about and deliver to you excellent service and
   products and to administer our business;
4. We will train our employees to handle information about you or your business in a secure and
   confidential manner and only permit employees authorized to use such information to have
   access to such information;
5. We will not disclose information about you or your business to any organization outside the
   Aspen insurance group of Companies or to third party service providers unless we disclose to
   you our intent to do so or we are required to do so by law;
6. We will not disclose medical information about you, your employees, or any claimants under
   any policy of insurance, unless you provide us with written authorization to do so, or unless
   the disclosure is for any specific business exception provided in the law;
7. We will attempt, with your help, to keep our records regarding you and your business
   complete and accurate, and will advise you how and where to access your account
   information (unless prohibited by law), and will advise you how to correct errors or make
   changes to that information; and
8. We will audit and assess our operations, personnel and third party service providers to
   assure that your privacy is respected.

Collection and Sources of Information

We collect from a customer or potential customer only the personal information that is necessary
for (a) determining eligibility for the product or service sought by the customer, (b) administering
the product or service obtained, and (c) advising the customer about our products and services.
The information we collect generally comes from the following sources:
 Submission – During the submission process, you provide us with information about you and
     your business, such as your name, address, phone number, e-mail address, and other types
     of personal identification information;
 Quotes – We collect information to enable us to determine your eligibility for the particular
     insurance product and to determine the cost of such insurance to you. The information we
     collect will vary with the type of insurance you seek;


WK CP 03 07 09

                                                63
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 65 of 92 PageID #:83

                       NOTICE TO POLICYHOLDERS

   Transactions – We will maintain records of all transactions with us, our affiliates, and our third
    party service providers, including your insurance coverage selections, premiums, billing and
    payment information, claims history, and other information related to your account;
   Claims – If you obtain insurance from us, we will maintain records related to any claims that
    may be made under your policies. The investigation of a claim necessarily involves collection
    of a broad range of information about many issues, some of which does not directly involve
    you. We will share with you any facts that we collect about your claim unless we are
    prohibited by law from doing so. The process of claim investigation, evaluation, and
    settlement also involves, however, the collection of advice, opinions, and comments from
    many people, including attorneys and experts, to aid the claim specialist in determining how
    best to handle your claim. In order to protect the legal and transactional confidentiality and
    privileges associated with such opinions, comments and advice, we will not disclose this
    information to you; and
   Credit and Financial Reports – We may receive information about you and your business
    regarding your credit. We use this information to verify information you provide during the
    submission and quote processes and to help underwrite and provide to you the most
    accurate and cost-effective insurance quote we can provide.

Retention and Correction of Personal Information

We retain personal information only as long as required by our business practices and applicable
law. If we become aware that an item of personal information may be materially inaccurate, we
will make reasonable effort to re-verify its accuracy and correct any error as appropriate.

Storage of Personal Information

We have in place safeguards to protect data and paper files containing personal information.

Sharing/Disclosing of Personal Information

We maintain procedures to assure that we do not share personal information with an unaffiliated
third party for marketing purposes unless such sharing is permitted by law. Personal information
may be disclosed to an unaffiliated third party for necessary servicing of the product or service or
for other normal business transactions as permitted by law.

We do not disclose personal information to an unaffiliated third party for servicing purposes or
joint marketing purposes unless a contract containing a confidentiality/non-disclosure provision
has been signed by us and the third party. Unless a consumer consents, we do not disclose
“consumer credit report” type information obtained from an application or a credit report regarding
a customer who applies for a financial product to any unaffiliated third party for the purpose of
serving as a factor in establishing a consumer’s eligibility for credit, insurance or employment.
“Consumer credit report type information” means such things as net worth, credit worthiness,
lifestyle information (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any
unaffiliated third party a policy or account number for use in marketing. We may share with our
affiliated companies information that relates to our experience and transactions with the
customer.

Policy for Personal Information Relating to Nonpublic Personal Health Information

We do not disclose nonpublic personal health information about a customer unless an
authorization is obtained from the customer whose nonpublic personal information is sought to be
disclosed. However, an authorization shall not be prohibited, restricted or required for the
disclosure of certain insurance functions, including, but not limited to, claims administration,
claims adjustment and management, detection, investigation or reporting of actual or potential
fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss
control and/or auditing.


WK CP 03 07 09

                                                 64
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 66 of 92 PageID #:84

                       NOTICE TO POLICYHOLDERS

Access to Your Information

Our employees, employees of our affiliated companies, and third party service providers will have
access to information we collect about you and your business as is necessary to effect
transactions with you. We may also disclose information about you to the following categories of
person or entities:

   Your independent insurance agent or broker;
   An independent claim adjuster or investigator, or an attorney or expert involved in the claim;
   Persons or organizations that conduct scientific studies, including actuaries and accountants;
   An insurance support organization;
   Another insurer if to prevent fraud or to properly underwrite a risk;
   A state insurance department or other governmental agency, if required by federal, state or
    local laws; or
   Any persons entitled to receive information as ordered by a summons, court order, search
    warrant, or subpoena.

Violation of the Privacy Policy

Any person violating the Privacy Policy will be subject to discipline, up to and including
termination.




For more information or to address questions regarding this privacy statement, please contact
your broker.




WK CP 03 07 09

                                               65
 Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 67 of 92 PageID #:85

                                                                          COMMERCIAL PROPERTY
                                                                                 WK CP 07 01 11




THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ABSOLUTE MOLD EXCLUSION (PROPERTY)
The following Exclusion is added to the policy:

This policy does not apply to any loss, demand, claim, occurrence, direct physical loss or damage,
expense or suit arising out of or related in any way to:

A. Physical loss of or direct physical loss or damage to Property or Interest Covered arising out of,
   resulting from, caused by or contributed to by any fungus, mildew, mold, spores, mycotoxins, wet
   or dry rot or by-products produced or released by any of the foregoing;

B. Any additional coverage, coverage extension or endorsement that the policy may contain,
   including but not limited to Debris Removal, Preservation of Property, Sue and Labor, Fire
   Department Service Charge or Pollutant Clean Up and Removal, arising out of, resulting from,
   caused by or contributed to by any fungus, mildew, mold, spores, mycotoxins, wet or dry rot or by-
   products produced or released by any of the foregoing;

C. Any loss of Business Income, Extra Expense, or other Time Element exposure arising out of,
   resulting from, caused by or contributed to by:

        1. Any fungus, mildew, mold, spores, mycotoxins, wet or dry rot or byproducts produced or
           released by any of the foregoing; or

        2. Any damage to Property or Interest Covered arising out of, resulting from, caused by or
           contributed to by any fungus, mildew, mold, spores, mycotoxins, wet or dry rot or by-
           products produced or released by any of the foregoing;

D. The costs of testing, assessment, diagnosis, monitoring, containment, abatement, mitigation,
   removal or disposal of any fungus, mildew, mold, spores, mycotoxins, wet or dry rot or by-products
   produced or released by any of the foregoing.


          All other terms and conditions of this policy shall remain unchanged.




WK CP 07 01 11
Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                                         Page 1 of 1

                                                  66
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 68 of 92 PageID #:86

                               NOTICE TO POLICYHOLDERS

                                      FRAUD NOTICE
Arkansas - Any person who knowingly presents a false or fraudulent claim for payment of a loss
or benefit or knowingly presents false information in an application for insurance is guilty
of a crime and may be subject to fines and confinement in prison.

Colorado - It is unlawful to knowingly provide false, incomplete, or misleading facts or information
to an insurance company for the purpose of defrauding or attempting to defraud the company.
Penalties may include imprisonment, fines, denial of insurance and civil damages. Any insurance
company or agent of an insurance company who knowingly provides false, incomplete, or
misleading facts or information to a policyholder or claimant for the purpose of defrauding or
attempting to defraud the policyholder or claimant with regard to a settlement or award payable
from insurance proceeds shall be reported to the Colorado Division of Insurance within the
Department of Regulatory Agencies.

District of Columbia - WARNING: It is a crime to provide false or misleading information to an
insurer for the purpose of defrauding the insurer or any other person. Penalties include
imprisonment and/or fines. In addition, an insurer may deny insurance benefits if false information
materially related to a claim was provided by the applicant.

Florida - Any person who knowingly and with intent to injure, defraud, or deceive any insurance
company files a statement of claim or an application containing any false, incomplete, or
misleading information is guilty of a felony of the third degree.

Hawaii - For your protection, Hawaii law requires you to be informed that presenting a fraudulent
claim for payment of a loss or benefit is a crime punishable by fines or imprisonment, or both.

Kentucky Any person who knowingly and with intent to defraud any insurance company or other
person files an application for insurance containing any materially false information or conceals,
for the purpose of misleading, information concerning any fact material thereto commits a
fraudulent insurance act, which is a crime.

Louisiana - Any person who knowingly presents a false or fraudulent claim for payment of a loss
or benefit or knowingly presents false information in an application for insurance is guilty
of a crime and may be subject to fines and confinement in prison.

Maine - It is a crime to knowingly provide false, incomplete or misleading information to an
insurance company for the purpose of defrauding the company. Penalties may include
imprisonment, fines, or denial of insurance benefits.

Maryland - Any person who knowingly and willfully presents a false or fraudulent claim for
payment of a loss or benefit or who knowingly and willfully presents false information in an
application for insurance is guilty of a crime and may be subject to fines and confinement in
prison.

New Jersey - Any person who includes any false or misleading information on an application for
an insurance policy is subject to criminal and civil penalties.

New Mexico - Any person who knowingly presents a false or fraudulent claim for payment of a
loss or benefit or knowingly presents false information in an application for insurance is guilty of a
crime and may be subject to civil fines and criminal penalties.




WK FN 01 10 09                              Page 1 of 3

                                                  67
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 69 of 92 PageID #:87

                                NOTICE TO POLICYHOLDERS

                                        FRAUD NOTICE
New York - All Commercial Insurance Forms, Except As Provided for Automobile
Insurance: Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing any materially
false information, or conceals for the purpose of misleading, information concerning any fact
material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject
to a civil penalty not to exceed five thousand dollars and the stated value of the claim for each
such violation. Automobile Insurance Forms: Any person who knowingly makes or knowingly
assists, abets, solicits or conspires with another to make a false report of the theft, destruction,
damage or conversion of any motor vehicle to a law enforcement agency, the department of
motor vehicles or an insurance company, commits a fraudulent insurance act, which is a crime,
and shall also be subject to a civil penalty not to exceed five thousand dollars and the value of the
subject motor vehicle or stated claim for each violation. Fire Insurance: Any person who
knowingly and with intent to defraud any insurance company or other person files an application
for insurance containing any false information, or conceals for the purpose of misleading,
information concerning any fact material thereto, commits a fraudulent insurance act, which is a
crime. The proposed insured affirms that the foregoing information is true and agrees that these
applications shall constitute a part of any policy issued whether attached or not and that any
willful concealment or misrepresentation of a material fact or circumstances shall be grounds to
rescind the insurance policy.

Ohio- Any person who, with intent to defraud or knowing that he is facilitating a fraud against an
insurer, submits an application or files a claim containing a false or deceptive statement is guilty
of insurance fraud.

Oklahoma - WARNING: Any person who knowingly, and with intent to injure, defraud or deceive
any insurer, makes any claim for the proceeds of an insurance policy containing any false,
incomplete or misleading information is guilty of a felony.

Pennsylvania - Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing any materially
false information or conceals for the purpose of misleading, information concerning any fact
material thereto commits a fraudulent insurance act, which is a crime and subjects such person to
criminal and civil penalties. Automobile Insurance Forms: Any person who knowingly and with
intent to injure or defraud any insurer files an application or claim containing any false, incomplete
or misleading information shall, upon conviction, be subject to imprisonment for up to seven years
and the payment of a fine of up to $15,000.

Puerto Rico - Any person who knowingly and with the intention to defraud includes false
information in an application for insurance or file, assist or abet in the filing of a fraudulent claim to
obtain payment of a loss or other benefit, or files more than one claim for the same loss or
damage, commits a felony and if found guilty shall be punished for each violation with a fine of no
less than five thousands dollars ($5,000), not to exceed ten thousands dollars ($10,000); or
imprisoned for a fixed term of three (3) years, or both. If aggravating circumstances exist, the
fixed jail term may be increased to a maximum of five (5) years; and if mitigating circumstances
are present, the jail term may be reduced to a minimum of two (2) years.

Rhode Island - Failing to disclose a conviction of arson in an application for insurance is subject
to criminal penalty.

Tennessee - It is a crime to knowingly provide false, incomplete or misleading information to an
insurance company for the purpose of defrauding the company. Penalties include imprisonment,
fines and denial of insurance benefits. Workers Compensation: It is a crime to knowingly
provide false, incomplete or misleading information to any party to a workers compensation
transaction for the purpose of committing fraud. Penalties include imprisonment, fines and denial
of insurance benefits.

WK FN 01 10 09                                Page 2 of 3

                                                   68
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 70 of 92 PageID #:88

                               NOTICE TO POLICYHOLDERS

                                      FRAUD NOTICE
Utah - Workers Compensation: Any person who knowingly presents false or fraudulent
underwriting information, files or causes to be filed a false or fraudulent claim for disability
compensation or medical benefits, or submits a false or fraudulent report or billing for health care
fees or other professional services is guilty of a crime and may be subject to fines and
confinement in state prison.

Virginia - It is a crime to knowingly provide false, incomplete or misleading information to an
insurance company for the purpose of defrauding the company. Penalties include imprisonment,
fines and denial of insurance benefits.

Washington- It is a crime to knowingly provide false, incomplete or misleading information to an
insurance company for the purpose of defrauding the company. Penalties include imprisonment,
fines and denial of insurance benefits.

West Virginia - Any person who knowingly presents a false or fraudulent claim for payment of a
loss or benefit or knowingly presents false information in an application for insurance is guilty of a
crime and may be subject to fines and confinement in prison.

All Other States Any person who knowingly and willfully presents false information in an
application for insurance may be guilty of insurance fraud and subject to fines and confinement in
prison.




WK FN 01 10 09                              Page 3 of 3

                                                  69
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 71 of 92 PageID #:89


                                                                                      COMMERCIAL PROPERTY
                                                                                             WK HM 01 07 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             HOTELS, MOTELS AND INNS
This endorsement modifies insurance provided under the following:


   COMMERCIAL PROPERTY COVERAGE PART – BUILDING AND PERSONAL PROPERTY COVERAGE
   FORM
   COMMERCIAL PROPERTY COVERAGE PART – CAUSES OF LOSS – SPECIAL FORM


The provisions of the Building And Personal Property                  c. We will not pay for loss:
Coverage Form, Causes Of Loss – Special Form and                        (1) Resulting from accounting or arith-
the Commercial General Liability Coverage Part apply                         metical errors or omissions;
except as otherwise provided in this endorsement.
This endorsement applies only if the Coverage Forms                     (2) Due to the giving or surrendering of
and Coverage Part named above are all included in                            property in any exchange or pur-
this policy. All numbers and letters used to designate                       chase; or
paragraphs in this endorsement are specific to this                     (3) Of property contained in any money-
endorsement only. They do not reference paragraphs                           operated device unless the amount
in the Commercial Property or Commercial General                             of "money" deposited in it is recorded
Liability Coverage Parts.                                                    by a continuous reading instrument
 I. Changes To The Building And Personal                                     in the device.
    Property Coverage Form                                            d. The most we will pay for all loss in any
   A. The Fire Department Service Charge Limit of                        one "occurrence" is $10,000 unless a
      Insurance is increased to $5,000 unless a dif-                     different Limit of Insurance for "money"
      ferent Limit of Insurance for fire department                      and "securities" is shown in the Declara-
      service charge is shown in the Declarations.                       tions.
   B. The Debris Removal additional debris removal                    e. You must keep records of all "money"
      expense is increased to $25,000.                                   and "securities" so we can verify the
                                                                         amount of any loss or damage.
   C. The following coverages are added to Addi-
      tional Coverages in the Coverage Section:                       f. To the extent that coverage for "money"
                                                                         and "securities" is provided under this
      1. Money And Securities                                            Additional Coverage, the Property Not
          a. We will pay for loss of "money" and                         Covered Provisions in the Coverage
             "securities" used in your business while                    Section do not apply.
             at a bank or savings institution, within              2. Fire Extinguisher Systems Expense
             your living quarters or the living quarters
             of your partners or any "employee" hav-                  a. We will pay:
             ing use and custody of the property, at                       (1) The cost of recharging or replacing,
             the described premises, or in transit be-                         whichever is less, your fire extin-
             tween any of these places.                                        guishers and fire extinguishing sys-
          b. We will pay only for loss of "money" and                          tems (including hydrostatic testing if
             "securities" resulting from:                                      needed) if they are discharged on or
                                                                               within 100 feet of the described
            (1) Theft, meaning any act of stealing;                            premises; and
            (2) Disappearance; or                                          (2) For loss or damage to Covered
            (3) Destruction.                                                   Property if such loss or damage is
                                                                               the result of an accidental discharge
                                                                               of chemicals from a fire extinguisher
                                                                               or fire extinguishing system.




WK HM 01 07 07                              © ISO Properties, Inc., 2006                              Page 1 of 13      †
                                                           70
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 72 of 92 PageID #:90


         b. No coverage will apply if the fire extin-               b. This Additional Coverage applies sub-
            guishing system is discharged during in-                   ject to the following conditions:
            stallation or testing.                                    (1) An eligible person means that per-
         c. The most we will pay under this Addi-                          son designated by a law enforce-
            tional Coverage is $15,000 in any one                          ment agency as being the first to
            occurrence.                                                    voluntarily provide the information
         d. No deductible applies to this Additional                       leading to the arrest and conviction
            Coverage.                                                      or return the stolen Covered Prop-
                                                                           erty, and who is not:
      3. Reward Payment
                                                                          (a) You or any family member;
         a. We will reimburse you for rewards paid
            as follows:                                                   (b) Your employee or any of his or
                                                                              her family members;
           (1) Up to $5,000 to an eligible person for
                information leading to the arrest and                     (c) An employee of a law enforce-
                conviction of any person or persons                           ment agency;
                committing a crime resulting in loss                      (d) An employee of a business en-
                to Covered Property from a Covered                             gaged in property protection;
                Cause of Loss. However, we will pay                       (e) Any person who had custody of
                no more than the lesser of the follow-                         the Covered Property at the time
                ing amounts:                                                   the theft was committed; or
              (a) Actual cash value of the Covered                         (f) Any person involved in the crime.
                    Property at the time of loss or
                    damage, but not more than the                     (2) No reward will be reimbursed unless
                    amount required to repair or re-                        and until the person(s) committing
                    place it; or                                            the crime is (are) convicted or the
                                                                            Covered Property is returned.
              (b) The amount determined by the
                    loss settlement procedure appli-                  (3) The lesser of the amount of the
                    cable to the Covered Property                           reward or $5,000 is the most we will
                    under the Loss Payment Condi-                           reimburse for loss under this Addi-
                    tion.                                                   tional Coverage in any one occur-
                                                                            rence.
           (2) Up to $5,000 to an eligible person for
                the return of stolen Covered Prop-               4. Computer Fraud
                erty, when the loss is caused by                    a. We will pay for loss of or damage to
                theft. However, we will pay no more                     "money", "securities" and other property
                than the lesser of the following                        resulting directly from the use of any
                amounts:                                                "computer" to fraudulently cause a
               (a) Actual cash value based on the                       transfer of that property from inside a
                   condition of the Covered Property                    building at the described premises or
                   at the time it is returned, but not                  from any bank or similar safe deposi-
                   more than the amount required to                     tory:
                   repair or replace it; or                           (1) To a person outside those premises;
               (b) The amount determined by the                             or
                   loss settlement procedure appli-                    (2) To a place outside those premises.
                   cable to the returned Covered                    b. The most we will pay under this Addi-
                   Property under the Loss Payment
                                                                       tional Coverage for loss or damage in
                   Condition.
                                                                       any one "occurrence" is $25,000 unless
                                                                       a different Limit of Insurance for com-
                                                                       puter fraud is shown in the Declarations.




Page 2 of 13                Contains copyrighted material from ISO Properties, Inc.           WK HM 01 07 07       †
                                                         71
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 73 of 92 PageID #:91


        c. With respect to this Additional Cover-                  e. The most we will pay for any loss in any
           age, the following are added to the Ad-                    one "occurrence", including legal ex-
           ditional Conditions Section:                               penses, under this Additional Coverage
          (1) We cover loss or damage commenc-                        is $2,500 unless a different Limit of In-
              ing during the policy period shown in                   surance for forgery or alteration is
              the Declarations and within the cov-                    shown in the Declarations.
              erage territory.                                 7. Outdoor Signs
          (2) The coverage territory is anywhere in                a. We will pay for direct physical loss of or
              the world.                                              damage to all outdoor signs at the de-
     5. Money Orders And Counterfeit Money                            scribed premises:
        We will pay for loss resulting directly from                 (1) Owned by you; or
        your having accepted in good faith, in ex-                  (2) Owned by others but in your care,
        change for merchandise, "money" or ser-                          custody or control.
        vices:                                                    b. The most we will pay under this Addi-
        a. Money orders issued by any post office,                   tional Coverage for loss or damage in
           express company or bank that are not                      any one occurrence is $10,000 unless a
           paid upon presentation; or                                different Limit of Insurance for outdoor
        b. "Counterfeit money" that is acquired                      signs is shown in the Declarations.
           during the regular course of business.                 c. The provisions of this Additional Cover-
        The most we will pay for any loss in any                     age supersede all other outdoor signs
        one "occurrence" under this Additional                       coverage references in the Building And
        Coverage is $1,500 unless a different Limit                  Personal Property Coverage Form.
        of Insurance for money orders and counter-             8. Employee Dishonesty
        feit money is shown in the Declarations.                  a. We will pay for direct loss of or damage
     6. Forgery Or Alteration                                        to Your Business Personal Property and
        a. We will pay for loss resulting directly                   your "money" and "securities" resulting
           from "forgery" or alteration of checks,                   from dishonest acts committed by any of
           drafts, promissory notes, or similar writ-                your "employees" acting alone or in col-
           ten promises, orders or directions to pay                 lusion with other persons (except you or
           a sum certain in "money" that are:                        your partners, "members" or "manag-
                                                                     ers") with the manifest intent to:
          (1) Made or drawn by or drawn upon
              you; or                                                (1) Cause you to sustain loss or dam-
                                                                         age; and also
          (2) Made or drawn by one acting as your
              agent;                                                 (2) Obtain financial benefit (other than
                                                                         salaries, commissions, fees, bo-
           or that are purported to have been so                         nuses, promotions, awards, profit
           made or drawn.                                                sharing, pensions or other employee
        b. If you are sued for refusing to pay any                       benefits earned in the normal course
           instrument covered in Paragraph a.                            of employment) for:
           above, on the basis that it has been                         (a) Any "employee"; or
           forged or altered, and you have our writ-
           ten consent to defend against the suit,                       (b) Any other person or organization.
           we will pay for any reasonable legal ex-                b. We will not pay for:
           penses that you incur and pay in that                     (1) Loss or damage resulting from any
           defense.                                                      dishonest or criminal act that you or
        c. We will treat mechanically reproduced                         any of your partners, "members", of-
           facsimile signatures the same as hand-                        ficers, "managers", directors, trus-
           written signatures.                                           tees, authorized representatives or
        d. For the purpose of this coverage, check                       anyone to whom you entrust the
           includes a substitute check as defined in                     property for any purpose commit,
           the Check Clearing for the 21st Century                       whether acting alone or in collusion
           Act and will be treated the same as the                       with other persons;
           original it replaced.




WK HM 01 07 07             Contains copyrighted material from ISO Properties, Inc.               Page 3 of 13      †
                                                        72
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 74 of 92 PageID #:92


           (2) Loss or damage that is an indirect                   g. If you discover a loss or damage during
               result of any act covered by this in-                   the policy period that you (or any prede-
               surance including, but not limited to,                  cessor in interest) sustained during the
               loss or damage resulting from:                          period of any prior insurance that you
              (a) Your inability to realize income                     could have recovered under that insur-
                  that you would have realized had                     ance except that the time within which to
                  there been no loss of or damage                      discover loss or damage had expired,
                  to "money" or "securities";                          we will pay for it under this Additional
                                                                       Coverage, provided:
              (b) Payment of damages of any type
                  for which you are legally liable.                   (1) This Additional Coverage became
                  But we will pay compensatory                            effective at the time of cancellation
                  damages arising directly from a                         or termination of the prior insurance;
                  loss covered under this insur-                          and
                  ance; or                                            (2) The loss or damage would have
              (c) Payment of costs, fees or other                         been covered by this Additional
                   expenses you incur in establish-                       Coverage had it been in effect when
                   ing either the existence or the                        the acts or events causing the loss
                   amount of loss under this insur-                       or damage were committed or oc-
                   ance;                                                  curred.
           (3) Expenses related to any legal action;                   Discovery also occurs when you receive
               or                                                      notice of an actual or potential claim
                                                                       against you alleging facts that if true
           (4) Loss or damage the only proof of                        would constitute a covered loss under
               which as to its existence or amount                     this Additional Coverage.
               is one or both of the following:
                                                                    h. The insurance under Paragraph g.
              (a) An inventory computation; or                         above is provided within, and not in ad-
               (b) A profit and loss computation.                      dition to, the Limit of Insurance applying
         c. The most we will pay under this Addi-                      to this Additional Coverage and is lim-
            tional Coverage for loss or damage in                      ited to the lesser of the amount recover-
            any one "occurrence" is $25,000 unless                     able under:
            a different Limit of Insurance for em-                    (1) This Additional Coverage as of its
            ployee dishonesty is shown in the Dec-                        effective date; or
            larations.                                               (2) The prior insurance, had it remained
         d. We will pay only for loss or damage you                       in effect.
            sustain through acts committed or                   9. Ordinance Or Law – Equipment
            events occurring during the policy pe-                 Coverage
            riod. Regardless of the number of years
            this policy remains in force or the num-               a. Subject to Paragraph b., if a Covered
            ber of premiums paid, no Limit of Insur-                  Cause of Loss occurs to equipment that
            ance cumulates from year to year or pe-                   is Covered Property, we will pay the
            riod to period.                                           costs to repair or replace the equipment
                                                                      as required by law.
         e. This Additional Coverage does not apply
            to loss caused by any "employee" after                  b. If a Covered Cause of Loss occurs to
            discovery by:                                              refrigeration equipment that is Covered
                                                                       Property, we will pay:
           (1) You; or
                                                                      (1) The cost to reclaim the refrigerant as
           (2) Any of your partners, officers, direc-                     required by law;
               tors, trustees, "members" or "man-
               agers" not in collusion with the "em-                  (2) The cost to retrofit the equipment to
               ployee";                                                   use a non-CFC refrigerant as re-
                                                                          quired by the Clean Air Act of 1990
            of any dishonest act committed by that                        and any amendments thereto or any
            "employee" before or after being hired                        other similar laws; and
            by you.
                                                                      (3) The increased cost to recharge the
         f. We will pay only for covered loss or                          system with a non-CFC refrigerant.
            damage discovered no later than one
            year from the end of the policy period.




Page 4 of 13                Contains copyrighted material from ISO Properties, Inc.           WK HM 01 07 07        †
                                                        73
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 75 of 92 PageID #:93


        c. The terms of this coverage apply sepa-             10. Lock Replacement
           rately to each piece of covered equip-                  a. We will pay for the cost to repair or
           ment.                                                      replace locks at the described premises
        d. We will not pay under this Additional                      due to theft or other loss to keys.
           Coverage for the costs associated with                  b. The most we will pay under this Addi-
           the enforcement of any ordinance or law                    tional Coverage for all loss or damage in
           which requires any insured or others to                    any one occurrence is $5,000.
           test for, monitor, clean up, remove, con-
           tain, treat, detoxify or neutralize, or in             c. A per occurrence deductible of $100 will
           any way respond to, or assess the ef-                     apply.
           fects of "pollutants".                             11. Artificially Generated Electrical Current
        e. Loss to the equipment will be deter-                    We will pay for loss or damage to "com-
           mined as follows:                                       puters" due to artificially generated electri-
          (1) If the replacement cost coverage                     cal current if such loss or damage is caused
              applies and the equipment is re-                     by or results from:
              paired or replaced, on the same or                   a. An occurrence that took place within
              another premises, we will not pay                        1,000 feet of the described premises; or
              more than the lesser of:
                                                                   b. Interruption of electric power supply,
             (a) The amount you actually spend                         power surge, blackout or brownout if the
                  to repair the equipment, but not                     cause of such occurrence took place
                  for more than the amount it would                    within 1,000 feet of the described prem-
                  cost to replace the equipment                        ises.
                  with equipment of the same kind
                                                                  If such loss or damage as specified above
                  and quality; or
                                                                  exceeds in any one occurrence the appli-
             (b) The Limit of Insurance shown in                  cable deductible shown in the Declarations,
                  the Declarations as applicable to               we will then pay the amount of loss or dam-
                  the covered Building or Your                    age in excess of the deductible up to the
                  Business Personal Property.                     applicable Limit of Insurance for the equip-
          (2) If the replacement cost coverage                    ment.
              applies and the equipment is not re-            12. Guests' Property
              paired or replaced, or if the replace-
                                                                   a. We will pay:
              ment cost coverage does not apply,
              we will not pay more than the lesser                   (1) For loss of or damage to "guests'
              of:                                                         property" for which you are legally li-
                                                                          able while the property is in a safe
             (a) The actual cash value of the
                                                                          deposit box inside a building at the
                 equipment at the time of loss; or
                                                                          described premises.
             (b) The Limit of Insurance shown in
                                                                     (2) For loss of or damage to "guests'
                 the Declarations as applicable to
                                                                          property" for which you are legally li-
                 the Building or Your Business
                                                                          able while the property is at the de-
                 Personal Property.
                                                                          scribed premises or in your posses-
          (3) We will not pay for loss due to any                         sion.
              ordinance or law that:
                                                                      If you are sued for refusing to pay for
             (a) You were required to comply with                     loss of or damage to "guests' property",
                 before the loss, even if the                         and you have our written consent to de-
                 equipment was undamaged; and                         fend against the suit, we will pay for any
             (b) You failed to comply with.                           reasonable legal expenses that you in-
                                                                      cur and pay in that defense. The amount
        f. The Coinsurance Additional Condition                       that we will pay is in addition to the ap-
           does not apply to this coverage.                           plicable Limit of Insurance shown in the
                                                                      Declarations.




WK HM 01 07 07             Contains copyrighted material from ISO Properties, Inc.                Page 5 of 13      †
                                                        74
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 76 of 92 PageID #:94


         b. We will not pay for loss or damage:                     d. With respect to this Additional Cover-
           (1) Resulting from any dishonest or                         age, the following are added to the Ad-
               criminal act that you or any of your                    ditional Conditions Section:
               partners    or   members     commit,                   (1) Bankruptcy or insolvency of you or
               whether acting alone or in collusion                       your estate will not relieve us of our
               with other persons.                                        obligations under this Insuring
           (2) Resulting from liability you assume                        Agreement.
               under any written agreement. How-                      (2) Covered Property is limited to prop-
               ever, this exclusion does not apply                        erty belonging to your guests while
               under Paragraph a.(2), to any written                      the property is in a safe deposit box,
               agreement entered into with a guest                        inside a building at the described
               before the "occurrence" of any loss                        premises or in your possession.
               or damage that increases to an                             However, this insurance is for your
               amount not exceeding $1,000 any                            benefit only. It provides no rights or
               lesser amount you may otherwise be                         benefits to any other person or or-
               liable under any statute.                                  ganization, including your guest. Any
           (3) To property resulting from fire, how-                      claim for loss or damage must be
               ever caused.                                               presented by you.
           (4) Under Paragraph a.(1), to property in
               any wall safe or other container used           13. Spoilage Coverage
               for safekeeping that is in a guest's
               quarters.                                            a. We will pay for the loss of "perishable
                                                                        stock" as described below caused by:
           (5) Under Paragraph a.(2), to property
               resulting from the spilling, upsetting                 (1) A change in temperature or humidity
               or leaking of any food or liquid.                           resulting from mechanical break-
                                                                           down or failure of refrigeration, cool-
           (6) Under Paragraph a.(2), to property                          ing or humidity control apparatus or
               while in your care and custody for                          equipment, only while such appara-
               laundering or cleaning.                                     tus or equipment is at the described
           (7) Resulting from your release of any                          premises;
               other person or organization from le-                   (2) Contamination by a refrigerant; and
               gal liability.
                                                                      (3) Power outage, meaning change in
           (8) Under Paragraph a.(2), to samples                          temperature or humidity resulting
               or articles carried or held for sale or                    from complete or partial interruption
               delivery after sale.                                       of electrical power, either on or off
           (9) Under Paragraph a.(2), to any vehi-                        the described premises, due to con-
               cle, including:                                            ditions beyond your control.
              (a) Its equipment and accessories;                    b. The most we will pay for loss in any one
                   and                                                 occurrence under this Additional Cover-
               (b) Any property contained in or on a                   age is $50,000 unless a different Limit of
                   vehicle.                                            Insurance     for spoilage coverage is
                                                                       shown in the Declarations.
         c. The most we will pay is determined as
            follows:                                                c. The value of the "perishable stock" will
                                                                       be the selling price, as if no loss or
           (1) Under Paragraph a.(1), the most we                      damage had occurred, less discounts
                will pay for loss in any one "occur-                   and expenses you otherwise would
                rence" is $25,000. Subject to that                     have had.
                limit, the most we will pay for loss
                arising out of an "occurrence" for any
                one guest is $5,000.
           (2) Under Paragraph a.(2), the most we
                will pay for loss in any one "occur-
                rence" is $25,000. Subject to that
                limit, the most we will pay for loss
                arising out of an "occurrence" for any
                one guest is $5,000.




Page 6 of 13                Contains copyrighted material from ISO Properties, Inc.            WK HM 01 07 07        †
                                                         75
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 77 of 92 PageID #:95


        d. This Additional Coverage does not apply            14. Guests' Evacuation Expense Coverage
           if the spoilage results from:                               a. We will reimburse you for reasonable
          (1) Earth movement;                                              and necessary expenses that you incur
                                                                           to evacuate a described premises be-
          (2) Governmental action;                                         cause of imminent danger to the life or
          (3) Nuclear hazard;                                              safety of your guests posed by a Cov-
                                                                           ered Cause of Loss.
          (4) War and military action;
                                                                       b. We will not reimburse you for any:
          (5) Water;
                                                                            (1) Planned evacuation drill; or
          (6) The disconnection of any refrigerat-
               ing, cooling or humidity control sys-                        (2) Strike, bomb threat or false fire
               tem from the source of power;                                    alarm, unless the order to evacuate
                                                                                the described premises is issued by
          (7) The deactivation of electrical power
                                                                                a civil authority having jurisdiction.
               caused by the manipulation of any
               switch or other device used to con-                        c. The most we will reimburse you in any
               trol the flow of electrical power or                          one occurrence under this Additional
               current;                                                      Coverage is $25,000 at each described
                                                                             premises unless a different Limit of In-
          (8) The inability of an electrical utility
                                                                             surance for guests' evacuation expense
               company or other power source to
                                                                             coverage is shown in the Declarations.
               provide sufficient power due to:
                                                                     d.      Coverage Extensions in the Coverage
              (a) Lack of fuel; or
                                                                             Section is amended as follows:
             (b) Governmental order;
                                                                    1. The Period Of Coverage provision of Newly
          (9) The inability of a power source at the                   Acquired Or Constructed Property is re-
              described premises to provide suffi-                     placed by the following:
              cient power due to lack of generating
              capacity to meet demand; and                                With respect to insurance on or at each
                                                                          newly acquired or constructed property,
         (10) Breaking of any glass that is a per-                        coverage will end when any of the following
               manent part of any refrigerating,                          first occurs:
               cooling or humidity control unit.
                                                                          a. This policy expires;
        e. We will not pay for loss or damage in
           any one occurrence until the amount of                         b. 30 days expire after you acquire the
           loss or damage exceeds the deductible                             property or begin construction of that
           shown in the Declarations. We will then                           part of the building that would qualify as
           pay the amount of loss or damage in                               covered property;
           excess of that deductible, up to the ap-                       c. With respect to "computers", when spe-
           plicable Limit of Insurance. No other de-                         cific insurance at the newly acquired
           ductible in this policy applies to the cov-                       premises is obtained; or
           erage provided by this Additional                              d. You report values to us.
           Coverage.
                                                                          We will charge you additional premium for
        f. You must maintain a refrigeration main-                        values reported from the date you acquire
           tenance or service agreement. If you                           the property or begin construction of that
           voluntarily terminate this agreement and                       part of the building that would qualify as
           do not notify us within 10 days, the                           covered property.
           spoilage coverage provided by this Ad-
           ditional Coverage will be automatically
           suspended at the involved location.
           However, coverage provided by this Ad-
           ditional Coverage is restored upon:
          (1) Reinstatement of the applicable
              refrigeration maintenance or service
              agreement; or
          (2) Procurement of a replacement re-
              frigeration maintenance or service
              agreement.




WK HM 01 07 07             Contains copyrighted material from ISO Properties, Inc.                      Page 7 of 13      †
                                                         76
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 78 of 92 PageID #:96


      2. Personal Effects And Property Of Others                       For valuable papers and records not at a
         is replaced by the following:                                 described premises, the most we will
                                                                       pay is $10,000 in any one occurrence.
         You may extend the insurance that applies
         to Your Business Personal Property to ap-                     Such amounts are additional insurance.
         ply to:                                                       We will also pay for the cost of blank
                                                                       material for reproducing the records
         a. Personal effects owned by you, your                        (whether or not duplicates exist) and
             officers, your partners or members, your                  (when there is a duplicate) for the cost
             managers or your employees. This Ex-                      of labor to transcribe or copy the re-
             tension does not apply to loss or dam-                    cords. The costs of blank material and
             age by theft.                                             labor are subject to the applicable Limit
         b. Personal property of others, except                        of Insurance on Your Business Personal
            guests, in your care, custody or control.                  Property and therefore coverage of such
                                                                       costs is not additional insurance.
         The most we will pay under this Extension
         for loss or damage in any one occurrence is            4. Property Off-Premises is replaced by the
         $5,000 unless a different Limit of Insurance              following:
         for personal effects and property of others                a. You may extend the insurance provided
         is shown in the Declarations. Our payment                     by this Coverage Form to apply to your
         for loss of or damage to personal property                    Covered Property while it is away from
         of others will only be for the account of the                 the described premises, if it is:
         owner of the property.
                                                                      (1) Temporarily at a location you do not
      3. Valuable Papers And Records (Other                               own, lease or operate;
         Than Electronic Data) is replaced by the
         following:                                                   (2) In storage at a location you lease,
                                                                          provided the lease was executed af-
         a. You may extend the insurance that                             ter the beginning of the current policy
             applies to Your Business Personal Prop-                      term; or
             erty to apply to direct physical loss or
             damage to valuable papers and records                    (3) At any fair, trade show or exhibition.
             that you own, or that are in your care,                This Extension also applies to "computers"
             custody or control, caused by or result-               while such property is in the course of tran-
             ing from a Covered Cause of Loss. This                 sit.
             Extension includes the cost to research                b. This Extension does not apply to prop-
             lost information on valuable papers and                   erty:
             records for which duplicates do not ex-
             ist. But this Extension does not apply to                (1) In or on a vehicle, except for "com-
             valuable papers and records which exist                      puters"; or
             as electronic data. Electronic data has                  (2) In the care, custody or control of
             the meaning described under Property                         your salespersons, unless the prop-
             Not Covered – Electronic Data.                               erty is in such care, custody or con-
         b. Coverage under this Extension is limited                      trol at a fair, trade show or exhibition.
             to the "specified causes of loss" as de-               c. The most we will pay for loss or damage
             fined in the Causes Of Loss – Special                     under this Extension is $10,000 in any
             Form and Collapse as set forth in that                    one occurrence.
             Form.                                              5. Outdoor Property is replaced by the fol-
         c. This Extension does not apply to:                      lowing:
           (1) Property held as samples or for                     You may extend the insurance provided by
               delivery after sale;                                this Coverage Form to apply to the follow-
           (2) Property in storage away from the                   ing outdoor property located on the de-
               premises shown in the Declarations.                 scribed premises:
         d. The most we will pay under this Exten-                 a. Fences or retaining walls that are not a
            sion for loss or damage to valuable pa-                    part of a building. The most we will pay
            pers and records in any one occurrence                     for loss or damage under this Extension
            at each described premises is $25,000                      is $15,000 in any one occurrence;
            unless a different Limit of Insurance for
            valuable papers and records is shown in
            the Declarations.




Page 8 of 13                Contains copyrighted material from ISO Properties, Inc.            WK HM 01 07 07         †
                                                         77
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 79 of 92 PageID #:97


        b. Outdoor radio, television, satellite or                    b. The most we will pay under this Exten-
           other antennas, including their masts,                        sion for loss or damage in any one oc-
           towers and lead-in and support wiring.                        currence at each described premises is
           The most we will pay for loss or damage                       $10,000.
           under this Extension is $15,000 in any                        For accounts receivable not at described
           one occurrence;                                               premises, the most we will pay is $1,500
        c. Trees, shrubs and plants (other than                          in any one occurrence.
           "stock" of trees, shrubs or plants). The                   c. To the extent that coverage for accounts
           most we will pay for loss or damage, in-                      receivable is provided under this Exten-
           cluding debris removal expense, under                         sion, the provisions of Property Not
           this Extension is $25,000 for any one                         Covered in the Coverage Section do not
           occurrence, but not more than $500 for                        apply.
           any one tree, shrub or plant; and
                                                             II. Changes To The Causes Of Loss – Special
        d. Bridges, roadways, walks or patios. The               Form
           most we will pay for loss or damage un-
           der this Extension is $15,000 for any               A. The Ordinance Or Law exclusion in the Ex-
           one occurrence;                                        clusions Section does not apply to the Ordi-
                                                                  nance Or Law – Equipment Coverage Addi-
        but only for loss caused by or resulting from             tional Coverage in Section I of this
        the following causes of loss and only if they             endorsement.
        are Covered Causes of Loss:
                                                               B. The Mechanical Breakdown exclusion in the
           (1) Fire;                                              Exclusions Section does not apply to loss or
          (2) Lightning;                                          damage to "computers".
          (3) Explosion;                                       C. The paragraph referencing the excluded
          (4) Riot or civil commotion; or                         Causes of Loss to personal property in the Ex-
                                                                  clusions Section is replaced by the following:
          (5) Aircraft.
                                                                   We will not pay for loss or damage caused by
        e. To the extent that coverage for out-                    or resulting from the following causes of loss to
           door property is provided under this                    personal property:
           Extension, the provisions of Property
           Not Covered in the Coverage Section                     1. Dampness or dryness of atmosphere, or
           do not apply.                                               changes in or extremes of temperature,
                                                                       unless such conditions result from physical
        6. Accounts Receivable is added as                             damage caused by a Covered Cause of
           follows:                                                    Loss to an air conditioning unit or system,
        a. You may extend the insurance that                           including equipment and parts, which is part
           applies to business personal property to                    of, or used with, "computers"; or
           accounts receivable. We will pay:                       2. Marring or scratching.
          (1) All amounts due from your custom-                    But if an excluded Cause of Loss that is listed
              ers that you are unable to collect;                  in Paragraph 1. or 2. above results in a "speci-
          (2) Interest charges on any loan re-                     fied cause of loss" or building glass breakage,
              quired to offset amounts you are un-                 we will pay for the loss or damage caused by
              able to collect pending our payment                  that "specified cause of loss" or building glass
              of these amounts;                                    breakage.
          (3) Collection expenses in excess of
              your normal collection expenses that
              are made necessary by loss or dam-
              age; and
          (4) Other reasonable expenses that you
              incur to reestablish your records of
              accounts receivable;
           that result from direct physical loss or
           damage by any Covered Cause of Loss
           to your records of accounts receivable.




WK HM 01 07 07             Contains copyrighted material from ISO Properties, Inc.                   Page 9 of 13      †
                                                        78
       Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 80 of 92 PageID #:98


  D. The following exclusions are added to the                        d. Computer Advice Or Consultation
     Exclusions Section and apply only to cover-                           Any     advice,   consultation,   design,
     age for "computers":                                                  evaluation, inspection, maintenance, re-
     1. We will not pay for loss or damage caused                          pair, replacement or supervision pro-
        directly or indirectly by any of the following.                    vided or done by you or for you to de-
        Such loss or damage is excluded regard-                            termine, rectify or test for any potential
        less of any other cause or event that con-                         or actual problems described in Exclu-
        tributes concurrently or in any sequence to                        sion c. above.
        the loss.                                                 2. If an excluded Cause of Loss as described
        a. Errors Or Omissions                                        in Exclusion b., c. or d. above results in a
                                                                      "specified cause of loss", or in elevator col-
            Errors or omissions in processing, re-                    lision resulting from mechanical breakdown,
            cording or storing information on media                   we will pay only for the loss or damage
            or "computers".                                           caused by such "specified cause of loss" or
            However, we will pay for direct loss or                   elevator collision. We will not pay for repair,
            damage caused by resulting fire or ex-                    replacement or modification of any items in
            plosion if these causes of loss would be                  Exclusion c. above to correct any deficien-
            covered by this policy.                                   cies or change any features.
         b. Electrical Disturbance                             E. The Exclusions Section does not apply to the
                                                                  Employee Dishonesty and Guests' Evacua-
            Electrical or magnetic injury, disturbance
                                                                  tion Expense Additional Coverages in Section
            or erasure of electronic recordings.
                                                                  I of this endorsement, except for the following
            However, we will pay for direct loss or               exclusions:
            damage caused by lightning.
                                                                  1. Governmental Action;
         c. Computer-Related Losses
                                                                  2. Nuclear Hazard; and
            The failure, malfunction or inadequacy
                                                                  3. War And Military Action.
            of:
                                                               F. The Exclusions Section and Limitations
           (1) Any of the following, whether belong-
                                                                  Section do not apply to the Outdoor Signs
               ing to any insured or to others:
                                                                  Additional Coverage in Section I of this en-
                (a) "Computer" hardware, including                dorsement, except for the following exclusions:
                    microprocessors;
                                                                  1. Governmental Action;
                (b) "Computer" application software;
                                                                  2. Nuclear Hazard;
                (c) "Computer" operating      systems
                                                                  3. War And Military Action;
                    and related software;
                                                                  4. Wear and tear;
                (d) "Computer" networks;
                                                                  5. Rust or other corrosion, decay, deteriora-
                (e) Microprocessors       ("computer"
                                                                     tion, hidden or latent defect or any quality in
                    chips) not part of any "computer"
                                                                     property that causes it to damage or de-
                    system; or
                                                                     stroy itself; and
               (f) Any other computerized or elec-
                                                                  6. Mechanical breakdown, including rupture or
                   tronic equipment or components;
                                                                     bursting caused by centrifugal force. But if
                   or
                                                                     mechanical breakdown results in elevator
           (2) Any other products, and any ser-                      collision, we will pay for the loss or damage
               vices, data or functions that directly                caused by that elevator collision.
               or indirectly use or rely upon, in any
                                                               G. The Exclusions Section does not apply to the
               manner, any of the items listed in
                                                                  Valuable Papers And Records (Other Than
               Paragraph c.(1) above;
                                                                  Electronic Data) or the Accounts Receivable
            due to the inability to correctly recog-              Coverage Extensions in Section I of this en-
            nize, process, distinguish, interpret or              dorsement, except for the following exclusions:
            accept one or more dates or times.
                                                                  1. Governmental Action;
                                                                  2. Nuclear Hazard;
                                                                  3. War And Military Action;
                                                                  4. Computer-Related Losses;




Page 10 of 13               Contains copyrighted material from ISO Properties, Inc.              WK HM 01 07 07         †
                                                          79
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 81 of 92 PageID #:99


     5. Computer Advice Or Consultation;                       H.The following additional exclusions apply to the
                                                                    Accounts Receivable Coverage Extension
     6. Continuous or repeated seepage or leak-                     only:
        age of water, or the presence or condensa-
        tion of humidity, moisture or vapor, that oc-                 We will not pay for:
        curs over a period of 14 days or more;                        1. Loss or damage caused by or resulting
     7. Water, other liquids, powder or molten                           from alteration, falsification, concealment or
        material that leaks or flows from plumbing,                      destruction of records of accounts receiv-
        heating, air conditioning or other equipment                     able done to conceal the wrongful giving,
        (except fire protective systems) caused by                       taking or withholding of "money", "securi-
        or resulting from freezing, unless:                              ties" or other property.
        a. You do your best to maintain heat in the                      This exclusion applies only to the extent of
           building or structure; or                                     the wrongful giving, taking or withholding.
        b. You drain the equipment and shut off                       2. Loss or damage caused by or resulting
            the supply if the heat is not maintained;                    from bookkeeping, accounting or billing er-
            and                                                          rors or omissions.
     8. We will not pay for loss or damage caused                     3. Any loss or damage that requires any audit
        by or resulting from any of the following                        of records or any inventory computation to
        Paragraphs a. through c. But if an excluded                      prove its factual existence.
        Cause of Loss that is listed in Paragraphs
        a. through c. results in a Covered Cause of            III. Definitions
        Loss, we will pay for the loss or damage
        caused by that Covered Cause of Loss.                     A. "Business Income" means the:
        a. Weather conditions. But this exclusion                     1. Net Income (Net Profit or Loss before in-
            only applies if weather conditions con-                      come taxes) that would have been earned
            tribute in any way with a cause or event                     or incurred if no physical loss or damage
            excluded in any of the following exclu-                      had occurred, but not including any Net In-
            sions to produce the loss or damage:                         come that would likely have been earned as
                                                                         a result of an increase in the volume of
           (1) Ordinance Or Law;                                         business due to favorable business condi-
           (2) Earth Movement;                                           tions caused by the impact of the Covered
          (3) Governmental Action;                                       Cause of Loss on customers or on other
                                                                         businesses; and
          (4) Nuclear Hazard;
                                                                     2. Continuing normal operating expenses
          (5) Utility Services;                                         incurred, including payroll.
          (6) War And Military Action;                            B. "Computer" means:
          (7) Water; or                                              1. Your programmable electronic equipment
          (8) "Fungus", Wet Rot, Dry Rot And                            that is used to store, retrieve and process
              Bacteria.                                                 electronic data. It includes their component
                                                                        parts and dedicated air conditioning, fire
        b. Acts or decisions, including the failure to
                                                                        suppression equipment and electrical
           act or decide, of any person, group, or-
                                                                        equipment used exclusively in your "com-
           ganization or governmental body.
                                                                        puter" operations; and
        c. Faulty, inadequate or defective:
          (1) Planning,     zoning,      development,
              surveying, siting;
          (2) Design, specifications, workmanship,
              repair, construction, renovation, re-
              modeling, grading, compaction;
          (3) Materials used in repair, construc-
              tion, renovation or remodeling; or
          (4) Maintenance;
           of part or all of any property on or off the
           described premises.




WK HM 01 07 07              Contains copyrighted material from ISO Properties, Inc.                    Page 11 of 13      †
                                                          80
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 82 of 92 PageID #:100


     2. Associated peripheral equipment that pro-                      f. Any "employee" of an entity merged or
         vides communication, including input and                         consolidated with you prior to the effec-
         output functions such as printing or auxiliary                   tive date of this insurance; or
         functions such as electronic data transmis-                  g. Any of your "managers", directors or
         sion.                                                           trustees while:
     It does not include electronic data and media.                      (1) Performing acts within the scope of
  C. "Counterfeit money" means an imitation of                               the usual duties of an "employee"; or
     "money" that is intended to deceive and to be                       (2) Acting as a member of any commit-
     taken as genuine.                                                       tee duly elected or appointed by
  D. "Employee":                                                             resolution of your board of directors
                                                                             or board of trustees to perform spe-
      1. As respects the coverage provided under                             cific, as distinguished from general,
         Section I of this endorsement for Money                             directorial acts on your behalf.
         And Securities and Employee Dishonesty
         only, "employee" means:                                   2. As respects the coverage provided under
                                                                      Section I of this endorsement for Money
         a. Any natural person:                                       And Securities and Employee Dishonesty
           (1) While in your service and for the first                only, "employee" does not mean any agent,
               30 days immediately after termina-                     broker, factor, commission merchant, con-
               tion of service, unless such termina-                  signee, independent contractor or represen-
               tion is due to "theft" or any other dis-               tative of the same general character; or not
               honest act committed by the                            specified in Paragraph D.1.
               "employee";                                     E. "Forgery" means the signing of the name of
           (2) Who you compensate directly by                      another person or organization with intent to
               salary, wages or commissions; and                   deceive. It does not mean a signature which
                                                                   consists in whole or in part of one's own name
           (3) Who you have the right to direct and
                                                                   signed with or without authority, in any capac-
               control while performing services for
                                                                   ity, for any purpose.
               you;
                                                               F. "Guests' property" means "money", "securities"
         b. Any natural person who is furnished
                                                                   and other tangible property having intrinsic
            temporarily to you:
                                                                   value that belongs to your guest.
           (1) To substitute for a permanent "em-
                                                               G. "Manager", as respects the coverage provided
               ployee", as defined in Paragraph
                                                                   under Section I of this endorsement for Em-
               1.a.(1) above, who is on leave; or
                                                                   ployee Dishonesty only, means a person serv-
           (2) To meet seasonal         or   short-term            ing in a directorial capacity for a limited liability
               workload conditions;                                company.
            while that person is subject to your di-           H. "Member", as respects the coverage provided
            rection and control and performing ser-                under Section I of this endorsement for Em-
            vices for you, excluding, however, any                 ployee Dishonesty only, means an owner of a
            such person while having care and cus-                 limited liability company represented by its
            tody of property outside the "premises";               membership interest, who also may serve as a
         c. Any natural person who is leased to you                "manager".
            under a written agreement between you               I. "Money" means:
            and a labor leasing firm to perform du-
                                                                   1. Currency, coins and bank notes in current
            ties related to the conduct of your busi-
                                                                      use and having a face value; and
            ness, but does not mean a temporary
            employee as defined in Paragraph 1.b.;                 2. Travelers' checks, register checks and
                                                                      money orders held for sale to the public.
         d. Any natural person who is a former
            "employee", partner, "member", "man-
            ager", director or trustee retained as a
            consultant while performing services for
            you;
         e. Any natural person who is a guest stu-
            dent or intern pursuing studies or duties,
            excluding, however, any such person
            while having care and custody of prop-
            erty outside the "premises";




Page 12 of 13               Contains copyrighted material from ISO Properties, Inc.                WK HM 01 07 07          †
                                                          81
     Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 83 of 92 PageID #:101


  J. "Occurrence":                                          K. "Operations" means your business activities
                                                               occurring at the described premises.
     1. As respects the coverage provided under
        Section I of this endorsement for Money             L. "Perishable stock" means property:
        And Securities only, "occurrence" means:               1. Maintained under controlled conditions for
        a. An individual act;                                     its preservation; and
        b. The combined total of all separate acts             2. Susceptible to loss or damage if the con-
           whether or not related; or                             trolled conditions change.
        c. A series of acts whether or not related;         M. "Securities" means negotiable and non-
                                                               negotiable instruments or contracts represent-
        committed by a person acting alone or in               ing either "money" or other property and in-
        collusion with other persons, or not commit-           cludes:
        ted by any person, during the policy period
        shown in the Declarations, before such pol-            1. Tokens, tickets, revenue and other stamps
        icy period or both.                                       (whether represented by actual stamps or
                                                                  unused value in a meter) in current use;
     2. As respects the coverage provided under                   and
        Section I of this endorsement for Computer
        Fraud, Guests' Property and Money Orders               2. Evidences of debt issued in connection with
        And Counterfeit Money only, "occurrence"                  credit or charge cards, which cards are not
        means:                                                    issued by you;
        a. An individual act or event;                         but does not include "money".
        b. The combined total of all separate acts          N. "Suspension" means:
           or events whether or not related; or                1. The slowdown or cessation of your busi-
        c. A series of acts or events whether or not              ness activities; or
            related;                                           2. That a part or all of the described premises
        committed by a person acting alone or in                  is rendered untenantable, if coverage for
        collusion with other persons, or not commit-              "Business Income" applies.
        ted by any person, during the policy period
        shown in the Declarations, before such pol-
        icy period or both.
     3. As respects the coverage provided under
        Section I of this endorsement for Forgery
        Or Alteration only, "occurrence" means:
        a. An individual act;
        b. The combined total of all separate acts
           whether or not related; or
        c. A series of acts whether or not related;
        committed by a person acting alone or in
        collusion with other persons, involving one
        or more instruments, during the policy pe-
        riod shown in the Declarations, before such
        policy period or both.
     4. As respects the coverage provided under
        Section I of this endorsement for Employee
        Dishonesty only, "occurrence" means:
        a. An individual act;
        b. The combined total of all separate acts
           whether or not related; or
        c. A series of acts whether or not related;
        committed by an "employee" acting alone
        or in collusion with other persons, during
        the policy period shown in the Declarations,
        before such policy period or both.




WK HM 01 07 07             Contains copyrighted material from ISO Properties, Inc.             Page 13 of 13     †
                                                       82
         Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 84 of 92 PageID #:102




                                GENERAL SERVICE OF SUIT NOTICE


In the event of failure of the Company to pay any amount claimed to be due under the terms of this policy, the
Company, at the request of the Insured, will submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this condition constitutes or should be understood to constitute a waiver of the Company’s
rights to commence an action in any court of competent jurisdiction in the United States to remove an action to a
United States District Court or to seek a transfer of a case to another court as permitted by the laws of the United
States or of any state in the United States. In any suit instituted against the Company upon this policy, the Company
will abide by the final decision of such court or of any appellate court in the event of appeal.

It is further agreed that service of process in such suit may be made upon: Aspen Specialty Insurance Management,
Inc., c/o General Counsel, 175 Capital Blvd., Rocky Hill, CT 06067; (860) 760-7758; Questions can be directed to:
Compliance@aspenspecialty.com


Further, pursuant to any statute of any state, territory, or district of the United States which makes provision therefore,
the Company hereby designates the Superintendent, Commissioner or Director of Insurance, Secretary of State, or
other officer specified for that purpose in the statute, as its true and lawful attorney upon whom service may be made
of any lawful process in any action, suit, or proceeding instituted by or on behalf of the Insured or any beneficiary
hereunder arising out of this policy of insurance and hereby designates the above named General Counsel as the
person to whom the said officer is authorized to mail such process or a true copy thereof.



This notice does not change any other provision of the policy.




ASPCO002 0213                                Aspen Specialty Insurance Company                                Page 1 of 1


                                                             83
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 85 of 92 PageID #:103


                                                                             COMMERCIAL PROPERTY
                                                                                    WK 25 86 01 08

Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019
Policy Expiration Date: 5/1/2020




THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            ALUMINUM WIRING EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART


We will not pay for loss or damage caused directly or indirectly in any way or to any extent, which arises
out of or is related to the presence of aluminum wiring. Such loss or damage is excluded from this
policy regardless of any other cause or event that contributes concurrently or in any sequence to the
loss or damage.

All other terms and conditions of this policy remain unchanged.




WK 25 86 01 08                                                                                Page 1 of 1

                                                     84
      Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 86 of 92 PageID #:104


Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019

Policy Expiration Date: 5/1/2020



                 COOKING OR HAZARDOUS PROCESS AREAS WARRANTY

The rate of premium being fixed having regard to the fact that there is present in the risk a fully
automatic UL300 compliant extinguishing system, it is understood and agreed that:

A)     The Insured shall maintain this automatic system in operation at all times during the
       course of this policy period, otherwise this insurance shall be null and void.


B)     The Insured, if owner or lessee of the system, shall provide for regular inspection and
       maintenance of the equipment, as recommended by the manufacturer, with a minimum of
       semiannual inspection of the system by the manufacture’s authorized installer.


C)     The Insured shall use due diligence to see that at intervals of not more than six months the
       flues, vents, hoods, and ducts to all cooking appliances shall be examined by an
       independent contractor, and that all grease, dirt and other residue shall be removed
       chemically and any defects discovered shall be rectified by such independent contractors.


Failure to comply with the clauses specified above shall suspend this insurance in accordance
with the provisions set forth in this policy of which this endorsement is made part of.


All other terms and conditions of this policy remain unchanged.


WK 26 65 10 07




                                                85
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 87 of 92 PageID #:105

                                                                                  COMMERCIAL PROPERTY
                                                                                         WK 62 28 10 07

Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019
Policy Expiration Date: 5/1/2020



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             OCCURRENCE LIMIT OF LIABILITY

This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   COMMERCIAL INLAND MARINE


It is understood and agreed that the following special terms and conditions apply to this policy:

    1. The Limit of Liability $23,916,760.00, is a limit of amount per occurrence. Notwithstanding anything
       to the contrary contained herein, in no event shall the liability of this Company exceed this limit or
       amount in one disaster, casualty, or event, irrespective of the number of locations involved.

    2. The premium for this policy is based upon the Statement of Values on file with the Company, or
       attached to this policy. In the event of loss hereunder, liability of the Company shall be limited to the
       least of the following:

                       a) the actual adjusted amount of loss, less applicable deductible(s);

                       b) the total stated value for the property involved, as shown on the latest Statement
                       of Values on file with the Company, less applicable deductible(s);

                       c) the Limit of Liability or amount of Insurance shown on the face of this policy or
                       endorsed on this policy.




All other terms and conditions of this policy remain unchanged.




WK 62 28 10 07                                                                                      Page 1 of 1

                                                       86
     Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 88 of 92 PageID #:106



                                                                                             WK 64 64 10 07

Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019
Policy Expiration Date: 5/1/2020



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   MINIMUM EARNED PREMIUM

In the event of cancellation of this policy by the Insured, a minimum of 25% of the total policy premium shall
become earned. Any condition(s) of the policy notwithstanding.

Failure of the Insured to make timely payment of premium shall be considered a request by the Insured for the
Company to cancel. In the event of such cancellation by the Company for Non-Payment of Premium, Minimum
Premium shall be due and payable.

In the event of any other cancellation by the Company, the earned premium shall be computed pro rata not
subject to minimum premium.




All other terms and conditions of this policy remain unchanged.




WK 64 64 10 07                                                                                    Page 1 of 1

                                                       87
   Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 89 of 92 PageID #:107


                                                                                COMMERCIAL PROPERTY
                                                                                       WK 76 55 10 07



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                POLLUTION AND CONTAMINATION EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   COMMERICAL INLAND MARINE


This policy does not cover loss or damage to covered property caused directly or indirectly by the release
or discharge or dispersal of toxic or hazardous substances, contaminants or pollutants. Nor does it cover
the cost of removal, disposal, decontamination or replacement of insured property which has been
contaminated by toxic or hazardous substances, contaminants or pollutants and which by law or civil
authority must be restored, disposed of or decontaminated. Such loss to property covered is excluded
regardless of any other cause or event that contributes concurrently or in any sequence to the loss.

If a loss otherwise covered by this policy occurs and the cost of removal of debris is increased due to the
presence of toxic or hazardous substances, contaminants, or pollutants, this policy will only be liable for the
cost of debris removal which would have been incurred had no toxic or hazardous substances,
contaminants or pollutants been present in, on or about the covered property to be removed.

All other terms and conditions of this policy remain unchanged.




WK 76 55 10 07                                                                                    Page 1 of 1

                                                       88
 Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 90 of 92 PageID #:108

                                                                            COMMERCIAL PROPERTY
                                                                                   WK 27 23 02 15




THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ASBESTOS MATERIAL EXCLUSION

This endorsement modifies insurance provided under the following:

     COMMERCIAL PROPERTY COVERAGE PART


Notwithstanding any provision in the policy to which this endorsement is attached, this policy does not
insure against loss or expense resulting from:

1.      demolition or increased cost of reconstruction, repair, debris removal or loss of use necessitated
        by the enforcement of any law or ordinance involving asbestos material remediation or removal.

2.      any governmental direction or request declaring that asbestos material present in or part of or
        utilized on any undamaged portion of the insured's property can no longer be used for the
        purpose for which it was intended or installed and must be removed or modified.


All other terms and conditions of this policy remain unchanged.




WK 27 23 02 15                                                                                Page 1 of 1


                                                   89
        Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 91 of 92 PageID #:109




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             ACV ROOF COVERING ENDORSEMENT

     This endorsement modifies insurance provided under the following:

             BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             CONDOMINIUM ASSOCIATION COVERAGE FORM

     This endorsement applies:

     Any Locations on File


     10 Year ACV Roof Covering Endorsement

     Roof covering over 10 Years Endorsement applies to any building or location that is Frame.

     The following is added to G: Optional Coverages, 3. Replacement Cost, b:
     Roof covering over ten (10) years old at the time of loss or damage and caused by the perils of
     windstorm or hail will be valued at Actual Cash Value.


     20 Year ACV Roof Covering Endorsement

     Roof covering over 20 Years Endorsement applies to any building or location that is not Frame.

     The following is added to G: Optional Coverages, 3. Replacement Cost, b:
     Roof covering over twenty (20) years old at the time of loss or damage and caused by the perils of
     windstorm or hail will be valued at Actual Cash Value.


     For the purposes of this endorsement, “roof covering” includes but is not limited to waterproofing materials; felts;
     tar; gravel; composition shingles; asphalt shingles; wood shingles; shakes; metal; tile; slate; or any fiberglass
     materials. “Roof covering” does not include structural supports or structural decking consisting of metal, concrete,
     particle board/OSB or wood.




WK CP 21 04 16                                                                                               Page 1 of 1

                                                         90
Case: 1:20-cv-04249 Document #: 1-1 Filed: 07/20/20 Page 92 of 92 PageID #:110
                                                                           COMMERCIAL PROPERTY
                                                                                  WK CP 24 09 17

Named Insured: Bradley Hotel Corp

Policy Effective Date: 5/1/2019
Policy Expiration Date: 5/1/2020


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     Existing Damage Exclusion Endorsement
This endorsement modifies insurance provided under the following:
        Building and Personal Property Coverage Form
        Condominium Association Coverage Form

This policy does not provide coverage for any damages which occurred before policy inception regardless
of whether the damages were apparent at the inception of this policy.

This policy does not provide coverage for any claims or damages arising out of workmanship, repairs
and/or lack of repairs arising from damage which occurred before policy inception.

This policy does not provide coverage for any damage resulting from prior damage that has not been
completely and properly repaired.




WK CP 24 09 17                                                                             Page 1 of 1

                                              91
